    Case 18-16487-mkn    Doc 83   Entered 11/14/18 10:56:48   Page 1 of 68




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF NEVADA


                               x
In re:                         : Chapter 11
                               :
CREDIT MANAGEMENT ASSOCIATION, : Case No. 18-16487 (MKN)
INC.                           :
              Debtor.          :
                               x


                SCHEDULE OF ASSETS AND LIABILITIES FOR
         CREDIT MANAGEMENT ASSOCIATION, INC. (CASE NO. 18-16487)
     Case 18-16487-mkn       Doc 83     Entered 11/14/18 10:56:48       Page 2 of 68



 1   CANDACE C. CARLYON, ESQ.
     Nevada Bar No. 2666
 2   TRACY M. O'STEEN, ESQ.
     Nevada Bar No. 10949
 3   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, NV 89169
     Telephone:   (702) 862-8300
 5   Facsimile:   (702) 862-8400
     CCarlyon@ClarkHill.com
 6   TOSteen@ClarkHill.com

 7   [Proposed] Counsel for Debtor in Possession

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                                        DISTRICT OF NEVADA
10
     In re                                               Case No. BK-18-16487-MKN
11                                                       Chapter 11
     CREDIT MANAGEMENT ASSOCIATION,
12   INC.

13

14
           GENERAL GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
15
     METHODOLOGY AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
16     OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

17           On October 31, 2018 (the “Petition Date”), Credit Management Association, Inc.
18   (“CMA” or “Debtor”), the debtor and debtor in possession in the above-captioned chapter 11
19
     bankruptcy case (the “Case”), filed a voluntary case under chapter 11 of title 11, United States
20
     Code (the “Bankruptcy Code”) before the United States Bankruptcy Court, District of Nevada
21
     (the “Bankruptcy Court”). The Debtor continues to operate its businesses and manage its
22

23   properties as debtor and debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy

24   Code.

25           The Schedules of Assets and Liabilities and Statements of Financial Affairs (the
26   “Schedules and SOFAs”) filed by the Debtor in the Bankruptcy Court were prepared pursuant to
27
     § 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
28
     “Bankruptcy Rules”) by management of the Debtor with unaudited information available as of
     Case 18-16487-mkn        Doc 83     Entered 11/14/18 10:56:48       Page 3 of 68



 1   the Petition Date. The Schedules and SOFAs do not purport to represent financial statements
 2   prepared in accordance with generally accepted accounting principles in the United States
 3
     (“GAAP”) and they are not intended to be fully reconciled to the Debtor’s financial statements.
 4
            The Schedules and SOFAs have been signed by an authorized representative of the
 5
     Debtor. In reviewing and signing the Schedules and SOFAs, this representative relied upon the
 6

 7   efforts, statements and representations of the Debtor’s other personnel and professionals. These

 8   authorized representatives have not (and could not have) personally verified the accuracy of each

 9   such statement and representation, including, for example, statements and representations
10
     concerning amounts owed to creditors and their addresses.
11
            These General Global Notes and Statement of Limitations, Methodology and Disclaimer
12
     Regarding Debtors’ Schedules and SOFAs (the “General Notes”) are incorporated by reference
13
     in, and comprise an integral part of, the Debtor’s Schedules and SOFAs, and should be referred
14

15   to and reviewed in connection with any review of the Schedules and SOFAs.

16
            1.      Reservation of Rights. Although management of the Debtor has made every
17
     reasonable effort to ensure that the Schedules and SOFAs are as accurate and complete as
18

19   possible, based on the information that was available at the time of preparation, subsequent

20   information or discovery may result in material changes to these Schedules and SOFAs, and
21   inadvertent errors or omissions may have occurred. Because the Schedules and SOFAs contain
22
     unaudited information, which is subject to further review, verification, and potential adjustment,
23
     these Schedules and SOFAs may be inaccurate and/or incomplete.
24
            2.      No Waiver. Nothing contained in the Schedules and SOFAs or these General
25

26   Notes shall constitute an admission or a waiver the Debtor’s rights to assert any claims or

27   defenses. For the avoidance of doubt, listing a claim on Schedule D as “secured,” on Schedule

28   E/F as “unsecured nonpriority,” or listing a contract or lease on Schedule G as “executory” or
     Case 18-16487-mkn         Doc 83     Entered 11/14/18 10:56:48        Page 4 of 68



 1   “unexpired,” does not constitute an admission by the Debtors of the legal rights of the claimant,
 2   or a waiver of the Debtors’ right to recharacterize or reclassify such claim or contract. Failure to
 3
     designate a claim on a given Debtor’s Schedules as “disputed,” “contingent,” or “unliquidated”
 4
     does not constitute an admission by the Debtor that such amount is not “disputed,” “contingent”
 5
     or “unliquidated.”
 6

 7          3.      Reporting Date.      All asset and liability information, except where otherwise

 8   noted, is provided as of the Petition Date.

 9          4.      Estimates and Assumptions.        The preparation of the Schedules and SOFAs
10
     required the Debtor to make estimates and assumptions that affected the reported amounts of
11
     assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts
12
     of revenue and expense. Actual results could differ materially from these estimates.
13
            5.      Asset Presentation and Valuation. The Debtor does not have current market
14

15   valuations for all of its assets. It would be prohibitively expensive, unduly burdensome and an

16   inefficient use of estate assets, for the Debtor to obtain current market valuations for all assets.
17   Unless otherwise noted, valuations represent management’s best estimate of current market
18
     value. When necessary, Debtor has indicated that the value of certain assets is “Unknown” or
19
     “Undetermined.” Amounts ultimately realized may vary from whatever value was ascribed and
20
     such variance may be material. Accordingly, the Debtor reserves all of its rights to amend,
21

22   supplement, or adjust the value of each asset set forth herein.

23          6.      Liabilities. Certain of the liabilities are scheduled unknown, contingent and/or

24   unliquidated at this time. Accordingly, the Schedules and the SOFAs do not accurately reflect
25   the aggregate amount of the Debtor’s total liabilities.
26
            7.      Claim Description. Any failure to designate a claim on the Debtor’s Schedules
27
     and SOFAs as “contingent,” “unliquidated” or “disputed” does not constitute an admission by
28
     Case 18-16487-mkn         Doc 83     Entered 11/14/18 10:56:48         Page 5 of 68



 1   the Debtors that such claim is not “contingent,” “unliquidated” or “disputed.” The Debtor
 2   reserves all of its rights to dispute, or to assert offsets or defenses to, any claim reflected on the
 3
     Schedules and SOFAs as to amount, liability, priority, secured or unsecured status, classification
 4
     or any other grounds or to otherwise subsequently designate any claim as “contingent,”
 5
     “unliquidated” or “disputed.” The Debtor reserves all of its rights to amend their Schedules and
 6

 7   SOFAs as necessary and appropriate, including, but not limited to, with respect to claim

 8   description and designation.

 9          8.      Undetermined or Unknown Amounts.                The description of an amount as
10
     “Undetermined” or “Unknown” is not intended to reflect upon the materiality of such amount.
11
     Certain amounts may be clarified over the period of the bankruptcy proceedings and certain
12
     amounts may depend on contractual obligations to be assumed or rejected.
13
            9.      Bankruptcy Court First-Day Orders. The Bankruptcy Court has entered certain
14

15   orders (the “Orders”) authorizing the Debtor to pay various outstanding prepetition claims,

16   including, but not limited to, payments relating to employee compensation, benefits, and
17   reimbursable business expenses and critical contracts. In general, claims paid pursuant to the
18
     Orders are not reflected in the Schedules and SOFAs.
19
            10.     Contingent Assets and Causes of Action. Despite their reasonable efforts to
20
     identify all known assets, the Debtor may not have listed all of its causes of action or potential
21

22   causes of action against third parties as assets in their Schedules and SOFAs, including, but not

23   limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under

24   other relevant non-bankruptcy laws to recover assets. The Debtor reserve all of its rights with
25   respect to any claims, causes of action, or avoidance actions they may have, and neither these
26
     General Notes nor the Schedules and SOFAs shall be deemed a waiver of any such claims,
27

28
     Case 18-16487-mkn          Doc 83     Entered 11/14/18 10:56:48       Page 6 of 68



 1   causes of actions, or avoidance actions or in any way prejudice or impair the assertion of such
 2   claims.
 3
               11.    Limitation of Liability. The Debtor and its officers, employees, agents, attorneys,
 4
     and financial advisors do not guarantee or warrant the accuracy, completeness, or currentness of
 5
     the data that is provided herein and shall not be liable for any loss or injury arising out of or
 6

 7   caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in

 8   procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the

 9   information contained herein. The Debtor and its officers, employees, agents, attorneys, and
10
     financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
11
     categorize the information provided herein or to notify any third party should the information be
12
     updated, modified, revised or recategorized.
13
               Respectfully submitted this 14th day of November, 2018.
14

15                                                  CLARK HILL PLLC

16

17
                                                    __________________________________
18
                                                    CANDACE C. CARLYON, ESQ.
19                                                  Nevada Bar No. 2666
                                                    TRACY M. O’STEEN, ESQ.
20                                                  Nevada Bar No. 10949
                                                    3800 Howard Hughes Parkway, Suite 500
21                                                  Las Vegas, NV 89169
                                                    [Proposed] Counsel for Debtor in Possession
22

23

24

25

26

27

28
                                  Case 18-16487-mkn                                      Doc 83                 Entered 11/14/18 10:56:48                                               Page 7 of 68


Fill in this information to identify the case:

Debtor Name: In re : Credit Management Association, Inc.

United States Bankruptcy Court for the: District of Nevada
                                                                                                                                                                                               Check if this is an
Case number (if known): 18-16487 (MKN)                                                                                                                                                             amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                               $         1,200,000.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                               $          890,359.34
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                               $         2,090,359.34
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                               $          921,990.00
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                               $                0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                              +$          996,754.58
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                               $         1,918,744.58
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                                    Page 1 of 1
                          Case 18-16487-mkn                    Doc 83          Entered 11/14/18 10:56:48           Page 8 of 68


Fill in this information to identify the case:

Debtor Name: In re : Credit Management Association, Inc.

United States Bankruptcy Court for the: District of Nevada
                                                                                                                           Check if this is an
Case number (if known): 18-16487 (MKN)                                                                                        amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                 Current value of debtor’s interest


   2. Cash on hand

              2.1 None                                                                                              $                            0.00


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)           Type of account     Last 4 digits of account number

              3.1 See Attached Schedule A/B 3                                                                       $                     462,750.30


   4. Other cash equivalents (Identify all)

             4.1 None                                                                                               $                            0.00


  5. Total of Part 1
                                                                                                                    $                     462,750.30
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                      Page 1 of 13
                         Case 18-16487-mkn                   Doc 83        Entered 11/14/18 10:56:48                       Page 9 of 68
  Debtor:    Credit Management Association, Inc.                                                         Case number (if known):       18-16487
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
     No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                                               Current value of debtor’s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
                Security Deposit for office lease in Glendale. Name of Deposit Holder: Brand and Broadway Rental Trust,
             7.1 c/o Trumark Property Management, 320 W. Arden Avenue, #11, Glendale, CA 91203                                 $                       82,524.00

                Deposit for Workers Compensation.         Name of Deposit Holder: Technology Insurance Company, c/o
             7.2 Amtrust North America, PO Box 5849, Cleveland, OH 44101-1939                                                  $                         2,330.00


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 See Attached Schedule A/B 8                                                                                   $                       89,414.50


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                              $                  174,268.50




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                 Page 2 of 13
                         Case 18-16487-mkn                    Doc 83            Entered 11/14/18 10:56:48                        Page 10 of 68
   Debtor:    Credit Management Association, Inc.                                                               Case number (if known):      18-16487
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
     5 Yes. Fill in the information below.
                                                                                                                                               Current value of debtor’s
                                                                                                                                               interest

11. Accounts receivable
                                    Description          face amount                      doubtful or uncollectible accounts
                                    Accounts
                                    Receivable from                                                                               =..... Î
    11a.     90 days old or less:   operations           $                205,336.49      -$                       1,842.00                    $                203,494.49



                                    Accounts
                                    Receivable from                                                                               =..... Î
    11b.     Over 90 days old:      operations           $                    46,565.16   -$                       8,741.56                    $                 37,823.60

                                    Receivable against
                                    tenant                                                                                        =..... Î
    11b.     Over 90 days old:      improvements       $                       9,899.09   -$                                                   $                   9,899.09


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                    $                251,217.18




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                        Page 3 of 13
                        Case 18-16487-mkn                 Doc 83        Entered 11/14/18 10:56:48                  Page 11 of 68
  Debtor:   Credit Management Association, Inc.                                                   Case number (if known):           18-16487
            Name


Part 4:     Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
     Yes. Fill in the information below.
                                                                                             Valuation method used
                                                                                                                   Current value of debtor’s interest
                                                                                             for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                            $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                   % of ownership:

                                                                                                                            $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                                $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                     $                           0.00




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                                 Page 4 of 13
                          Case 18-16487-mkn                  Doc 83         Entered 11/14/18 10:56:48                      Page 12 of 68
  Debtor:    Credit Management Association, Inc.                                                          Case number (if known):   18-16487
              Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
     5 Yes. Fill in the information below.

                                                                             Net book value of debtor's
                                                       Date of the last                                       Valuation method used          Current value of debtor’s
     General description                                                     interest
                                                       physical inventory                                     for current value              interest
                                                                             (Where available)

19. Raw materials
              19.1 Not Applicable                                            $                                                               $


20. Work in progress
              20.1 Not Applicable                                            $                                                               $


21. Finished goods, including goods held for resale
              21.1 Not Applicable                                            $                                                               $


22. Other inventory or supplies
                Stationery Supplies - Las Vegas
           22.1 Office                                  7/13/2018             $               Unknown                                        $                 Unknown

                     Stationery Supplies - Glendale
              22.2 Office                               7/13/2018             $               Unknown                                        $                 Unknown


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                                 $                          0.00


24. Is any of the property listed in Part 5 perishable?
     5 No
      Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
      No
     5      Yes.               Stationery
                   Description Supplies       Book value $            Unknown       Valuation method                        Current value $                    Unknown


 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     5 No
      Yes




Official Form 206 A/B                          Schedule A/B: Assets - Real and Personal Property                                                     Page 5 of 13
                        Case 18-16487-mkn                   Doc 83           Entered 11/14/18 10:56:48                     Page 13 of 68
   Debtor:   Credit Management Association, Inc.                                                          Case number (if known):       18-16487
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
      Yes. Fill in the information below.

                                                                         Net book value of debtor's      Valuation method
     General description                                                 interest                        used for current           Current value of debtor’s interest
                                                                         (Where available)               value
 28. Crops—either planted or harvested
               28.1                                                      $                                                          $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
               29.1                                                      $                                                          $


 30. Farm machinery and equipment (Other than titled motor vehicles)
               30.1                                                      $                                                          $


 31. Farm and fishing supplies, chemicals, and feed
               31.1                                                      $                                                          $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                         $                                                          $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                            $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
      No
      Yes. Is any of the debtor’s property stored at the cooperative?
           No
           Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         No
      Yes. Description                      Book value $                             Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
      No
      Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
      No
      Yes




Official Form 206 A/B                          Schedule A/B: Assets - Real and Personal Property                                                     Page 6 of 13
                        Case 18-16487-mkn                  Doc 83          Entered 11/14/18 10:56:48                       Page 14 of 68
  Debtor:   Credit Management Association, Inc.                                                           Case number (if known):   18-16487
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
     No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                      Net book value of debtor's
                                                                                                      Valuation method used for          Current value of debtor’s
     General description                                              interest
                                                                                                      current value                      interest
                                                                      (Where available)
 39. Office furniture

                  Office Furniture & Appliances (desks, chairs,
                  bookcases, microwave, refrigerators, televisions)
             39.1 - Location: Las Vegas                               $                    1,372.14                                      $                 Unknown

                  Office Furniture & Appliances (desks, chairs,
                  bookcases, microwave, refrigerators, televisions)
             39.2 - Location: Glendale                                $                   23,576.95                                      $                 Unknown


 40. Office fixtures

             40.1 Not Applicable                                      $                                                                  $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

             41.1 Office Equipment, Location: Glendale                $                    4,966.21                                      $                 Unknown

                  Software (Anscers development), Location:
             41.2 Glendale                                            $                    1,577.88                                      $                 Unknown

             41.3 Office Equipment, Location: Las Vegas               $                    1,675.42                                      $                 Unknown


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 Not Applicable                                      $                                                                  $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                                 $                       0.00


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
     Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                                    Page 7 of 13
                        Case 18-16487-mkn                   Doc 83           Entered 11/14/18 10:56:48                    Page 15 of 68
  Debtor:   Credit Management Association, Inc.                                                          Case number (if known):           18-16487
            Name


Part 8:     Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
      5 No. Go to Part 9.
       Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                     Valuation method used
                                                                                                                           Current value of debtor’s interest
     Include year, make, model, and identification numbers (i.e.,                                    for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                                                                        $                                                              $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                                                                    $                                                              $


  49. Aircraft and accessories
                                                                    $                                                              $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                    $                                                              $



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                      $                               0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
       No
       Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                                       Page 8 of 13
                         Case 18-16487-mkn                     Doc 83          Entered 11/14/18 10:56:48                         Page 16 of 68
   Debtor:    Credit Management Association, Inc.                                                              Case number (if known):    18-16487
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
        No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method    Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor’s interest in                                   used for current    debtor’s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

                                                                      Owner. Mortgage with
                                                                      Valley Bank of
                                                                      Nevada with balance                                    Estimate based on
               55.1 Office Building and Land                          of $808,000 (est)    $             1,045,294.39        current market      $        1,200,000.00


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                       $       1,200,000.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
        No
        5Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
        Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                        Page 9 of 13
                         Case 18-16487-mkn                 Doc 83          Entered 11/14/18 10:56:48                    Page 17 of 68
  Debtor:   Credit Management Association, Inc.                                                        Case number (if known):   18-16487
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
    No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                       Net book value of debtor's                             Current value of debtor’s
                                                                       interest                        Valuation method
    General description                                                                                                       interest
                                                                       (Where available)               used for current value

60. Patents, copyrights, trademarks, and trade secrets
                Trademark - Credit Management Association,
           60.1 Expiration: 1/22/2023                                  $             Not Applicable                              $               Unknown

                   Trademark - CMA Credit Management Association,
            60.2 Expiration: 8/6/2023                                  $             Not Applicable                              $               Unknown

            60.3 Trademark - ANSCERS, Location: 4/3/2023               $             Not Applicable                              $               Unknown


61. Internet domain names and websites
            61.1 See Attached Schedule A/B 61                          $                                                          $              Unknown


62. Licenses, franchises, and royalties
            62.1 AG Adjustments                                        $              Not Applicable                              $               Unknown

            62.2 C&S Associates Inc, Dba NCS                           $              Not Applicable                              $               Unknown

            62.3 D & B                                                 $              Not Applicable                              $               Unknown

            62.4 Equifax                                               $              Not Applicable                              $               Unknown

            62.5 UTA                                                   $              Not Applicable                              $               Unknown


63. Customer lists, mailing lists, or other compilations
            63.1 Membership List                                       $                  Unknown                                 $              Unknown


64. Other intangibles, or intellectual property
            64.1 Not Applicable                                        $                                                          $


65. Goodwill
            65.1                                                       $                  Unknown                                 $              Unknown


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $                   0.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    No
    5Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    5No
    Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
    Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                              Page 10 of 13
                         Case 18-16487-mkn                       Doc 83          Entered 11/14/18 10:56:48                        Page 18 of 68
   Debtor:   Credit Management Association, Inc.                                                                 Case number (if known):       18-16487
             Name


Part 11:     All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
    No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                           Current value of debtor’s
                                                                                                                                           interest




71. Notes receivable
     Description (include name of obligor)                   Total face amount            doubtful or uncollectible accounts
             71.1 Not Applicable                             $                            -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 See Schedule A/B 72 Attachment                                            Tax year                                       $                    Unknown


73. Interests in insurance policies or annuities
             73.1 See Schedule A/B 73 Attachment                                                                                           $                     Unknown



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 NACM Northwest                                                                                                           $                     Unknown
                                                                 Claims include intentional interference
                                                                 with economic relations; unfair business
                                                                 practices; use of confidential
                                                                 information in violation of California
                                                                 Civil Code §3246.1(b)(2); Nevada Revd
                                                                 Statutes §600A.030(1)(b)(2); Oregon
                  Nature of claim                                Revd Statutes §646.061(2).

                  Amount requested                           $                                 Unknown

             74.2 NACM National                                                                                                            $                     Unknown
                                                                 Claims include breach of contract;
                                                                 intentional interference with economic
                                                                 relations; unfair business practices;
                                                                 California Civil Code §3246.1(b)(2);
                                                                 Nevada Revised Statutes §600A.030(1)
                                                                 (b)(2); Oregon Revised Statutes
                  Nature of claim                                §646.061(2)(a).

                  Amount requested                           $                                 Unknown



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1 Potential claims against former officers                                                                                 $                      Unknown

                  Nature of claim                                Mismanagement/breach of duty

                  Amount requested                           $                                  Unknown



76. Trusts, equitable or future interests in property
             76.1 Not Applicable                                                                                                           $




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                       Page 11 of 13
                         Case 18-16487-mkn                  Doc 83     Entered 11/14/18 10:56:48                        Page 19 of 68
   Debtor:   Credit Management Association, Inc.                                                       Case number (if known):       18-16487
              Name

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 Commissions for collections not yet debited                                                                    $                     2,123.36


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                         $                    2,123.36



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
    Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property                                                 Page 12 of 13
                                Case 18-16487-mkn                               Doc 83              Entered 11/14/18 10:56:48                               Page 20 of 68
     Debtor:     Credit Management Association, Inc.                                                                                       Case number (if known):       18-16487
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                Current value of                         Current value of real
                                                                                                      personal property                        property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $                462,750.30

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $                174,268.50

82. Accounts receivable. Copy line 12, Part 3.                                                        $                251,217.18

83. Investments. Copy line 17, Part 4.                                                                $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                  $                         0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                      $                         0.00
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $                         0.00

88. Real property. Copy line 56, Part 9.............................................................................................Î          $             1,200,000.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $                         0.00

90. All other assets. Copy line 78, Part 11.                                                          $                    2,123.36

                                                                                                      $                 890,359.34
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $             1,200,000.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................   $         2,090,359.34




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 13 of 13
                              Case 18-16487-mkn                    Doc 83          Entered 11/14/18 10:56:48                        Page 21 of 68

 Fill in this information to identify the case:

 Debtor Name: In re : Credit Management Association, Inc.

 United States Bankruptcy Court for the: District of Nevada
                                                                                                                                                Check if this is an
 Case number (if known): 18-16487 (MKN)                                                                                                                amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:      List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                          Column A
                                                                                                                                                             Column B
   secured claim, list the creditor separately for each claim.                                                                Amount of claim
                                                                                                                                                             Value of collateral that
                                                                                                                              Do not deduct the
                                                                                                                                                             supports this claim
                                                                                                                              value of collateral.

       2.1 Creditor’s name                                         Describe debtor’s property that is subject to a lien
                                                                   All assets of the Cimarron Group, a California
           Fanus Group International                               general partnership                                    $                     0.00     $                     0.00
           Creditor's Name

           Creditor’s mailing address
                                                                   Describe the lien
           Notice Name
           40 East Verdugo Avenue, 2nd Floor
           Street

                                                                   Is the creditor an insider or related party?
                                                                    No
           Burbank                CA                 91502          Yes
           City                  State               ZIP Code


           Country                                                 Is anyone else liable on this claim?
           Creditor’s email address, if known                          No
                                                                       Yes. Fill out Schedule H: Codebtors(Official Form 206H).
           Date debt was incurred

           Last 4 digits of account                                As of the petition filing date, the claim is:
           number                                                  Check all that apply.
                                                                   5 Contingent
           Do multiple creditors have an interest in the                Unliquidated
           same property?                                          5
                                                                   5    Disputed
           5        No
                   Yes. Have you already specified the
                    relative priority?

                     No. Specify each creditor, including this
                         creditor, and its relative priority.


                     Yes. The relative priority of creditors is
                         specified on lines




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                           Page 1 of 4
                                Case 18-16487-mkn                    Doc 83          Entered 11/14/18 10:56:48                        Page 22 of 68
    Debtor:       Credit Management Association, Inc.                                                                Case number (if known):     18-16487
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                        Column A
                                                                                                                                                            Column B
             the previous page.                                                                                                 Amount of claim
                                                                                                                                                            Value of collateral that
                                                                                                                                Do not deduct the
                                                                                                                                                            supports this claim
                                                                                                                                value of collateral.


          2.2 Creditor’s name                                        Describe debtor’s property that is subject to a lien
                                                                     Photocopiers Equipment under Total Image
             Toshiba Financial Services                              Management Agreement No. 7696347-006                   $             113,824.00    $                Unknown
             Creditor's Name

             Creditor’s mailing address
                                                                     Describe the lien
             Notice Name
             PO Box 35701
             Street

                                                                     Is the creditor an insider or related party?
                                                                      No
             Billings               MT                 59107          Yes
             City                  State               ZIP Code


             Country                                                 Is anyone else liable on this claim?
             Creditor’s email address, if known                          No
                                                                         Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                As of the petition filing date, the claim is:
             number                                                  Check all that apply.
                                                                     5 Contingent
             Do multiple creditors have an interest in the                Unliquidated
             same property?                                          5
                                                                     5    Disputed
              5       No
                     Yes. Have you already specified the
                      relative priority?

                       No. Specify each creditor, including this
                           creditor, and its relative priority.


                       Yes. The relative priority of creditors is
                           specified on lines




 Official Form 206D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 2 of 4
                                Case 18-16487-mkn                    Doc 83          Entered 11/14/18 10:56:48                        Page 23 of 68
    Debtor:       Credit Management Association, Inc.                                                                Case number (if known):     18-16487
                  Name

Part 1:       Additional Page

             Copy this page only if more space is needed. Continue numbering the lines sequentially from                        Column A
                                                                                                                                                            Column B
             the previous page.                                                                                                 Amount of claim
                                                                                                                                                            Value of collateral that
                                                                                                                                Do not deduct the
                                                                                                                                                            supports this claim
                                                                                                                                value of collateral.


          2.3 Creditor’s name                                        Describe debtor’s property that is subject to a lien
                                                                     Real property located at 3110 W. Cheyanne, North
             Valley Bank of Nevada                                   Las Vegas, Nevada                                      $             808,166.00    $            1,200,000.00
             Creditor's Name

             Creditor’s mailing address
                                                                     Describe the lien
             Notice Name                                             First Deed of Trust
             Attn Paul Dreschler
             Street

             6385 Simmons Street                                     Is the creditor an insider or related party?
                                                                     5 No
             North Las              NV                 89301          Yes
             Vegas
             City                  State               ZIP Code


             Country                                                 Is anyone else liable on this claim?
             Creditor’s email address, if known                      5    No
                                                                         Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                As of the petition filing date, the claim is:
             number                                                  Check all that apply.
                                                                      Contingent
             Do multiple creditors have an interest in the                Unliquidated
             same property?                                          
                                                                         Disputed
              5       No
                     Yes. Have you already specified the
                      relative priority?

                       No. Specify each creditor, including this
                           creditor, and its relative priority.


                       Yes. The relative priority of creditors is
                           specified on lines




          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                  $             921,990.00




 Official Form 206D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                        Page 3 of 4
                       Case 18-16487-mkn                   Doc 83          Entered 11/14/18 10:56:48                     Page 24 of 68

Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 4 of 4
                              Case 18-16487-mkn               Doc 83          Entered 11/14/18 10:56:48                         Page 25 of 68

 Fill in this information to identify the case:

 Debtor Name: In re : Credit Management Association, Inc.

 United States Bankruptcy Court for the: District of Nevada
                                                                                                                                             Check if this is an
 Case number (if known): 18-16487 (MKN)                                                                                                          amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
    5No. Go to Part 2.
    Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                Priority amount

          2.1 Priority creditor’s name and mailing address         As of the petition filing date, the claim is: $                           $
                                                                   Check all that apply.
             Creditor Name
                                                                    Contingent
                                                                    Unliquidated
             Creditor's Notice name
                                                                    Disputed


             Address                                                Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                Is the claim subject to offset?
             number                                                                                                  No

             Specify Code subsection of PRIORITY unsecured                                                           Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1 of 4
                           Case 18-16487-mkn                   Doc 83       Entered 11/14/18 10:56:48                       Page 26 of 68

Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $                    996,754.58
          See Attached Schedule E/F Part 2                                         Check all that apply.
          Creditor Name
                                                                                   Contingent
                                                                                   Unliquidated
          Creditor's Notice name
                                                                                   Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                   No
          Last 4 digits of account                                                 Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                           Case 18-16487-mkn                  Doc 83          Entered 11/14/18 10:56:48                     Page 27 of 68

Part 3:      List Others to Be Notified About Unsecured Claims

           4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection
              agencies, assignees of claims listed above, and attorneys for unsecured creditors.
              If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
              next page.

                                                                                                                                              Last 4 digits of
             Name and mailing address                                                           On which line in Part 1 or Part 2 is the
                                                                                                                                              account number, if
                                                                                                related creditor (if any) listed?
                                                                                                                                              any

          4.1 Not applicable                                                                    Line
             Name                                                                               Not Listed.Explain

             Notice Name


             Street




             City                      State                ZIP Code



              Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 3 of 4
                            Case 18-16487-mkn         Doc 83       Entered 11/14/18 10:56:48     Page 28 of 68

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                   Total of claim amounts

5a.   Total claims from Part 1                                                             5a.     $                        0.00


5b.   Total claims from Part 2                                                             5b. ¬   $                 996,754.58




5c.   Total of Parts 1 and 2                                                               5c.     $                 996,754.58
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 4 of 4
                           Case 18-16487-mkn                  Doc 83          Entered 11/14/18 10:56:48                      Page 29 of 68


 Fill in this information to identify the case:

 Debtor Name: In re : Credit Management Association, Inc.

 United States Bankruptcy Court for the: District of Nevada
                                                                                                                                            Check if this is an
 Case number (if known): 18-16487 (MKN)                                                                                                           amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
      No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              See Attached Schedule G
              lease is for and the nature
              of the debtor’s interest                                                                   Name


                                                                                                         Notice Name



              State the term remaining                                                                   Address



              List the contract number of
              any government contract




                                                                                                         City                             State               ZIP Code


                                                                                                         Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                     Page 1 of 1
                         Case 18-16487-mkn                       Doc 83         Entered 11/14/18 10:56:48                Page 30 of 68


Fill in this information to identify the case:

Debtor Name: In re : Credit Management Association, Inc.

United States Bankruptcy Court for the: District of Nevada
                                                                                                                                       Check if this is an
Case number (if known): 18-16487 (MKN)                                                                                                     amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


           Column 1: Codebtor                                                                                  Column 2: Creditor

                                                                                                                                                 Check all schedules
           Name                                Mailing address                                                 Name
                                                                                                                                                 that apply:

       2.1 20/20 VENTURE PARTNERS              c/o HOSSEIN ESLAMBOLCHI                                         Ken Groover, Dan Horan and        D
           LLC                                                                                                 Leonard Horan c/o Ogloza
                                                                                                               Fortney LLP
                                               Street

                                               5112 SAN ELIJO                                                                                    5 E/F


                                                                                                                                                 G


                                               RANCHO SANTA FE             CA                       92067
                                               City                        State                    ZIP Code



                                               Country


       2.2 CHRISTIAN RATAJCZAK,                c/o Juan Valdivieso, Boies, Schiller & Flexner LLP              Ken Groover, Dan Horan and        D
           JAMES CORRY,                                                                                        Leonard Horan c/o Ogloza
           QUANTABITS NEWTORKS,                                                                                Fortney LLP
           INC, GREG CARSON, SEAN
           KEENAN
                                               Street

                                               1999 Harrison Street, Suite 900                                                                   5 E/F


                                                                                                                                                 G


                                               Oakland                     CA                       94612
                                               City                        State                    ZIP Code



                                               Country




 Official Form 206H                                                   Schedule H: Codebtors                                                           Page 1 of 2
                       Case 18-16487-mkn                Doc 83         Entered 11/14/18 10:56:48                    Page 31 of 68
Debtor:   Credit Management Association, Inc.                                             Case number (if known):    18-16487
          Name
     2.3 STRASBAUGH, INC.                   c/o ALAN STRASBAUGH                                       SLO Buckley Properties, LLC   D
                                                                                                      c/o Ogden & Fricks LLP
                                            Street

                                            6191 ALTA MIRA                                                                          5 E/F


                                                                                                                                    G


                                            SAN LUIS OBISPO       CA                  93401
                                            City                  State               ZIP Code



                                            Country




Official Form 206H                                            Schedule H: Codebtors                                                      Page 2 of 2
Case 18-16487-mkn   Doc 83   Entered 11/14/18 10:56:48   Page 32 of 68
                                        Case 18-16487-mkn       Doc 83     Entered 11/14/18 10:56:48         Page 33 of 68


                                                          In re: Credit Management Association, Inc.
                                                                       Case No. 18-16487
                                                                         Schedule A/B 3
                                                  Checking, savings, money market, or financial brokerage accounts


Name of institution (bank or                                                                                        Type of     Account number Current value of
brokerage firm)                 Address 1                Address 2       City                 State Zip             account      (last 4 digits) debtor's interest
American River Bank             520 Capitol Mall         Suite 200       Sacramento           CA         95814   Checking             8822               $2,385.46
American River Bank             520 Capitol Mall         Suite 200       Sacramento           CA         95814   Money Market         7693              $10,079.22
Bank of America                 P.O. Box 25118                           Tampa                FL    33622-5118   Checking             1114              $22,440.05
Bank of America Merrill Lynch   350 South Grand Avenue   27th Floor      Los Angeles          CA         90071   Brokerage            6N39                 $139.07
Union Bank                      450 SO Figueroa St                       Los Angeles          CA         90071   Checking             0930            $426,243.19
Union Bank                      Trustee Services 0213    P.O. Box 513840 Los Angeles          CA    90051-3840   Checking             6513               $1,463.31

                                                                                                                                     Total            $462,760.30




                                                                            Page 1 of 1
                                   Case 18-16487-mkn         Doc 83    Entered 11/14/18 10:56:48     Page 34 of 68
                                                        In re: Credit Management Association, Inc.
                                                                     Case No. 18-16487
                                                                      Schedule A/B 8
                                                                       Prepayments
                                                                                                                           Current value of
Description                                                                              Name of holder of prepayment      debtor's interest
Retainer not yet expensed                                                                CLARK HILL PLLC                          $66,914.50
Retainer not yet expensed                                                                KURTZMAN CARSON CONSULTANTS LLC          $10,000.00
Deposit on Annual Conference (CreditScape) Facilities                                    THE D HOTEL                              $12,500.00

                                                                                         Total                                   $89,414.50




                                                                        Page 1 of 1
        Case 18-16487-mkn           Doc 83   Entered 11/14/18 10:56:48    Page 35 of 68
                          In re: Credit Management Association, Inc.
                                       Case No. 18-16487
                                          Schedule A/B 61
                                Internet domain names and websites

                                         Net book value of   Valuation method
                                         debtor's interest   used for current   Current value of
Description                              (where available)   value              debtor's interest
anscers.com                                       N/A                           UNKNOWN
bankruptcy-alternative.com                        N/A                           UNKNOWN
bankruptcy-alternative.net                        N/A                           UNKNOWN
bankruptcy-alternative.org                        N/A                           UNKNOWN
cashflowmanagementassociation.org                 N/A                           UNKNOWN
cmaadjustments.com                                N/A                           UNKNOWN
cmaauctions.com                                   N/A                           UNKNOWN
cmaauctions.net                                   N/A                           UNKNOWN
cmaauctions.org                                   N/A                           UNKNOWN
cmaprofessionalservices.com                       N/A                           UNKNOWN
creditdepartmentcompliance.com                    N/A                           UNKNOWN
creditmanagementassociation.info                  N/A                           UNKNOWN
creditmanagementassociation.net                   N/A                           UNKNOWN
creditmanagementassociation.org                   N/A                           UNKNOWN
creditscapeconference.com                         N/A                           UNKNOWN
creditservices.org                                N/A                           UNKNOWN
emailcma.org                                      N/A                           UNKNOWN
encyclopediaofcredit.com                          N/A                           UNKNOWN
joincma.com                                       N/A                           UNKNOWN
nacmwrcc.com                                      N/A                           UNKNOWN
onlinebusinesscredittraining.com                  N/A                           UNKNOWN
verifythisjob.com                                 N/A                           UNKNOWN




                                             Page 1 of 1
Case 18-16487-mkn      Doc 83    Entered 11/14/18 10:56:48          Page 36 of 68
                In re: Credit Management Association, Inc.
                             Case No. 18-16487
                                Schedule A/B 72
               Tax refunds and unused net operating losses (NOLs)



                                                                Current value of
 Description              Tax Year              NOL Value       debtor's interest
 NOL - IRS                  2014                    $657,969.00     Unknown
 NOL - IRS                  2015                    $810,999.00     Unknown
 NOL - IRS                  2017                  $1,442,586.00     Unknown
 NOL - IRS                  2018                  $1,194,020.00     Unknown
 NOL - FTB                  2017                     $49,852.00     Unknown
 NOL - FTB                  2018                  $1,107,913.00     Unknown

                         Total of NOL's           $5,263,339.00




                                  Page 1 of 1
                                 Case 18-16487-mkn           Doc 83      Entered 11/14/18 10:56:48       Page 37 of 68
                                                       In re: Credit Management Association, Inc.
                                                                    Case No. 18-16487
                                                                        Schedule A/B 73
                                                          Interests in insurance policies or annuities

                       Account number /                                                                                                  Current value of
Company                Policy number         Beneficiary                      Insured party   Face value         Cash surrender value    debtor's interest
Lincoln Policy                  JP5548484    Credit Management Association    David Macomber        $350,000.00             $44,230.97       Unknown
Ohio National Policy             C6799848    Credit Management Association    Richard Kaufman       $375,000.00            $106,699.89       Unknown
Transamerica Policy               92531191   Credit Management Association    Melvyn Davis.         $400,000.00             $65,756.11       Unknown
Transamerica Policy           5027485430R    Credit Management Association    Holly Malzahn            $5,058.00             $2,632.33       Unknown
                       Other Policies May
                       Exist - Company
Transamerica Policy    Investigating         Credit Management Association    Unknown                    Unknown             Unknown         Unknown




                                                                         Page 1 of 1
                                                                              Case 18-16487-mkn             Doc 83     Entered 11/14/18 10:56:48    Page 38 of 68



                                                                                                  In re: Credit Management Association, Inc.
                                                                                                               Case No. 18-16487
                                                                                                              Schedule E/F, Part 2
                                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                         Subject to
                                                                                                                                                                                                         offset
Line   Nonpriority Creditor's Name        Creditor Notice Name          Address 1                            Address 2                 City               State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
                                                                        9525 W BRYN MAWR AVE P O
  1    1 800 CONFERENCE                   ATTN KENNETH J LINDNER        BOX 95537                                                      ROSMONT            IL    60018                  Unclaimed Funds       N                                    x                   $169.34
                                                                                                                                       ELK GROVE
  2    1ST CHOICE FREIGHT SYSTEMS INC     ATTN JACKIE DELOUST           P O BOX 92284                                                  VILLAGE            IL    60009-2284             Unclaimed Funds       N                                    x                     $2.28
  3    24/7 MEDIA INC                     ATTN CYNTHIA GIBSON           1250 BROADWAY 28TH FLOOR                                       NEW YORK           NY    10001                  Unclaimed Funds       N                                    x                   $329.92
  4    400 S W SIXTH AVENUE LLC           ATTN AMANDA J DORSETT         222 SW COLUMBIA, STE 201                                       PORTLAND           OR    97201                  Unclaimed Funds       N                                    x                    $62.78
  5    A & E COMMUNICATIONS               ATTN CHARLES KINCADE          2165 BELLEMEADE AVE                                            EVANSVILLE         IN    47714                  Unclaimed Funds       N                                    x                   $220.35
  6    A & L TRUCK BROKERS INC                                          P O BOX 6545                                                   NOGALES            AZ    85628                  Unclaimed Funds       N                                    x                    $34.73
  7    A ONUFER, COLEEN                                                 135 PENNSYLVANIA AVE                                           OAKMONT            PA    15139                  Unclaimed Funds       N                                    x                    $41.61
                                          FEDERATED DEPARTMENT
   8   A P & TRAFFIC AUDIT GRP            STORES                        P O BOX 1381                                                   SUWANEE            GA    30024                  Unclaimed Funds       N                                    x                      $1.49
   9   AT&T                                                             P O BOX 5818                                                   DENVER             CO    80217                  Unclaimed Funds       N                                    x                    $301.33
  10   A T & T LOCAL SERVICE              ATTN: C VOLD, MANAGER         55 CORPORATE DR RM33C47                                        BRIDGEWATER        NJ    08807                  Unclaimed Funds       N                                    x                  $4,781.76
  11   A TRANSPORT INC.                   ATTN: ALEXIS LAPEYRE          7235 NW 44 STREET                                              MIAMI              FL    33166                  Unclaimed Funds       N                                    x                      $5.59
                                          THE GREAT ATLANTIC &
  12   A&P                                PACIFIC TEA COMP INC.     600 GRETTY AVENUE                                                  CLIFTON            NJ    07011                  Unclaimed Funds       N                                    x                   $294.06
                                                                    3513 S. ORANGE BLOSSOM
  13   A-AACTION LOCKSMITHS                                         TRAIL                                                              ORLANDO            FL    32839                  Unclaimed Funds       N                                    x                    $23.41
  14   AARON MARCUS & ASSOCIATES          ATTN AARON MARCUS         1196 EUCLID AVE, STE 1F                                            BERKELEY           CA    94708                  Unclaimed Funds       N                                    x                   $147.98
  15   ABICH, LORI A                                                3946 LEXINGTON AVE                                                 CHINO              CA    91710                  Unclaimed Funds       N                                    x                   $229.67
  16   ACEVEDO, BELLA E.                                            RT 3 BOX 114                                                       BRAZORIA           TX    77422                  Unclaimed Funds       N                                    x                    $67.05
  17   ACROPOLIS SYSTEMS INC                                        1520 MCCANDLESS DR                                                 MILPITAS           CA    95035                  Unclaimed Funds       N                                    x                    $34.31
  18   ACTIVE CREDIT SERVICES INC         ATTN SHERI MILLER         P O BOX 80370                                                      PORTLAND           OR    97280                  Unclaimed Funds       N                                    x                    $19.60
  19   ADAMIAK, KATHLEEN                                            25 LINCOLN AVENUE APT 1                                            PITTSBURGH         PA    15202                  Unclaimed Funds       N                                    x                     $9.30
  20   ADCLIX CORPORATION                 ATTN: JOHN NAIL           2129 CHAPMAN DRIVE                                                 CARROLLTON         TX    75010                  Unclaimed Funds       N                                    x                   $243.92
                                                                    1301 SHOREWAY ROAD, STE
  21   ADFLIGHT INC.                      ATTN: MYRA SULLIVAN       302                                                                BELMONT            CA    94002                  Unclaimed Funds       N                                    x                   $584.61
  22   ADIPAR LTD                                                   1412 BROADWAY                                                      NEW YORK           NY    10018                  Unclaimed Funds       N                                    x                    $61.46
  23   ADVANCED DATA.COM                  ATTN: GREGORY WILLIAMS    301 DATA COURT                                                     DUBUQUE            IA    52003                  Unclaimed Funds       N                                    x                   $677.77
  24   ADVERTISING ON HOLD                                          8000 S ORANGE AVE                        STE 201                   ORLANDO            FL    32809                  Unclaimed Funds       N                                    x                     $9.57
  25   ADVERTISING.COM                    ATTN: RHIAN SMITH         1020 HULL ST                                                       BALTIMORE          MD    21230                  Unclaimed Funds       N                                    x                   $837.93
  26   AERO GROUND, INC.                                            480 N WIGET LANE                                                   SAN FRANCISCO      CA    94145                  Unclaimed Funds       N                                    x                    $20.20
                                                                    15311 VANTAGE PKWY , STE
  27   AEROMEXPRESS                       ATTN CARMEN GUTIERREZ     299                                                                HOUSTON            TX    77032                  Unclaimed Funds       N                                    x                   $465.60
                                                                    4500 E THOUSAND OAKS BL,                                           WESTLAKE
  28   AERONAUTICS EXPRESS INC                                      #100                                                               VILLAGE            CA    91362                  Unclaimed Funds       N                                    x                   $138.39
  29   AFFORDABLE PLUMBING SERVICE INC.                             225 BARRACUDA DRIVE                                                NAGS HEAD          NC    27959                  Unclaimed Funds       N                                    x                    $85.67
  30   AGUILAR, GEREMIAS                                            3955 SWENSON ST., #177                                             LAS VEGAS          NV    89119                  Unclaimed Funds       N                                    x                    $34.89
  31   AGUILAR, ROBERTO                                             1953 S LA SALLE #7                                                 LOS ANGELES        CA    90018                  Unclaimed Funds       N                                    x                    $92.50
  32   AGUIRRE, MARIA D                                             17450 CERES                                                        FONTANA            CA    92335                  Unclaimed Funds       N                                    x                   $108.84
  33   AHAVA (USA) INC                    ATTN KATHERYN MASON       2001 W MAIN ST STE 185                                             STAMFORD           CT    06902-4544             Unclaimed Funds       N                                    x                   $333.23
  34   AIR FREIGHT SPECIALS                                         10 WASHINGTON AVE                                                  BURLINGTON         MA    01803                  Unclaimed Funds       N                                    x                    $18.22
  35   AIRBORNE EXPRESS                   C/O NCO FINANCIAL SYSTEMS 1804 WSHINGTON BLVD #111                                           BALTIMORE          MD    21230-1700             Unclaimed Funds       N                                    x                    $86.14
       AIRTEX AIR CONDITIONING AND                                                                                                     RANCHO
  36   HEATING INC                                                      3199 FITZGERALD RD                                             CORDOVA            CA    95742                  Unclaimed Funds       N                                    x                      $3.11
  37   AL ROBERTS                                                       301 TASSEL COURT                                               HUBERT             NC    28539                  Unclaimed Funds       N                                    x                     $30.41
                                                                                                                                                                                       Governmental
  38   Alabama Office of the Treasurer    Unclaimed Property Division   600 Dexter Avenue, Room S-106                                  Montgomery         AL    36104                  Unclaimed Funds       N        x            x              x                      $0.00
                                                                                                                                                                                       Governmental
  39   Alabama State Treasurer            Unclaimed Property Division   100 North Union Street, Suite 636    RSA Union Building        Montgomery         AL    36104                  Unclaimed Funds       N        x            x              x                      $0.00
                                                                                                                                                                                       Governmental
  40   Alaska Department of Revenue       Treasury Division             PO Box 110405                        Unclaimed Property Program Juneau         AK       99811-0405             Unclaimed Funds       N        x            x              x                     $0.00
  41   ALBA GUTIERREZ                                                   25942 BASELINE ST, APT 207                                      SAN BERNARDINO CA       92410                  Unclaimed Funds       N                                    x                   $451.75
                                          LAWERS & TRADEMARK &                                                                          ROBINSON POINT
  42   ALBAN TAY MAHTANI & SILVA          PATENT AGENTS                 39 ROBINSON ROAD #07-01                                         SINGAPORE               068911                 Unclaimed Funds       N                                    x                      $2.90
  43   ALBARADO, CARRIE L                                               25 GLOUCESTER RD                                                BERLIN         MD       21811                  Unclaimed Funds       N                                    x                     $71.52




                                                                                                                       Page 1 of 28
                                                                           Case 18-16487-mkn         Doc 83   Entered 11/14/18 10:56:48     Page 39 of 68



                                                                                             In re: Credit Management Association, Inc.
                                                                                                          Case No. 18-16487
                                                                                                         Schedule E/F, Part 2
                                                                                          Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent


                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Subject to
                                                                                                                                                                                                   offset
Line   Nonpriority Creditor's Name        Creditor Notice Name        Address 1                       Address 2               City                State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  44   ALBERT ORYAN                                                   2514 W. BARBERRY LANE                                   IDAHO FALLS         ID      83402-5655             Unclaimed Funds        N                                   x                      $6.14
  45   ALCAN FOIL PRODUCTS                ATTN THOMSON SR             THREE RAVINIA DR, STE 1600                              ATLANTA             GA      30346                  Unclaimed Funds        N                                   x                    $306.78
  46   ALCANTAR, JOSE                                                 1438 SAN ANTONIO                                        NORWALK             CA      90650                  Unclaimed Funds        N                                   x                    $330.00
  47   ALESSI, JOHN                                                   1364 PUTNAM BLVD.                                       WALLINGFORD         PA      19086                  Unclaimed Funds        N                                   x                     $93.99
                                                                      18451 SOUTH WEST 158TH
  48   ALEXIS LODDE                                                   STREET                                                  MIAMI               FL      33187-1200             Unclaimed Funds       N                                    x                    $16.88
  49   ALL AMERICAN BOOT                                              7764 SAN FERNANDO RD #7                                 SUN VALLEY          CA      91352                  Unclaimed Funds       N                                    x                     $7.18
  50   ALL WORLD, INC                                                 7500 NW 25 ST. SUITE #208                               MIAMI               FL      33122                  Unclaimed Funds       N                                    x                   $710.36
  51   ALLARD ELECTRIC INC                                            33452 GALLEON WAY                                       DANA POINT          CA      92629-1610             Unclaimed Funds       N                                    x                     $4.70
  52   ALLEN, TYLER B.                                                71 YORK STREET                                          LAMBERVILLE         NJ      08830                  Unclaimed Funds       N                                    x                    $54.95
  53   ALLIED SYSCO                       ATTN STAN YOUNGER           P O BOX 3267                                            SANTA MONICA        CA      90408                  Unclaimed Funds       N                                    x                   $107.07
                                                                                                                                                                       United
  54   AL-NOOR RAMJI                                                  10 Alexander Place                                      London                      SW7 WSF      Kingdom   Unclaimed Funds       N                                    x                  $6,078.87
  55   ALPHA-TEL                                                      262 GLEN HEAD RD                                        GLEN HEAD           NY      11545                  Unclaimed Funds       N                                    x                    $778.67
  56   ALRACON, RAMIRO                                                16155 DORSEY                                            FONTANA             CA      92335                  Unclaimed Funds       N                                    x                     $52.81
  57   ALTA INDUSTRIES                                                P O BOX 1345                                            GRESHAM             OR      97030                  Unclaimed Funds       N                                    x                    $380.55
  58   ALTMAN, SHARON                                                 1399 ADAMS DRIVE                                        AMBRIDGE            PA      15003                  Unclaimed Funds       N                                    x                    $114.00
  59   ALVARADO, ANTONIO                                              709 E DEODAR ST                                         ONTARIO             CA      91764                  Unclaimed Funds       N                                    x                     $97.57
  60   ALVARADO, FRANCISCO J                                          408 SUMMER WIND DR.                                     JONESBORO           GA      30236                  Unclaimed Funds       N                                    x                      $6.58
  61   ALVARADO, ROBERTO                                              111 SOUTH PORT RD               PARK PLACE APT.         SPARTANBURG         SC      29302                  Unclaimed Funds       N                                    x                    $140.00
  62   ALVAREZ, ROBERTO                                               411 E 10TH                                              POMONA              CA      91766                  Unclaimed Funds       N                                    x                     $52.69
  63   AM ARC INC                                                     22621 S WESTERN AVE                                     TORRANCE            CA      90501                  Unclaimed Funds       N                                    x                     $46.11
  64   AMADOR, FELIPE                                                 110 SOUTHPORT RD #76                                    SPARTANBURG         SC      29302                  Unclaimed Funds       N                                    x                    $185.40
  65   AMADOR, SALVADOR                                               111 SOUTHPORT RD #76                                    SPARTANBURG         SC      29302                  Unclaimed Funds       N                                    x                    $185.40
  66   AMANDA ALICE WOODDELL                                          72 ROLLING GREEN DRIVE                                  STAUNTON            VA      24401-9720             Unclaimed Funds       N                                    x                    $108.11
                                          C/O MONTAGUE CLAYBROOK,
  67   AMBASSADOR EYEWEAR GROUP INC       BKT 7                       250 W. PRATT ST., SUITE 1100                            BALTIMORE           MD      21201                  Unclaimed Funds       N                                    x                     $20.84
                                                                                                                              ELK GROVE
  68   AMC FLORAL INTERNATIONAL           ATTN VIRGINIA SEIGO           880 ESTES AVENUE                                      VILLAGE             IL      60007                  Unclaimed Funds       N                                    x                   $113.75
  69   AMER MACH & BLADE CO                                             7327 E ALONDRA AVE                                    PARAMOUNT           CA      90723                  Unclaimed Funds       N                                    x                    $14.35
  70   AMERICAN ARBITRATION ASSOCIATION   ATTN DEBRA PASTORE            335 MADISON AVE                                       NEW YORK            NY      10017                  Unclaimed Funds       N                                    x                    $35.39
  71   AMERICAN CLASSIC CYCLES            ATTN LARRY GRANTHAM           400 KEYSTONE COURT                                    PELHAM              AL      35124                  Unclaimed Funds       N                                    x                    $82.72
                                          ATTN ROBERT S BOLLINGER P 30700 TELEGRAPH RD, STE
  72   AMERICAN DISCOUNT CYCLEMART INC.   C                             4646                                                  FRANKLIN            MI      48025                  Unclaimed Funds       N                                    x                   $547.40
                                          ATTN: DEBIT BAL. DEPT. 08-04-
  73   AMERICAN EXPRESS                   03                            20022 N. 31ST STREET                                  PHOENIX             AZ      85027                  Unclaimed Funds       N                                    x                   $418.61
  74   AMERICAN FAMILY INSURANCE GROUP    ATTN: ERIC BURDETTE           6000 AMERICAN PKWAY                                   MADISON             WI      53783                  Unclaimed Funds       N                                    x                   $225.47
  75   AMERICAN PLASTICS                  ATTN ALKA LAKHOTJA            1225 N MACARTHUR DR #200                              TRACY               CA      95376-2824             Unclaimed Funds       N                                    x                    $32.58
                                                                                                                              ARLINGTON
  76   AMERICA'S OPEN ROAD                ATTN LORI SCHUESMANA        1975 E RAND ROAD                                        HEIGHTS             IL      60004                  Unclaimed Funds       N                                    x                  $1,349.05
                                                                      26935 NORTHWESTERN HWY
  77   AMERICLEAN SYSTEMS INC             ATTN LORRAINE KROLCZYK      #400                                                    SOUTHFIELD          MI      48034                  Unclaimed Funds       N                                    x                     $41.62
                                          ASSIGNED CREDIT SERVICES-
  78   AMERIGAS PROPANE                   SHERRY BANKS              800 N KINGS HIGHWAY, STE 100                              CHERRY HILL         NJ      08034                  Unclaimed Funds       N                                    x                     $27.66
  79   AMERI-SOURCE PUBLICATION                                     PO BOX 2661                                               CHAMPLAIN           NY      12919                  Unclaimed Funds       N                                    x                     $42.90
                                          C/O ALEXANDRIA VANECK,
  80   AMERITECH - ILLINOIS               ESQ                       5620 SOUTHWYCK BLVD, #103                                 COLUMBUS            OH      46314                  Unclaimed Funds       N                                    x                    $38.06
  81   AMIGABLE, JAIME D                                            354 E 236TH ST                                            CARSON              CA      90745                  Unclaimed Funds       N                                    x                   $242.70
  82   AM-MARK LABEL INC                                            708 N VINCENT AVE                                         COVINA              CA      91722-2302             Unclaimed Funds       N                                    x                   $132.38
                                                                    3640 YACHT CLUB DRIVE, APT.
  83   AMNON KAMINER                                                707                                                       AVENTURA            FL      33180-3571             Unclaimed Funds       N                                    x                     $10.28
       AMP INCORPORATION/ TYCO
  84   ELECTRONICS CORP                   ATTN GEORGE NAGLE           P O BOX 3608 MS 38-26                                   HARRISBURG          PA      17105                  Unclaimed Funds       N                                    x                   $368.29
  85   ANANDMAHESH VARADIAH                                           1170 NORTHWOOD DRIVE                                    EAGAN               MN      55121-2083             Unclaimed Funds       N                                    x                     $7.20
  86   ANATOLIY RIVKIN                                                20 BROADLAWN DRIVE                                      CHESTNUT HILL       MA      02467-3522             Unclaimed Funds       N                                    x                     $7.38
  87   ANDREW BASS                                                    6320 COUNTY ROAD 87                                     LANETT              AL      36863-4300             Unclaimed Funds       N                                    x                    $15.55




                                                                                                              Page 2 of 28
                                                                              Case 18-16487-mkn         Doc 83     Entered 11/14/18 10:56:48     Page 40 of 68



                                                                                                  In re: Credit Management Association, Inc.
                                                                                                               Case No. 18-16487
                                                                                                              Schedule E/F, Part 2
                                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent


                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                                      Subject to
                                                                                                                                                                                                      offset
Line   Nonpriority Creditor's Name        Creditor Notice Name          Address 1                           Address 2              City                State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
                                                                        4711 GOLF ROAD, 1 BUILDING
  88   ANIXTER                            ATTN NELSON A DA SILVA        2ND FL                                                     SKOKIE              IL    60076                  Unclaimed Funds       N                                    x                    $40.49
  89   ANNABEL, RUSCH                                                   3013 CRIMSON CT                                            CARMEL              IN    46033                  Unclaimed Funds       N                                    x                    $32.79
  90   ANNETTE MASTICK                                                  15835 FOOTHILL FARMS LOOP                                  PFLUGERVILLE        TX    78660-3231             Unclaimed Funds       N                                    x                    $14.65
  91   ANSETT INTERNATIONAL AIRFREIGHT    ATTN THOMAS E WICK            9432 BELLANCA AVE, #205                                    LOS ANGELES         CA    90045                  Unclaimed Funds       N                                    x                   $113.91
  92   Ansonia Credit Data                                              PO Box 12236                                               Olympia             WA    98508-2236             Vendor Services       N                                                        $446.82
  93   ANT FARM INTERACTIVE LLC           ATTN: JULI BRASINGTON         332 MARIETTA ST                                            ATLANTA             GA    30313                  Unclaimed Funds       N                                    x                   $109.95
  94   ANTHONY'S TOWING                                                 1321 OLD COUNTY ROAD                                       BELMONT             CA    94402                  Unclaimed Funds       N                                    x                    $85.01
  95   APEX & ROBERT E LEE MOVING                                       3195 FRANKLIN LIMESTONE RD                                 ANTIOCH             TN    37013                  Unclaimed Funds       N                                    x                     $2.21
  96   API FOILS INC                                                    3841 GREENWAY CIRCLE                                       ATLANTA             GA    30368                  Unclaimed Funds       N                                    x                    $31.16
  97   ARAMARK UNIFORM SERVICE            ATTN: TERRY TOOMEY            5000 FORNI DRIVE                                           CONCORD             CA    94524                  Unclaimed Funds       N                                    x                    $28.05
  98   ARCHER, GLEN G                                                   10131 BUFORD AVE., APT 32                                  INGLEWOOD           CA    90304                  Unclaimed Funds       N                                    x                   $269.39
  99   ARCUS DATA SECURITY                                              P O BOX 911862                                             DALLAS              TX    75391                  Unclaimed Funds       N                                    x                    $74.22
                                                                                                                                                                                    Governmental
 100   Arizona Department of Revenue      Unclaimed Property Unit       P.O. Box 29026                                             Phoenix             AZ    85038-9026             Unclaimed Funds       N        x            x              x                      $0.00
                                                                                                                                                                                    Governmental
 101   Arkansas State Auditor             Unclaimed Property Division   1401 West Capitol Ave., Suite 325                          Little Rock         AR    72201                  Unclaimed Funds       N        x            x              x                     $0.00
 102   ARNOLD TECHNOLOGIES INC                                          1303 CLAUDINE ST                                           ANAHEIM             CA    92805                  Unclaimed Funds       N                                    x                   $249.85
 103   ARNOLD, DENNIS P.                                                315 JUMONVILLE STREET                                      PITTSBURGH          PA    15219                  Unclaimed Funds       N                                    x                    $67.90
 104   ARRIAZA, SARAI                                                   825 E OLIVE ST                                             POMONA              CA    91766                  Unclaimed Funds       N                                    x                   $115.64
       ARROWHEAD MOUNTAIN SPRING
 105   WATER                              ATTN CARRIE KINDER            2767 E IMPERIAL HWY                                        PHOENIX             AZ    85072-2237             Unclaimed Funds       N                                    x                  $1,148.83
 106   ART SOURCE, INC.                   PAULETTE PALACHUK             P.O. BOX 52650                                             BELLEVUE            WA    98015                  Unclaimed Funds       N                                    x                     $11.95
                                                                        3457 SO LA CIENEGA BLVD.
 107   ARTECNICA, INC.                    ATTN: ENRICO BRESSAN          BLDG A                                                     LOS ANGELES         CA    90016                  Unclaimed Funds       N                                    x                     $24.32
 108   ARTHUR ANDERSEN                    ATTN ERIN E DAUGHTON          33 W MONROE ST                                             CHICAGO             IL    60603                  Unclaimed Funds       N                                    x                    $205.74
 109   ARTHUR ANDERSEN LLP                                              633 W 5TH STREET                                           LOS ANGELES         CA    90071                  Unclaimed Funds       N                                    x                     $64.00
 110   ARTHUR FELTUS                                                    188 WASHINGTON AVENUE                                      MATAWAN             NJ    07747-2947             Unclaimed Funds       N                                    x                     $42.22
 111   ARTURO'S LEATHERS                  C/O C HUMMEL C P A            1136 E HARMONY AVE, #104                                   MESA                AZ    85204                  Unclaimed Funds       N                                    x                    $832.37
 112   ASSET RELOCATION SERVICES          ATTN: YALONDA WHITE           PO BOX 830                                                 MORRISVILLE         NC    27560                  Unclaimed Funds       N                                    x                     $26.66
 113   AT & T                                                           P O BOX 820627680                                          KANSAS CITY         MO    64180                  Unclaimed Funds       N                                    x                    $426.71
 114   AT & T MN READY LINE 91015                                       12500 E ILIFF AVENUE                ACCT 1310728514744     AURORA              CO    80014-1280             Unclaimed Funds       N                                    x                      $3.97
 115   AT & T WIRELESS, INC.                                            7900 XERXES AVE S #301                                     REDMOND             WA    98073-9775             Unclaimed Funds       N                                    x                  $1,481.60
 116   AT&T WHOLESALE                     JAMES F. RIDGE                P.O. BOX 723002                                            ATLANTA             GA    31139                  Unclaimed Funds       N                                    x                    $428.55
 117   AT&T WIRELESS SERVICES                                           P O BOX 782246028                                          PHOENIX             AZ    85062                  Unclaimed Funds       N                                    x                     $79.93

 118   ATLANTIC DEVICES/POST PRINT SL     ATTN ISIDRE PRAT              CAPUTXINS, 58 08700 IGUALADA                               BARCELONA                              Spain     Unclaimed Funds       N                                    x                     $20.32
       ATLANTIC STEAMERS SUPPLY CO (DE)
 119   INC                                ATTN WILLIAM FARRELLY         1100 ADAMS ST                                              HOBOKEN             NJ    07030                  Unclaimed Funds       N                                    x                      $6.95
 120   AUBREY PRUITT                                                    6400 ROCKY TOP DRIVE                                       ROUGEMONT           NC    27572                  Unclaimed Funds       N                                    x                    $270.67
 121   AUDRA MAGILL                                                     347 LAS PALMAS DR                                          IRVINE              CA    92602-2313             Unclaimed Funds       N                                    x                      $5.91
 122   AUGUST TRADING INC                                               500 STICKLE DR NE                                          CEDAR RAPIDS        IA    52406                  Unclaimed Funds       N                                    x                    $327.15
 123   AUSTIN'S PRO/MAX LLC                                             5602 S TACOMA WAY                                          TACOMA              WA    98409                  Unclaimed Funds       N                                    x                    $169.44
 124   AUTO WAREHOUSING                   ATTN NANCY COOK               3715 SR. 409 N. FRONTAGE RD                                TACOMA              WA    98421                  Unclaimed Funds       N                                    x                  $6,690.42
                                                                                                                                   NORTH
 125   AVIATION EQUIPMENT, INC            ATTN WILLIAM KIRSHENBAUM      7230 FULTON AVE                                            HOLLYWOOD           CA    91605                  Unclaimed Funds       N                                    x                    $574.74
 126   AVILA, LOPEZ RAMON                                               4668 HARRISON STREET                                       CHINO               CA    91710                  Unclaimed Funds       N                                    x                    $135.00
 127   AXIEM ENTERPRISE                   ATTN LAURIE BUZZETTE          501 E UNIVERSITYPLAZA,
                                                                        ONE-EVERTRUST     DR, APT 107
                                                                                                8TH                                ROCHESTER           MI    48307                  Unclaimed Funds       N                                    x                  $1,270.12
 128   AXISTEL INTERNATIONAL              KEVIN J.LIDDY                 FL                                                         JERSEY CITY         NJ    07302                  Unclaimed Funds       N                                    x                    $531.48
 129   BABY BIAS CO                                                     2423 YATES AVENUE                                          LOS ANGELES         CA    90040                  Unclaimed Funds       N                                    x                      $7.17
 130   BALTAZAR, MARIA                                                  766 W CENTER                                               POMONA              CA    91768                  Unclaimed Funds       N                                    x                    $108.67
 131   BALTIMORE TECHNOLOGIES INC.        ATTN TAMMY LUMIA              77 A STREET                                                NEEDHAM             MA    02494                  Unclaimed Funds       N                                    x                    $568.80
 132   BAMA TRUCK BROKERS INC             ATTN SARA L JOHNS             P O BOX 1947                                               CLANTON             AL    35045                  Unclaimed Funds       N                                    x                      $7.42
 133   BANDERA, ELIDA                                                   1637 S. LAUREL #2                                          ONTARIO             CA    91762                  Unclaimed Funds       N                                    x                    $135.00
 134   BANOS, NELVA                                                     1407 N BUSH #105                                           SANTA ANA           CA    92701                  Unclaimed Funds       N                                    x                     $97.34
 135   BARNES, RONALD                                                   356 SHARON DR.                                             PITTSBURGH          PA    15221                  Unclaimed Funds       N                                    x                     $43.23




                                                                                                                    Page 3 of 28
                                                                             Case 18-16487-mkn     Doc 83   Entered 11/14/18 10:56:48      Page 41 of 68



                                                                                            In re: Credit Management Association, Inc.
                                                                                                         Case No. 18-16487
                                                                                                        Schedule E/F, Part 2
                                                                                         Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent


                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Subject to
                                                                                                                                                                                                offset
Line    Nonpriority Creditor's Name        Creditor Notice Name         Address 1                 Address 2                  City                State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  136   BARREDA MOLLER                                                  AV ANGAMOS DESTE #1220                               LIMA                      18           Peru      Unclaimed Funds        N                                   x                    $336.30
  137   BAUR, FRED                                                      1212 POLO RUN DR                                     MORRISVILLE         PA    19067                  Unclaimed Funds        N                                   x                     $94.17
  138   BAUTISTA, GOMEZ R.                                              14811 LOS ANGELES ST                                 BALDWIN PARK        CA    91706                  Unclaimed Funds        N                                   x                    $145.00
                                                                        154 CRANE MEADOW ROAD,
 139    BE FREE INC                        ATTN: ROBERT PERKINS         STE 100                                              MARLBOROUGH         MA    01752                  Unclaimed Funds       N                                    x                   $219.59
                                                                        154 CRANE MEADOW ROAD,
 140    BE FREE, INC.                      ATTN: ROBERT PERKINS         STE 100                                              MARLBOROUGH         MA    01752                  Unclaimed Funds       N                                    x                  $2,350.33
 141    BEARD, MARIA                                                    415 CROSBY AVE                                       PATERSON            NJ    07502                  Unclaimed Funds       N                                    x                     $95.98
 142    BECERRA, ULISES                                                 4243 LOS SERRANOS                                    CHINO HILLS         CA    91709                  Unclaimed Funds       N                                    x                     $52.81
 143    BECK, TIMOTHY                                                   1810 FRONT STREET                                    PITTSBURGH          PA    15215                  Unclaimed Funds       N                                    x                      $0.02
 144    BELK/LEGGETT STORES                ATTN ROBERT H SELLS          2801 W TYVOLA RD                                     CHARLOTTE           NC    28217                  Unclaimed Funds       N                                    x                     $10.10
 145    BELL SOUTH LONG DISTANCE           CHRIS SLOPE                  28 PERIMETER CENTER                                  ATLANTA             GA    30346                  Unclaimed Funds       N                                    x                  $3,296.46
 146    BENCHMARK TRANSPORTATION                                        16302 ALDINE WESTFIELD                               HOUSTON             TX    77032                  Unclaimed Funds       N                                    x                      $0.84
 147    BENNER, DAVID                                                   661 HILLCREST AVE.                                   MORRISVILLE         PA    19067                  Unclaimed Funds       N                                    x                     $35.32
 148    BENNETT, KATHLEEN                                               1114 BUENTE STREET APR 3D                            PITTSBURGH          PA    15212                  Unclaimed Funds       N                                    x                      $8.66
 149    BERLIN, RACHEL                                                  2021 STILL WATER DRIVE                               GIBSONIA            PA    15044                  Unclaimed Funds       N                                    x                    $154.44
 150    BERNSTEIN, THEODORE                                             531 BETHAN ROAD                                      ELKINS PARK         PA    19027                  Unclaimed Funds       N                                    x                    $131.91
 151    BERRY, LENORA                                                   443 SHENANDOAH CT                                    PENN HILLS          PA    15235                  Unclaimed Funds       N                                    x                      $0.20
 152    BETTER METHODS ALEXANDER INC                                    P O BOX 827                                          PATERSON            NJ    07503                  Unclaimed Funds       N                                    x                      $1.90
 153    BICH, CATHERINE                                                 3275 DELL AVENUE #2                                  PITTSBURGH          PA    15216                  Unclaimed Funds       N                                    x                      $0.12
 154    BILL VELASCO                                                    10429 COLIMA RD                                      WHITTIER            CA    90604                  Unclaimed Funds       N                                    x                      $1.17
 155    BIZ2BIZ.COM, INC                   ATTN RON WIENER              100 INNOVATION , STE 200                             IRVINE              CA    92612                  Unclaimed Funds       N                                    x                     $28.49
 156    BIZISPACE/RICE SYSTEMS FURNITURE                                268 MARTINVALE LN                                    SAN JOSE            CA    95119                  Unclaimed Funds       N                                    x                      $8.05
 157    BLAKE TRANSPORTATION               ATTN: BOB BLAKE              PO BOX 939                                           DELHI               CA    95315                  Unclaimed Funds       N                                    x                    $173.81
 158    BLAKE WIRE & CABLE                                              19230 VAN NESS AVE                                   TORRANCE            CA    90501                  Unclaimed Funds       N                                    x                    $284.08
 159    BLAUFELD, HENRY                                                 6947 REYNOLDS STREET                                 PITTSBURGH          PA    15208                  Unclaimed Funds       N                                    x                     $93.40
                                                                        433 COATE MADERA TOWN CTA
 160    BLUEFISH ONLINE INC                ATTN NATALIE DEL MURO        #486                                                 CORTE MADERA        CA    94925                  Unclaimed Funds       N                                    x                   $107.18
 161    BLUESTREAK MEDIA INC                                            5601 EXECUTIVE DR, #201                              IRVING              TX    75038                  Unclaimed Funds       N                                    x                   $476.36
 162    BMC BIL-MAC CORPORATION            ATTN MIKE BOWEN              2995 44TH STREET, SW                                 GRANDVILLE          MI    49418                  Unclaimed Funds       N                                    x                   $507.75
 163    BOBBY WOOD CHEVROLET               ATTN BOB                     P O BOX 678                                          WEST UNION          SC    29696                  Unclaimed Funds       N                                    x                    $35.72
 164    BOTTE, MICHAEL                                                  280 MATHER STREET                                    OAKLAND             CA    94611                  Unclaimed Funds       N                                    x                     $0.01
 165    BOWMAN DISTR                       DEPT 2267                                                                         PASADENA            CA    91051                  Unclaimed Funds       N                                    x                     $9.08
 166    BOYACK, MERRILEE                                              14418 CRESTWOOD AVE.                                   POWAY               CA    92064                  Unclaimed Funds       N                                    x                     $0.32
                                           ATTN: MICHAEL L. MUIRHEAD, 2225 SPERRY AVENUE, SUITE
 167    BRATCHER RICHARD                   ESQ                        1200                                                   VENTURA             CA    93003                  Unclaimed Funds       N                                    x                     $95.56
 168    BRENT AND ANNE HUG                                            9918 STOWAWAY COVE                                     FORT WAYNE          IN    46835-9621             Unclaimed Funds       N                                    x                     $96.57
 169    BRIAN BARGO                                                   3730 N KENMORE, APT 3                                  CHICAGO             IL    60613                  Unclaimed Funds       N                                    x                     $50.07
 170    BRIAN CRAWFORD                                                8989 HELEN JAMES AVE                                   SAN DIEGO           CA    92126                  Unclaimed Funds       N                                    x                     $19.95
 171    BRIAN MOATS                                                   2105 HARTFORD ROAD                                     AUSTIN              TX    78703                  Unclaimed Funds       N                                    x                  $1,124.03
 172    BRIGGS, DAVID                                                 1644 KING JAMES DR                                     PITTSBURGH          PA    15237                  Unclaimed Funds       N                                    x                     $20.24
                                                                      504 SOUTH 44TH STREET 2ND
 173    BRIGGS, ROBERT                                                FLR                                                    PHILADELPHIA        PA    19104                  Unclaimed Funds       N                                    x                     $55.10
                                                                      13200 CROSSROADS PKWY N
 174    BRINKS INC                         ATTN ED PETRONE            STE# 345                                               LA PUENTE           CA    91746                  Unclaimed Funds       N                                    x                   $584.80
 175    BRIZAK, STEVE                                                 3241 DEERBERRY STREET                                  VINELAND            NJ    08361-7684             Unclaimed Funds       N                                    x                    $86.50
 176    BROADBAY NETWORKS                                             1 MARKET ST #3511                                      SAN FRANCISCO       CA    94105                  Unclaimed Funds       N                                    x                   $353.52
 177    BROADVIEW INT'L LLC                ATTN M CULLEN              ONE BRIDGE PLAZA STE 500                               FORT LEE            NJ    07024                  Unclaimed Funds       N                                    x                   $137.91
 178    BROADWAY & 41ST ASSOCIATES                                    521 FIFTH AVE, STE 1805                                NEW YORK            NY    10175                  Unclaimed Funds       N                                    x                   $681.38
                                           ATTN: THOMAS E             ONE MARKET SPEAR STREET
 179    BROBECK PHLEGER HARRISON, LLP      PUGH,CLIENT FINANCIAL SVS. TOWER                                                  SAN FRANCISCO       CA    94105                  Unclaimed Funds       N                                    x                  $5,741.00
 180    BROBECK PHLEGER & HARRISON, LLP                               12390 EL CAMINO REAL                                   SAN DIEGO           CA    92130                  Unclaimed Funds       N                                    x                    $117.57
 181    BROOKMAN CAST INDUSTRIES           ATTN ROBERT BROOKMAN       1288 SW SIMPSON AVE, STE I                             BEND                OR    97702                  Unclaimed Funds       N                                    x                    $189.60
 182    BRUBAKER, RUSSELL                                             10 CHESTNUT COURT                                      COLLEGEVILLE        PA    19426                  Unclaimed Funds       N                                    x                     $14.68
 183    BSP TRANSPORTATION                 C/O PARKER, RYAN & ASSO    1511 U.S. HWY 1 STE 203                                SEBASTIAN           FL    32958                  Unclaimed Funds       N                                    x                     $27.90
 184    BTS IND./GOLD RUN.COM              ATTN: CAROLYN KORNETZER 165 MAIN ST #208                                          MEDWAY              MA    02053                  Unclaimed Funds       N                                    x                    $314.63




                                                                                                            Page 4 of 28
                                                                                   Case 18-16487-mkn       Doc 83      Entered 11/14/18 10:56:48    Page 42 of 68



                                                                                                     In re: Credit Management Association, Inc.
                                                                                                                  Case No. 18-16487
                                                                                                                 Schedule E/F, Part 2
                                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                           Subject to
                                                                                                                                                                                                           offset
Line    Nonpriority Creditor's Name            Creditor Notice Name          Address 1                          Address 2              City               State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  185   BUCCI, CAROLYN                                                       24 WINTHROP ROAD                                          CARNEGIE           PA      15106                  Unclaimed Funds        N                                   x                    $507.36
  186   BUCHANAN, LISA                                                       3180 RUBINO DR APT 301                                    SAN JOSE           CA      95125-6372             Unclaimed Funds        N                                   x                      $7.50
  187   BUCKY MCCONNELL                                                      P.O. BOX 582                                              PONDING MILL       VA      24637-0582             Unclaimed Funds        N                                   x                      $6.34
  188   BUDGET RENT-A-CAR                                                    3414 MIDCOURT RD, #106                                    CARROLLTON         TX      75011                  Unclaimed Funds        N                                   x                    $114.80
  189   BUFFINGTON, CHERYL                                                   P O BOX 757504                                            DAYTON             OH      45475                  Unclaimed Funds        N                                   x                      $5.25
  190   BUFFINGTON, JOANN                                                    332 WOODWARD AVENUE                                       MC KEES ROCKS      PA      15136                  Unclaimed Funds        N                                   x                      $2.10
  191   BUREAU OF BUSINESS PRACTICE                                          7201 MCKINNEY CIR                                         FREDERICK          MD      21704                  Unclaimed Funds        N                                   x                      $5.86
  192   BURES, CHRISTY                                                       496 PARKVIEW DRIVE                                        PITTSBURGH         PA      15243                  Unclaimed Funds        N                                   x                     $18.01
  193   BURKHART, BARRY                                                      5516 GRUBBS RD                                            GIBSONIA           PA      15044                  Unclaimed Funds        N                                   x                      $0.68
  194   BURNAU, JENNIFER                                                     4012 CABINET WY                                           PITTSBURGH         PA      15224                  Unclaimed Funds        N                                   x                      $9.83
  195   BURNETT, ALLEN                                                       2115 HAYMAKER ROAD                                        MONROEVILLE        PA      15146                  Unclaimed Funds        N                                   x                     $75.52
  196   BUSINESS PRINTING INC                  ATTN GAIL SINES               601 SE CLAY                                               PORTLAND           OR      97230                  Unclaimed Funds        N                                   x                      $2.06
  197   C R DANIELS, INC                       ATTN: M AHEARN                PO BOX 75007                                              BALTIMORE          MD      21275                  Unclaimed Funds        N                                   x                     $13.43
                                                                             500 GLENPOINTE CENTRE
 198    CAFE TIVOLI RESTAURANT                 ATTN JOSEPH G STANCATO        WEST                                                      TEANECK            NJ      07666                  Unclaimed Funds       N                                    x                   $292.73
 199    CAL SIERRA EXPRESS                     C/O NCO # P69032              P.O. BOX 41593                                            PHILADELPHIA       PA      19101                  Unclaimed Funds       N                                    x                    $22.88
 200    CALDWELL, NICOLA                                                     520 SHELBOURNE AVE                                        PITTSBURGH         PA      95746                  Unclaimed Funds       N                                    x                     $1.36
 201    CALIFORNIA DYE HOUSE                   ALEX J H KIM                  3460 WILSHIRE BLVD STE 310                                LOS ANGELES        CA      90010-2223             Unclaimed Funds       N                                    x                   $574.20
 202    CALIFORNIA EQUIPMENT                   ATTN: CAROLINE MCKISSICK      465 ROLAND WAY                                            OAKLAND            CA      94577                  Unclaimed Funds       N                                    x                     $1.66
 203    CALIFORNIA FIRE & SAFETY                                             7901 RUSCH DR                                             CITRUS HTS         CA      95621-1323             Unclaimed Funds       N                                    x                    $18.39
                                                                                                                                                                                         Governmental
 204    California State Controller’s Office   Unclaimed Property Division   10600 White Rock Road, Suite 141                          Rancho Cordova     CA      95670                  Unclaimed Funds       N        x            x              x                     $0.00
 205    CALIFORNIA SUPPLY INC                                                PO BOX 3906                                               GARDENA            CA      90247                  Unclaimed Funds       N                                    x                   $571.90
 206    CALIFORNIA SUPPLY, INC                 ATTN DELIA CAMARENA           491 E COMPTON BLVD                                        GARDENA            CA      90248                  Unclaimed Funds       N                                    x                    $11.52
 207    CALYPSO PERFUME PRODUCTIONS                                          424 BROOME STREET                                         NEW YORK           NY      10013                  Unclaimed Funds       N                                    x                     $9.25
 208    CAMBRAY, OSCAR                                                       1185 E GRAND AVE #5                                       POMONA             CA      91766                  Unclaimed Funds       N                                    x                   $114.84
 209    CAMCO A DIV OF FANCY STITCH            ATTN EGOR RUBIN               3431 E OLYMPIC BLVD                                       LOS ANGELES        CA      90023                  Unclaimed Funds       N                                    x                    $65.50
 210    CANANWILL, INC                         C/O DUN & BRADSTREET          PO BOX 5471                                               MOUNT LAUREL       NJ      08054                  Unclaimed Funds       N                                    x                    $67.89
 211    CANON FINANCIAL SERVICES, INC.         ATTN PATRICK DALEY            110 E SLATE STREET                                        KENNETT SQUARE     PA      19348                  Unclaimed Funds       N                                    x                    $15.92
 212    CAPALDO, MICHAELLE                                                   121 BETH DRIVE                                            LANSDALE           PA      19446                  Unclaimed Funds       N                                    x                     $5.24
                                                                                                                                       HUNTINGTON
 213    CAPICITOR SPECIALIST                                                 18600 MAIN ST                                             BEACH              CA      92648                  Unclaimed Funds       N                                    x                   $168.97
 214    CAPTIAL FORKLIFT SERVICES              ATTN: RUTH BROWN              PO BOX 15242                                              SACRAMENTO         CA      95851                  Unclaimed Funds       N                                    x                    $15.84
                                                                             10100 SANTA MONICA BLVD STE
 215    CAREER GROUP INC                                                     900                                                       LOS ANGELES        CA      90067                  Unclaimed Funds       N                                    x                     $1.74
 216    CARLE FOUNDATION HOSPITAL              ATTN DEBORAH SCHMIDT          611 WEST PARK ST                                          URBANA             IL      61801                  Unclaimed Funds       N                                    x                   $305.19
 217    CARPER, JEFFREY R                                                    839 VERMONT AVE                                           PITTSBURGH         PA      15234                  Unclaimed Funds       N                                    x                   $239.90
                                               ATTN ALEJANDRO CHAVEZ         2345 MICHAEL FARADAY DR,
 218    CARPINTERIA CHAVEZ                     FERNANDEZ                     STE 7                                                     SAN DIEGO          CA      92154                  Unclaimed Funds       N                                    x                  $1,594.67
 219    CARRIER 1                              VIOLET HOUSTON                P O BOX 1029                                              MILLBURN           NJ      07041-1029             Unclaimed Funds       N                                    x                    $104.79
 220    CARRINGTON, DAVID                                                    28 W. 2ND. ST. #1                                         GREENSBURG         PA      15601                  Unclaimed Funds       N                                    x                      $2.91
 221    CARVAJAL-SALGADO, R.                                                 817 VANDERGRIFT LANE                                      POMONA             CA      91766                  Unclaimed Funds       N                                    x                    $135.00
                                                                             9811 W. CHARLESTON BLVD.
 222    CASINO PRODUCTS INT'L, LLC             ERIC READ                     SUITE 2-427                                               LAS VEGAS          NV      89117                  Unclaimed Funds       N                                    x                  $1,021.72
 223    CASTRO, HILARIO                                                      612 EDNA LOT #5                                           SPARTANBURG        SC      29303                  Unclaimed Funds       N                                    x                     $90.00
 224    CATALAN, CARLOS OMAR                                                 701 E POMONA                                              SANTA ANA          CA      92707                  Unclaimed Funds       N                                    x                     $52.81
 225    CATALYTIC GENERATORS INC               ATTN NANCY O'TOOLE            1185 PINERIDGE RD                                         NORFOLK            VA      23502-2095             Unclaimed Funds       N                                    x                     $82.47
                                                                             8720 NORTH KENDALL DRIVE
 226    CATHERINE CROOK                                                      SUITE 112                                                 MIAMI              FL      33176-2208             Unclaimed Funds       N                                    x                   $197.17
 227    CATON VAN & STORAGE                    ATTN: RICHARD JONES           4508 LEE ANN CIRCLE                                       LIVERMORE          CA      94550                  Unclaimed Funds       N                                    x                   $100.62
 228    CBC MACH CO                                                          1350 260TH ST                                             HARBOR CITY        CA      90710                  Unclaimed Funds       N                                    x                   $211.76
 229    CELEBRITY ALTERATION SERVICE           ATTN SIK CHAU CHAN            760 MARKET ST, S/F , STE 514                              SAN FRANCISCO      CA      94102                  Unclaimed Funds       N                                    x                   $182.26
 230    CENTRAL DISTRIBUTION SYSTEM            ATTN: VANESSA HANNA           451 E. JAMIE COURT                                        SO SN FRANCISCO    CA      94083                  Unclaimed Funds       N                                    x                   $249.51
 231    CEREZO, CARLOS                                                       121 E TRENTON #T                                          ORANGE             CA      92867                  Unclaimed Funds       N                                    x                   $370.80
 232    CHAITANYA MEDAM                                                      2276 FENTON PARKWAY                                       SAN DIEGO          CA      92108-4751             Unclaimed Funds       N                                    x                    $10.51
 233    CHARGE & RIDE                                                        47-01 VERNON BLVD                                         LONG ISLAND CITY   NY      11101                  Unclaimed Funds       N                                    x                   $518.24




                                                                                                                        Page 5 of 28
                                                                               Case 18-16487-mkn           Doc 83    Entered 11/14/18 10:56:48     Page 43 of 68



                                                                                                   In re: Credit Management Association, Inc.
                                                                                                                Case No. 18-16487
                                                                                                               Schedule E/F, Part 2
                                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                           Subject to
                                                                                                                                                                                                           offset
Line    Nonpriority Creditor's Name        Creditor Notice Name          Address 1                          Address 2                  City              State   Zip          Country    Basis for claim   (Y/N)                                               Amount of claim
  234   CHARLES K. SCHMIDT                                               134 EL DOMINGO                                                EDGEWATER         FL      32141                   Unclaimed Funds        N                                   x                      $5.49
  235   CHAVEZ, ANTONIO                                                  1 LITTLE MEXICO                                               COLUMBUS          NC      28722                   Unclaimed Funds        N                                   x                    $200.00
  236   CHAVEZ, RODNEY                                                   1560 W ROMONA DR                                              RIALTO            CA      92376                   Unclaimed Funds        N                                   x                    $112.93
                                                                         2300 WOODSTOCK AVE. 2ND
 237    CHILDS, TAFIA                                                    FLR                                                           PITTSBURGH        PA      15218                   Unclaimed Funds       N                                    x                      $1.61
        CHINALINK INDUSTRIAL DEVELOPMENT                                 BLOCK 1, APOLLO, NO.51 XIN
 238    LIMITED                                                          GANG EAST ROAD                     HAI ZHU DISTRICT           GUANG ZHOU                510335       China      Unclaimed Funds       N                                    x                  $1,796.52
 239    CHOICE TV CABLE                    ATTN JANIE ZUNIGA             3526 E CHURCH AVE                                             FRESNO            CA      93725                   Unclaimed Funds       N                                    x                      $2.32
 240    CHONTOS, DAVID                                                   1078 OSAGE DRIVE                                              PENN HILLS        PA      15235                   Unclaimed Funds       N                                    x                     $86.12
 241    CHRIS SANDERS                                                    13 WISTERIA LANE                                              HIRAM             GA      30141-2945              Unclaimed Funds       N                                    x                      $9.95
 242    CHRISTINA LOWE                                                   1132 CLOVER STREET                                            KALAMAZOO         MI      49008-2937              Unclaimed Funds       N                                    x                    $127.20
 243    CHRISTMAN, BRETT                                                 37 GRANT AVE 2ND FLOOR                                        PITTSBURGH        PA      15202                   Unclaimed Funds       N                                    x                      $0.08
 244    CHRISTOPHER N PIPER                C/O E W PIPER JR              8 WINCHESTER ST                                               BOSTON            MA      02116                   Unclaimed Funds       N                                    x                    $466.69
 245    CHUCK SLAVONIC                                                   13305 WOODSTOCK DRIVE                                         NEVADA CITY       CA      95959-8102              Unclaimed Funds       N                                    x                     $36.00
 246    CINCINNATI MACHINE COMPANY         ATTN TIM LEHAN                2200 LITTON LANE                                              HEBRON            KY      41048                   Unclaimed Funds       N                                    x                     $27.44
 247    CINTAS CORPORATION                                               18724 S. BROADWICK STREET                                     COMPTON           CA      90220                   Unclaimed Funds       N                                    x                     $28.01
                                                                                                            FOR PACIFIC CONT'L
 248    CIT GROUP/COMMERCIAL SERVICES                                    1211 6TH AVENUE                    PRESTIGE LE                NEW YORK          NY      10036                   Unclaimed Funds       N                                    x                  $2,701.19
 249    CIT GROUP/COMMERCIAL SERVICES INC ATTN HOWARD BIOLANSKY          1211 AVE OF THE AMERICAS                                      NEW YORK          NY      10036                   Unclaimed Funds       N                                    x                    $118.69
 250    CITICAPITAL TECH. FINANCE         C/O ADAMS COOPER & MARKS       5201 CONGRESS AVE                                             BOCA RATON        FL      33487                   Unclaimed Funds       N                                    x                    $371.07
 251    CITICORP                          ATTN: JIM DILLION              450 MAMRONECK AVE                                             HARRISON          NY      10528                   Unclaimed Funds       N                                    x                  $2,194.32
 252    CITY OF LOS ANGELES                                              P O BOX 30087                                                 LOS ANGELES       CA      90030                   Unclaimed Funds       N                                    x                      $2.56
                                          OFFICE OF THE CITY
 253    CITY OF SAN DIEGO BUS TAX PROGRAM TREASURER                      PO BOX 121536                                             SAN DIEGO             CA      92112-1536              Unclaimed Funds       N                                    x                     $8.46
 254    CITY OF SAN JOSE                                                 ROOM 217, CITY HALL                801 NORTH FIRST STREET SAN JOSE              CA      95110                   Unclaimed Funds       N                                    x                   $355.41
 255    CITY OF STOCKTON                                                 425 N. EL DORADO STREET                                   STOCKTON              CA      95202                   Unclaimed Funds       N                                    x                   $153.88
                                          FINANCE DEPT REVENUE DIV
 256    CITY OF TUCSON ARIZONA            (LICENSE SECTION)              P O BOX 27320                                                 TUCSON            AZ      85726                   Unclaimed Funds       N                                    x                     $8.84
 257    CITY SPRINT 1 800 DELIVER                                        1660 INTERNATIONAL DR #600                                    MC LEAN           VA      22102-4848              Unclaimed Funds       N                                    x                     $2.76
 258    CITYSEARCH.COM/TICKETMASTER       ATTN: MADELINE YANG            8833 W SUNSET BLVD STE 100                                    LOS ANGELES       CA      90069-2198              Unclaimed Funds       N                                    x                   $438.76
 259    CLACK, PAUL K (KEN)                                              124 W ORCHARD AVE                                             ATWOOD            IL      61913                   Unclaimed Funds       N                                    x                   $171.25
                                          BRISTOL MEYERS SQUIBB CO -
 260    CLAIROL INCORPORATED              CUST 7032269                   1 BLACHLEY RD                                                 STAMFORD          CT      06902-0001              Unclaimed Funds       N                                    x                   $818.23
 261    CLARA, DAVID H                                                   1433 MINNIE #2                                                SANTA ANA         CA      92707                   Unclaimed Funds       N                                    x                    $52.81
                                          C/O MCA ATTN: DARRYL
 262    CLARENT CORPORATION               WHITE                          15316 N FLORIDA AVE                                           TAMPA             FL      33613                   Unclaimed Funds       N                                    x                  $4,504.64
 263    CLASSIE SALES CORP                                               P O BOX 1787                                                  BRADENTON         FL      34206                   Unclaimed Funds       N                                    x                    $166.89
 264    CLAYTON SOVICH                                                   11106
                                                                         207   HOFFNER
                                                                             B NORTH      EDGE DRIVE
                                                                                       WASHINGTON                                      RIVERVIEW         FL      33579-4003              Unclaimed Funds       N                                    x                     $16.20
 265    CLEAR WITH COMPUTERS, LLC.        ATTN DEBERA HEPBURN            AVE                                                           CUSHING           TX      75760                   Unclaimed Funds       N                                    x                 $11,404.39
 266    CLEMENTINA EQUIPMENT CO           ATTN: BILL WATANABE            PO BOX 7680                                                   SAN FRANCISCO     CA      94120                   Unclaimed Funds       N                                    x                     $11.72
 267    CLINK, LARRY                                                     1741 TAPER DR.                                                PITTSBURGH        PA      15241                   Unclaimed Funds       N                                    x                     $82.61
 268    COASTAL WASTE & RECYCLING         ATTN JULEE COPELAND            P O BOX 255462                                                SACRAMENTO        CA      95865                   Unclaimed Funds       N                                    x                      $6.39
 269    COBRAPRO                          ATTN: CAROL WHITE              721 SOUTH PARKER, STE 300                                     ORANGE            CA      92868                   Unclaimed Funds       N                                    x                     $27.21
 270    COGNIS CORPORATION                ATTN CHRISTOPHER M TOMEY       5051 ESTECREEK DR                                             CINCINNATI        OH      45232                   Unclaimed Funds       N                                    x                  $5,182.29
 271    Cole B Williams                                                  34859 Frederick Street, No. 113                               Wildomar          CA      92595                   Vendor Services       N                                    x                      $0.00
 272    COLEMAN MOTORCYCLE COMPANY                                       4218 S OATES ST                                               DOTHAN            AL      36301                   Unclaimed Funds       N                                    x                     $17.13
                                          ATTN ELIAS FERNANDEZ
 273    COLOR CASSETES S A DE C.V.        OLVERA                         LAFAYETTE 49 COL ANZURES                                      ANZURES                   D. F 11590   Mexico     Unclaimed Funds       N                                    x                   $109.14
 274    COLOR ME BEAUTIFUL                                               14000 THUNDERBOLT PL, STE E                                   CHANTILLY         VA      20151                   Unclaimed Funds       N                                    x                    $10.33
                                                                                                                                                                                         Governmental
 275    Colorado Department of Treasury    Unclaimed Property Division   200 East Colfax Avenue             State Capitol, Suite 140   Denver            CO      80203-1722              Unclaimed Funds       N        x            x              x                      $0.00
                                           C/O ALVARDO SMITH &
 276    COMERICA                           SANCHEZ                       FOUR PLACE, SUITE 1200                                        IRVINE            CA      92614                  Unclaimed Funds        N                                    x                   $500.00
                                                                         ALPENSTRASSE 12 CH-6304                                                                              SWITZERLA
 277    COMMCRAFT GMBH                     I. LENZLINGER                 ZUG                                                                                                  ND        Unclaimed Funds        N                                    x                   $532.41




                                                                                                                     Page 6 of 28
                                                                                 Case 18-16487-mkn          Doc 83   Entered 11/14/18 10:56:48      Page 44 of 68



                                                                                                   In re: Credit Management Association, Inc.
                                                                                                                Case No. 18-16487
                                                                                                               Schedule E/F, Part 2
                                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                         Subject to
                                                                                                                                                                                                         offset
Line   Nonpriority Creditor's Name           Creditor Notice Name           Address 1                        Address 2               City                 State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
                                                                                                                                                                                       Governmental
 278   Commonwealth of Pennsylvania          Bureau of Unclaimed Property   P.O. Box 783473                                          Philadelphia         PA    19178-3473             Unclaimed Funds       N        x            x              x                      $0.00
                                                                                                             Division of Unclaimed                                                     Governmental
 279   Commonwealth of Virginia              Department of the Treasury     PO Box 2478                      Property                Richmond             VA    23218-2478             Unclaimed Funds       N        x            x              x                      $0.00
 280   COMPLETE TRAVEL SERVICE INC           ATTN SARAH GOFF                3780 AUTUMN PLACE                                        SMYRNA               GA    30082                  Unclaimed Funds       N                                    x                      $7.93
 281   COMPTON METERMASTER INC                                              P O BOX 29175                                            PHOENIX              AZ    85038                  Unclaimed Funds       N                                    x                     $52.63
                                                                            301 West Preston Street, Room                                                                              Governmental
 282   Comptroller of Maryland               Unclaimed Property Unit        310                                                      Baltimore            MD    21201-2385             Unclaimed Funds       N        x            x              x                      $0.00
 283   CONCERO GROUP LP                      ATTN: TIMOTHY WEBB             40 FULTON ST 18TH FL                                     NEW YORK             NY    10038                  Unclaimed Funds       N                                    x                  $1,100.00
                                                                            412 MT KEMBLE AVENUE, RM
 284   CONCERT/AT&T CARRIER                  SCOTT CHRISTENSEN              N490/W004                                                MORRISTOWN           NJ    07960                  Unclaimed Funds       N                                    x                 $17,197.64
 285   CONCHEWSKI, MARK                                                     8131 FERNDALE STREET                                     PHILADELPHIA         PA    19111                  Unclaimed Funds       N                                    x                     $53.14
 286   CONDOR FREIGHT LINES                  ATTN JUDY BALNER               P O BOX 58187                                            LOS ANGELES          CA    90058                  Unclaimed Funds       N                                    x                    $169.84
 287   CONDUCTIVES METALS                                                   2110/B YALE ST                                           SANTA ANA            CA    92704                  Unclaimed Funds       N                                    x                  $1,640.48
                                                                            RIO CHURUBSCO 301 PYRAMID                                03300 MEXICO CITY
 288   CONET                                                                CENTER                                                   DF                                      Mexico    Unclaimed Funds       N                                    x                   $280.45
                                                                                                                                                                                       Governmental
 289   Connecticut Office of the Treasurer   Unclaimed Property Division    55 Elm Street                                            Hartford             CT    06106                  Unclaimed Funds       N        x            x              x                      $0.00
 290   CONNER, DAVID                                                        59 COLONY OAKS DRIVE                                     PITTSBURGH           PA    15209                  Unclaimed Funds       N                                    x                      $2.20
 291   CONRAD COFFIELD                                                      3651 ROUTE 44                                            MILLBROOK            NY    12545                  Unclaimed Funds       N                                    x                  $3,342.64
 292   CONTRERAS, JOSE R.                                                   1943 S. RESERVOIR ST.                                    POMONA               CA    91766                  Unclaimed Funds       N                                    x                    $145.00
 293   COOK ELECTRICAL STEEL CO                                             30305 SHOOLCRAFT                                         LIVONIA              MI    48150                  Unclaimed Funds       N                                    x                  $2,548.10
 294   COOL CARGO CARRIERS INC               ATTN DEAN SMEINS               P O BOX 93988                                            ATLANTA              GA    30377-3988             Unclaimed Funds       N                                    x                      $4.63
 295   COOPER, TIMOTHY J                                                    2330 FOX WAY                                             PITTSBURGH           PA    15203                  Unclaimed Funds       N                                    x                      $0.20
 296   COPPER CONFERENCING                   ATTN CAROLINE BEIZE            12303 AIRPORT WAY, STE 125                               BROOMFIELD           CO    80021                  Unclaimed Funds       N                                    x                     $47.43
                                                                            5120 SANTA MONICA
 297   CORDOBA ELECTRONICS                   ATTN NORLAN NOGUERA            BOULEVARD                                                LOS ANGELES          CA    90029                  Unclaimed Funds       N                                    x                    $12.83
 298   Corelogic Solutions, LLC                                             PO Box 847239                                            Dallas               TX    75284-7239             Vendor Services       N                                                        $575.85
 299   CORNWALL, DAWN                                                       101 MAPLE ST                                             SAYRE                PA    18840                  Unclaimed Funds       N                                    x                     $3.58
 300   CORPORATE COURIERS INC                                               5265 FOUNTAIN AVE 2ND FL                                 LOS ANGELES          CA    90029                  Unclaimed Funds       N                                    x                    $81.09
 301   CORPORATE EXPRESS                     ATTN SY MARES                  13909 NE AIRPORT WY                                      PORTLAND             OR    97230                  Unclaimed Funds       N                                    x                     $1.32
 302   CORPORATE EXPRESS DELIVERY LTD        ATTN HARRY WAISER              300 W 43RD STREET STE 603                                NEW YORK             NY    10036                  Unclaimed Funds       N                                    x                     $3.03
 303   CORPORATE MOVING SYSTEM INC           ATTN MICHAEL BURBO             8123 14TH AVE                                            BROOKLYN             NY    11228                  Unclaimed Funds       N                                    x                    $51.82
 304   CORTES, CLEMENTINA                                                   16200 ARROW #141                                         FONTANA              CA    92335                  Unclaimed Funds       N                                    x                    $52.81
 305   CORUERA, PABLO                                                       1327 N ROSS #29                                          SANTA ANA            CA    92706                  Unclaimed Funds       N                                    x                   $111.88
                                             C/O CREDIT COLLECTION          TWO WELLS AVENUE, DEPT
 306   COX CABLE                             SERVICES                       7250                                                     NEWTON               MA    02459                  Unclaimed Funds       N                                    x                     $17.27
 307   CREATIVE KNITTING INC                                                20822 DEARBORN ST                                        CHATSWORTH           CA    91331                  Unclaimed Funds       N                                    x                     $15.95
 308   CREDIT MANAGEMENT SERVICES            C/O TRUST DEPARTMENT           PO BOX 14010                                             SANTA ROSA           CA    954026010              Unclaimed Funds       N                                    x                      $2.53
                                                                            3420 OCEAN PARK BLVD, STE
 309   CRITICAL PATH INC.                    ATTN CHA CHA PINA              2010                                                     DALLAS               TX    75320-0148             Unclaimed Funds       N                                    x                    $125.02
 310   CRUZ, ALVARADO JESUS                                                 111 SOUTH PORT RD                PARK PLACE APT          SPARTANBURG          SC    29302                  Unclaimed Funds       N                                    x                    $159.60
 311   CRYSTAL A BOWLAN                                                     211TH AVENUE APT 211                                     BUCKEYE              AZ    85326                  Unclaimed Funds       N                                    x                     $94.50
 312   CRYSTAL FLICK                         DIV OF LABOR STANDARDS                                                                  OAKLAND              CA    94612                  Unclaimed Funds       N                                    x                    $147.24
 313   CUEVAS, JOSE LUIS                                              8265 OLEANDER AVENUE                                           FONTANA              CA    92335                  Unclaimed Funds       N                                    x                     $67.50
 314   CUSTOM BROKERS SUPPLY INC                                      527 SELL ROAD                                                  ROSELLE              IL    60172                  Unclaimed Funds       N                                    x                     $71.29
 315   CUSTOM FREIGHT SYSTEMS                ATTN DEB JEWELL          P.O. BOX 509                                                   HAYWARD              CA    94543                  Unclaimed Funds       N                                    x                     $58.93
 316   DANIEL J MCDANIEL JR                                           377 ELM ST                                                     WOONSOCKET           RI    02895                  Unclaimed Funds       N                                    x                    $529.57
 317   DANIEL LEE BELL                                                1903 ROUTE 549                                                 MANSFIELD            PA    16933-9248             Unclaimed Funds       N                                    x                     $44.54
 318   DANIEL SASKO                                                   1341 HIDALGO CIRCLE                                            ROSEVILLE            CA    95747                  Unclaimed Funds       N                                    x                      $3.61
 319   DANIELS, NICHOLE                                               656 NEW DAUPHIN ST                                             LANCASTER            PA    17602                  Unclaimed Funds       N                                    x                     $30.29
 320   DARLE NIENEKER                                                 PO BOX
                                                                      526 WEST618
                                                                                26TH STREET NO.                                      RHOME                TX    76078-0618             Unclaimed Funds       N                                    x                    $100.08
 321   DARRIN HADDAD PHOTOGRAPHY INC                                  207                                                            NEW YORK             NY    10001                  Unclaimed Funds       N                                    x                  $2,021.73
 322   DATA ALL TECHNOLOGIES, INC.           ATTN: MOHAMED MACHHOUR 10512 MARYAM TRACE                                               ALPHARETTA           GA    30022                  Unclaimed Funds       N                                    x                  $3,185.89
 323   DATA/COM TRANSFER & STORAGE           JIM HENRY                11160 ZODIAC LANE                                              DALLAS               TX    75229                  Unclaimed Funds       N                                    x                     $62.31
 324   DATRONIC FUND XIX                     C/O NEW ERA FUNDING CORP 1375 E WOODFIELD RD, 7TH FL                                    SCHAUMBURG           IL    60173-6068             Unclaimed Funds       N                                    x                    $502.38




                                                                                                                      Page 7 of 28
                                                                              Case 18-16487-mkn        Doc 83   Entered 11/14/18 10:56:48     Page 45 of 68



                                                                                               In re: Credit Management Association, Inc.
                                                                                                            Case No. 18-16487
                                                                                                           Schedule E/F, Part 2
                                                                                            Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                         Subject to
                                                                                                                                                                                                         offset
Line    Nonpriority Creditor's Name       Creditor Notice Name           Address 1                      Address 2               City                State   Zip          Country   Basis for claim       (Y/N)                                               Amount of claim
  325   DAVE HOKANSON                                                    6521 S L STREET                                        TACOMA              WA      98408                  Unclaimed Funds            N                                   x                     $46.41
  326   DAVID C. MUNOZ, JR.                                              8650 GULANA AVE. APT. L3168                            PLAYA DEL REY       CA      90293-8311             Unclaimed Funds            N                                   x                 $1,731.14
  327   DAVID KURLAND                                                    2265 GERRITSEN AVENUE                                  BROOKLYN            NY      11229-5659             Unclaimed Funds            N                                   x                     $14.22
                                                                                                                                                                                   Supplemental Income
 328    DAVID MACOMBER                                                   1872 N AVENUE 52                                       LOS ANGELES         CA      90042-1024             Agreement                 N        x            x              x                 $11,666.69
 329    DAVILA, GERARDO A                                                1856 LOMA VISTA, APT H                                 RIVERSIDE           CA      92507                  Unclaimed Funds           N                                    x                    $324.30
 330    DAWES TRANSPORT INC               ATTN TERRY HANDELAND           9160 N 107TH ST                                        MILWAUKEE           WI      53224                  Unclaimed Funds           N                                    x                     $10.79
 331    DD BEST APPAREL                                                  4900 DISTRICT BLVD                                     LOS ANGELES         CA      90058                  Unclaimed Funds           N                                    x                    $454.02
 332    DEALTIME INC                      ATTN MICHAEL LARKIN            475 FIFTH AVE                                          NEW YORK            NY      10017                  Unclaimed Funds           N                                    x                    $499.71
 333    DEAN ALDRICH                                                     1 HARBORSIDE PLACE, APT 243                            JERSEY CITY         NJ      07311-3911             Unclaimed Funds           N                                    x                      $6.37
 334    DEBBIE BOOZER                                                    3562 SOUTH WEST TRAIL                                  MENTONE             IN      46539-9324             Unclaimed Funds           N                                    x                    $151.16
 335    DECA COMMISSARY AGENCY            ATTN: GLADYS PEREZ             1300 E AVE                                             FORT LEE            VA      23801-1800             Unclaimed Funds           N                                    x                     $10.33
                                                                         18 EAST 48TH STREET 21ST
 336    DECLEOR USA INC                   ATTN GAETANNE AREL             FLOOR                                                  NEW YORK            NY      10017                  Unclaimed Funds           N                                    x                   $280.95
 337    DEKKER SERVICES INC               ATTN: MATTHEW DEKKER           5433 118TH AVENUE SE                                   BELLEVUE            WA      98006                  Unclaimed Funds           N                                    x                    $84.00
                                                                                                                                                                                   Governmental
 338    Delaware Department of Finance    Office of Unclaimed Property   PO Box 8923                                            Wilmington          DE      19899                  Unclaimed Funds           N        x            x              x                      $0.00
 339    DELSORDO, JANE                                                   2236 BUTTONWOOD CIRCLE                                 HARRISBURG          PA      17110                  Unclaimed Funds           N                                    x                      $5.52
 340    DELTA AIR LINES INC               C/O JAY N APPLEBAUM ESQ        P O BOX 19242                                          ENCINO              CA      91416                  Unclaimed Funds           N                                    x                      $7.78
                                                                         11454 DES MOINS MEMORIAL
 341    DELTA ELECTRIC MOTORS             ATTN: MICHAEL DI PIEDTRO       DR                                                     SEATTLE             WA      98168                  Unclaimed Funds           N                                    x                      $5.39
 342    DEMARK, DOMINIC                                                  6371 CAMINO TELMO                                      SAN DIEGO           CA      92111                  Unclaimed Funds           N                                    x                      $0.01
 343    DENNIS H CAVANAUGH ESQ                                           274 MADISON AVE, STE 300                               NEW YORK            NY      10016                  Unclaimed Funds           N                                    x                    $541.91
 344    DENNIS HARRINGTON                                                15942 IVY BRIDGE LANE                                  HOUSTON             TX      77095                  Unclaimed Funds           N                                    x                  $2,596.30
                                                                                                                                SOUTH
 345    DENNIS ROUILLE                                                   50 FOULSHAM HOLLOW ROAD                                BURLINGTON          VT      05403-5613             Unclaimed Funds           N                                    x                     $46.35
                                          DIV. OF LABOR STANDARD
 346    DEPARTMENT OF INDUSTRIAL RELAT    ENFO.                          360 22ND STREET #500                                   OAKLAND             CA      94612                  Unclaimed Funds           N                                    x                     $96.76
 347    DEPARTMENT OF MOTOR                                              PO BOX 825339                                          SACRAMENTO          CA      94232                  Unclaimed Funds           N                                    x                      $0.38
                                          DEPT. OF TAXATION &            DISSOLUTION UNIT, STATE
 348    DEPARTMENT OF STATE               FINANCE, CORP TAX BUREAU       CAMPUS                                                 ALBANY              NY      12227                  Unclaimed Funds           N                                    x                   $112.00
 349    DIAZ, RAMON                                                      342 N CARMELINA AVE                                    LOS ANGELES         CA      90049-2702             Unclaimed Funds           N                                    x                   $369.90
 350    DIGITAL TV & RADIO INC            ATTN CLEO C EATON              209 US HIGHWAY 70W                                     HAVELOCK            NC      28532                  Unclaimed Funds           N                                    x                     $9.05
 351    DIRCK Z MEENGS                                                   1840 PARK AVE, APT 101                                 COSTA MESA          CA      92627-2770             Unclaimed Funds           N                                    x                    $21.68
 352    DIRCKS MOVING SERVICES INC        ATTN DAVE VOELLER              4440 E ELWOOD                                          PHOENIX             AZ      85040                  Unclaimed Funds           N                                    x                    $14.70
                                                                                                                                                                                   Governmental
 353    District of Columbia Treasurer    Unclaimed Property Office      1101 4th St. SW             Ste. 800 W                 Washington          DC      20024                  Unclaimed Funds           N        x            x              x                     $0.00
 354    DON LOCK & KEY SERVICE                                           218 RESERVATION RD                                     MARINA              CA      93933                  Unclaimed Funds           N                                    x                    $84.09
 355    DON MAHOVLIC                                                     10270 97TH ST N                                        LARGO               FL      33773                  Unclaimed Funds           N                                    x                    $83.82
 356    DON MOSER                                                        5130 SW 3RD AVE.                                       CAPE CORAL          FL      33914-7119             Unclaimed Funds           N                                    x                   $560.83
 357    DONALD BEHM                                                      W10298 SCHOOL ROAD                                     HORTONVILLE         WI      54944-9627             Unclaimed Funds           N                                    x                     $7.29
                                                                         36408 N BLACK CANYON
 358    DONN HANKS                                                       HIGHWAY                                                PHOENIX             AZ      85086-7021             Unclaimed Funds           N                                    x                    $31.64
 359    DORIAN WEBB                       ATTN DORIAN WEBB               166 MADISON AVE 6TH FLOOR                              NEW YORK            NY      10016                  Unclaimed Funds           N                                    x                   $101.74
 360    DORIS F. HILL IRREVOCABLE TRUST   C/O BENJAMIN W. HILL JR.,      906 ANDOVER COURT                                      WOODSTOCK           GA      30188-1824             Unclaimed Funds           N                                    x                     $8.80
 361    DOUBLE CLICK                      ATTN HILLARY B SMITH           450 WEST 33RD ST                                       NEW YORK            NY      10001                  Unclaimed Funds           N                                    x                   $309.92
 362    DOUGLAS B. HOLMES                                                2020 NEWLAND STREET                                    EDGEWATER           CO      80214-1020             Unclaimed Funds           N                                    x                     $6.05
 363    DPS PERSONNEL SERVICES            ATTN GAYLE TURNER              17252 HAWTHORNE BLVD #466                              TORRANCE            CA      90504                  Unclaimed Funds           N                                    x                    $70.65
 364    DR. JOHN SCOGGINS                                                1252 AIRPORT PARK BLVD.                                UKIAH               CA      95482-5979             Unclaimed Funds           N                                    x                    $15.85
 365    DSC GRAPHICS INC                  ATTN CHERRY GOETZ              418 MAGNOLIA AVE                                       GLENDALE            CA      91204                  Unclaimed Funds           N                                    x                    $35.44
 366    DUARTE, MARIA D                                                  6000 MISSION #D                                        RIVERSIDE           CA      92509                  Unclaimed Funds           N                                    x                    $52.81
 367    DUENAS, MANUEL                                                   390 TOTOWA AVE #390                                    PATERSON            NJ      07502                  Unclaimed Funds           N                                    x                   $315.00
 368    DUN & BRADSTREET                                                 P O BOX 3100                                           NAPERVILLE          IL      60566-7100             Unclaimed Funds           N                                    x                    $36.35
 369    Dunn & Bradstreet                                                PO Box 75542                                           Chicago             IL      60675-5434             Vendor Services           N                                                         $61.00
                                                                         411 SEVENTH AVE., MAIL DROP
 370    DUQUESNE LIGHT COMPANY            ATTN: MARTY WOLF               9-413                                                  PITTSBURGH          PA      15219                  Unclaimed Funds           N                                    x                 $40,904.91




                                                                                                                Page 8 of 28
                                                                                 Case 18-16487-mkn              Doc 83   Entered 11/14/18 10:56:48         Page 46 of 68



                                                                                                      In re: Credit Management Association, Inc.
                                                                                                                   Case No. 18-16487
                                                                                                                  Schedule E/F, Part 2
                                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                             Contingent


                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                                Subject to
                                                                                                                                                                                                                offset
Line   Nonpriority Creditor's Name         Creditor Notice Name            Address 1                             Address 2                     City              State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
                                                                           c/o Cole B. Williams and c/o Lidia    34859 Frederick Street, No.
 371   Dyastar Solar Service LLC                                           Gonzalez                              113                           Wildomar          CA    92595                  Vendor Services       N                                    x                      $0.00
 372   E AND E SPECIALTIES & DISPLAY       ATTN FRANK ASARO                402 DAKOTA ST                                                       LAWRENCE          KS    66046                  Unclaimed Funds       N                                    x                  $4,071.31
 373   EASTERN ELEC APPARATUS                                              P O BOX 10544                                                       ATLANTA           GA    30348                  Unclaimed Funds       N                                    x                     $21.25
 374   EASYLINK SERVICES                                                   33 KNIGHTSBRIDGE ROAD                                               PISCATAWAY        NJ    08854                  Unclaimed Funds       N                                    x                    $263.12
                                           C/O Oxford Knowledge Co Ltd -                                                                                                            United
 375   EASYSPACE                           Attn: Mark Salisbury            WOODSIDE HINKSEY HILL                                               OXFORD                  0X1 5BE      Kingdom   Unclaimed Funds       N                                    x                      $1.60
                                                                           5 THOMAS MELLON CIRCLE,
 376   EBATES.COM                          ATTN DAVID POON                 STE 225                                                             SAN FRANCISCO     CA    94134                  Unclaimed Funds       N                                    x                     $12.95
                                                                                                                                               TORONTO
 377   ECARDS.COM                          ATTN MARC KEIRSTEAD             77 MOWAT AVE STE 412                                                ONTARIO CANADA          M6K3E3                 Unclaimed Funds       N                                    x                   $263.91
 378   E-CENTIVES, INC.                                                    6901 ROCKLEDGE DR, STE 700                                          MERRIFIELD        VA    22116                  Unclaimed Funds       N                                    x                    $13.09
                                                                           1201 WEST CYPRESS CREEK                                             FORT
 379   ECI TELECOM, INC.                   SCOTT PETT                      RD.                                                                 LAUDERDALE        FL    33309                  Unclaimed Funds       N                                    x                   $124.59
 380   EDGAR M SIMS                                                        21910 FARM ROAD 2007                                                AURORA            MO    65605-5217             Unclaimed Funds       N                                    x                    $70.00
                                                                           re: Jodi Owens v CMA (555-2015-       333 Las Vegas Blvd South,
 381   EEOC                                                                00608)                                Ste 5560                      Las Vegas         NV    89101                  Litigation            N        x            x              x                  Unknown
 382   EIL INSTRUMENTS INC                 DEPT 2094                                                                                           PASADENA          CA    91051                  Unclaimed Funds       N                                    x                    $54.88
                                                                           2601 UNIVERSITY BLVD W STE
 383   EIN PUBLISHING                      ATTN: DEANNE PACE               200                                                                 SILVER SPRING     MD    20902                  Unclaimed Funds       N                                    x                     $60.71
 384   EL AL ISRAEL AIRLINES               ATTN ROBERT FOX                 CARGO BLDG 260 JFK AIRPORT                                          JAMAICA           NY    11430                  Unclaimed Funds       N                                    x                     $25.69
 385   ELECTL INSULATION                                                   P O BOX 20153                                                       ATLANTA           GA    30325                  Unclaimed Funds       N                                    x                  $1,804.73
 386   ELECTRIC PENCIL                     ATTN C WARD                     6020 WASHINGTON BLVD                                                CULVER CITY       CA    90232                  Unclaimed Funds       N                                    x                      $5.00
 387   ELECTRICAL DISTRIBUTING INC.                                        P.O. BOX 4800                                                       PORTLAND          OR    97208-4800             Unclaimed Funds       N                                    x                  $1,048.54
                                                                           20 EAST 76TH STREET
 388   ELIANA BENADOR                                                      (SURREY)                                                            NEW YORK          NY    10021-2643             Unclaimed Funds       N                                    x                   $661.76
 389   ELLEN AFTHINOS                                                      8177 VIA BOLZANO                                                    LAKE WORTH        FL    33467-5232             Unclaimed Funds       N                                    x                     $6.43
 390   ELLEN LANGE SKIN CARE               ATTN ELLEN LANGE                31 RIVER ROAD                                                       HIGHLAND PARK     NJ    08904                  Unclaimed Funds       N                                    x                    $51.86
 391   ELL-TRON MFG. CO.                   ATTN KAY ANDERSON               P. O. BOX 416                                                       VANDERBILT        MI    49795                  Unclaimed Funds       N                                    x                     $2.63
 392   ELM PACKAGING CO                                                    2300 RAYMOND AVE                                                    FULLERTON         CA    92833                  Unclaimed Funds       N                                    x                   $378.59
                                           C/O GIBSON BRELO
 393   EMPIRE DIE CASTING CO., INC.        ZICCARELLI & MARTELL            8353 MENTOR AVE                                                     MENTOR            OH    44060                  Unclaimed Funds       N                                    x                    $723.30
 394   ENTRONIX INTERNATIONAL, INC.        ATTN: STEVE                     9600 54TH AVENUE N.                                                 MINNEAPOLIS       MN    55442                  Unclaimed Funds       N                                    x                     $24.81
 395   Equifax Information Services LLC                                    PO Box 71221                                                        Charlotte         NC    28272-1221             Vendor Services       N                                                       $5,253.31
 396   ERIC M. ANDERSEN                                                    911 OCEAN DRIVE APT#405                                             JUNO BEACH        FL    33408-1718             Unclaimed Funds       N                                    x                      $5.00
                                                                                                                                               EAST
 397   ESBIN, LEE                                                          56 CEDAR CT                                                         STROUDSBURG       PA    18301                  Unclaimed Funds       N                                    x                    $20.34
 398   ESPER, JEFFREY                                                      4608                                                                MC KEESPORT       PA    15132                  Unclaimed Funds       N                                    x                    $24.81
 399   ESQUIVEL, MARTIN                                                    12450 MARSHALL AVE, #225                                            CHINO             CA    91710                  Unclaimed Funds       N                                    x                   $112.93
                                                                           401 WASHINGTON STREET STE
 400   ESTELLE BILLOT                                                      6C                                                                  NEW YORK          NY    10013                  Unclaimed Funds       N                                    x                    $38.80
 401   ESTRADA, MARIA J                                                    607 TEAKWOOD AVE                                                    RIALTO            CA    92376                  Unclaimed Funds       N                                    x                     $1.10
 402   EUREKA GGN                                                          39 BROADWAY #19                                                     NEW YORK          NY    10006                  Unclaimed Funds       N                                    x                   $163.49
 403   EUTSLER, TIMOTHY                                                    331 CRESSMAN DR.                                                    ALLENTOWN         PA    18104                  Unclaimed Funds       N                                    x                   $117.15
 404   EVANS, TERRY                                                        435 HAMIL ROAD                                                      VERONA            PA    15147                  Unclaimed Funds       N                                    x                     $9.25
 405   EVERGREEN, INC.                     ATTN: PAMELA COURTNEY           2355 MAIN ST STE 230                                                IRVINE            CA    92614-4291             Unclaimed Funds       N                                    x                     $1.63
 406   EVETTE BUDRICH AND/OR MARK WHITE                                    11201 WOODBRIDGE ROAD                                               OKLAHOMA CITY     OK    73162-4936             Unclaimed Funds       N                                    x                    $65.75
 407   EXCALIBUR INTEGRATED SYSTEMS INC    ATTN PAUL BANZE                 109 JORDAN DR, STE C                                                CHATTANOOGA       TN    37421                  Unclaimed Funds       N                                    x                   $358.64
 408   EXCEL MOTORSPORTS LLC                                               2038 W 7TH AVE                                                      DENVER            CO    80204                  Unclaimed Funds       N                                    x                   $259.23
 409   EXECUTIVE CONFERENCE INC.           ATTN JOYCE HORWITZ              415 HAMBURG TURNPIKE                                                WAYNE             NJ    07470                  Unclaimed Funds       N                                    x                   $635.52
 410   EXPEDITED DELIVERY SERVICES                                         P O BOX 1029                                                        RAVENSDALE        WA    98051                  Unclaimed Funds       N                                    x                    $27.75
 411   EZ GLIDE COMPANY                                                    1458 HEDIONDA AVE                                                   VISTA             CA    92083-6526             Unclaimed Funds       N                                    x                    $12.42
 412   F & E FLATBED FREIGHT HAULERS INC   ATTN JOEY A ELLEN               6543 S LONE ELDER ROAD                                              AURORA            OR    97002                  Unclaimed Funds       N                                    x                    $31.33
 413   FACS                                                                700 ILLINOIS ST UNIT 109                                            SAN FRANCISCO     CA    94107                  Unclaimed Funds       N                                    x                    $82.32
 414   FANT, ANDREW D                                                      360 S ALEXANDER DR                                                  SPARTANBURG       SC    29301                  Unclaimed Funds       N                                    x                   $190.00
 415   FAULTLESS CASTER                    ATTN: PATRICK MCKENZIE          8 HOLLEY STREET                                                     LAKEVILLE         CT    06039                  Unclaimed Funds       N                                    x                    $10.45




                                                                                                                          Page 9 of 28
                                                                                          Case 18-16487-mkn             Doc 83   Entered 11/14/18 10:56:48       Page 47 of 68



                                                                                                               In re: Credit Management Association, Inc.
                                                                                                                            Case No. 18-16487
                                                                                                                          Schedule E/F, Part 2
                                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent


                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                                                      Subject to
                                                                                                                                                                                                                      offset
Line    Nonpriority Creditor's Name                Creditor Notice Name             Address 1                            Address 2                  City               State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  416   FEDERAL EXPRESS                                                             2003 CORPORATE AVE #1                                           MEMPHIS            TN    38132-1702             Unclaimed Funds        N                                   x                    $544.80
                                                                                    2650 THOUSAND OAKS BLVD,
 417    FEDERAL EXPRESS CORP                                                        STE 11                                                          MEMPHIS            TN    38118                  Unclaimed Funds       N                                    x                   $487.81
 418    FEDEX FREIGHT                              ATTN BRYAN BONDS                 P O BOX 840                                                     HARRISON           AR    72602                  Unclaimed Funds       N                                    x                     $6.79
 419    FIELDSTON TRANSPORATION SVC.                                                350 INDIANA ST STE 600                                          GOLDEN             CO    80401-5098             Unclaimed Funds       N                                    x                    $37.57
 420    FIORE, KRISTIN M                                                            108 W CARR ST APT D                                             CARRBORO           NC    27510                  Unclaimed Funds       N                                    x                   $812.00
 421    FIRST DATA MERCHANT SERVICES               ATTN: KRISTY LYNN                265 BROADHOLLOW ROAD                                            MELVILLE           NY    11747                  Unclaimed Funds       N                                    x                   $224.97
 422    FISCHMAN, DAVID                                                             324 SPRING RUN DR.                                              MONROEVILLE        PA    15146                  Unclaimed Funds       N                                    x                    $59.38
                                                                                    10810 NORTH TATUM
 423    FLOATOPIA LLC C/O BETTY KOTARY                                              BOULEVARD, SUITE 102-147                                        PHOENIX            AZ    85028-6055             Unclaimed Funds       N                                    x                    $43.01
 424    FLORAL DEPOT                                                                526 HOFGARDEN STREET                                            LA PUENTE          CA    91744                  Unclaimed Funds       N                                    x                    $50.32
 425    FLORES, ARTURO                                                              4506 WALNUT STREET                                              BALDWIN PARK       CA    91706                  Unclaimed Funds       N                                    x                   $280.00
 426    FLORES, CANDELARIO                                                          3639 SCENIC DR                                                  RIVERSIDE          CA    92509                  Unclaimed Funds       N                                    x                    $52.70
 427    FLORES, ROXANA                                                              132 PATERSON AVE, 2ND FL                                        PATERSON           NJ    07522                  Unclaimed Funds       N                                    x                   $146.00
                                                                                                                                                                                                    Governmental
 428    Florida Department of Financial Services   Division of Unclaimed Property   200 East Gaines Street                                          Tallahassee        FL    32399-0358             Unclaimed Funds       N        x            x              x                     $0.00
 429    FLYNN, EDWARD                                                               407 BUCKNELL STREET                                             PITTSBURGH         PA    15208                  Unclaimed Funds       N                                    x                   $172.56
                                                                                    11285 SUNRISE GOLD CIRCLE,                                      RANCHO
 430    FOCUS COMMERCIAL INC                                                        SUITE B                                                         CORDOVA            CA    95748                  Unclaimed Funds       N                                    x                  $2,241.00
 431    FODGE & ASSOCIATES INC                     ATTN NIKKI FODGE                 1220 SO FENAISSANCE NE                                          ALBUQUERQUE        NM    87107                  Unclaimed Funds       N                                    x                    $489.70
 432    FOLIO LOS ANGELES                          ATTN STEVE YOSHIMURA             1A BEEMAN RD                                                    NORTHBOROUGH       MA    01532-2049             Unclaimed Funds       N                                    x                    $276.03
 433    FORCE ELECTRONICS                          ATTN SANDY FRITCHIE              742 HAMPSHIRE RD, #C                                            SANTA ANA          CA    92799                  Unclaimed Funds       N                                    x                     $95.74
 434    FOREFRONT INC                              ATTN JENNIFER HARPER             P O BOX 18748                                                   BOULDER            CO    80308                  Unclaimed Funds       N                                    x                     $99.77
 435    FORM ANALYSIS                              ATTN JEFF WIGGINS                1730 SW SKYLINE BL, STE 201                                     PORTLAND           OR    97221                  Unclaimed Funds       N                                    x                     $44.81
 436    FORREST AND/OR JANET JENKINS                                                5404 BRAEBURN DRIVE                                             BELLAIRE           TX    77401-4717             Unclaimed Funds       N                                    x                     $18.29
 437    FORTIS BENEFITS INSURANCE CO                                                2323 GRAND BOULEVARD                                            KANSAS CITY        MO    64108                  Unclaimed Funds       N                                    x                     $82.22
 438    FOUND OBJECTS                              ATTN: JANET SMITH                PO BOX 898                                                      HILLSBOROUGH       NC    27278-0898             Unclaimed Funds       N                                    x                    $332.74
 439    FOUNDATION RESEARCH INC                    ATTN BENJAMIN GERSON M D         5301 TACONY ST, BLDG 4                                          PHILADELPHIA       PA    19137                  Unclaimed Funds       N                                    x                     $78.03
                                                                                    Jeffrey M Schlerf, for Trustee of
 440    Fox Rothschild LLP re Coda Holdings                                         Adoc Liquidation Trust               919 Market St, Suite 300   Wilmington         DE    19801                  Litigation            N        x            x              x                  Unknown
 441    FOX, ERIC                                                                   3220 BURN BRAE DRIVE                                            DRESHER            PA    19025                  Unclaimed Funds       N                                    x                   $100.08
                                                                                    4994 N CITATION DRIVE, APT
 442    FRANCES CORN                                                                205                                                             DELRAY BEACH       FL    33445                  Unclaimed Funds       N                                    x                   $409.03
 443    FRANK & JUDY WILSON                                                         503 LIBERTY DRIVE                                               WALNUT RIDGE       AR    72476-1438             Unclaimed Funds       N                                    x                     $9.04
        FRANK & SON TRUCKING AND
 444    WAREHOUSE                                  ATTN ROSEMAR ARREOLA             P.O. BOX 5100                                                   CERRITOS           CA    90703                  Unclaimed Funds       N                                    x                     $5.52
 445    FRANK SANTOS                                                                609 GREGORY COURT                                               ROSEVILLE          CA    95661                  Unclaimed Funds       N                                    x                     $6.98
 446    FRANKEL, TIMOTHY                                                            506 ATEN RD.                                                    CORAOPOLIS         PA    15108                  Unclaimed Funds       N                                    x                     $0.46
 447    FREE LIFE MINISTRIES INC/ WHFL                                              P O BOX 282                                                     GOLDSBORO          NC    27533                  Unclaimed Funds       N                                    x                    $10.00
 448    FRITZ, JASON                                                                729 EDGEWATER DRIVE                                             WEST MIFFLIN       PA    15122                  Unclaimed Funds       N                                    x                    $13.94
 449    FRITZ, STEVEN                                                               774 BROADWAY                                                    HANOVER            PA    17331                  Unclaimed Funds       N                                    x                   $103.04
 450    FUE MAA, JEN                                                                545 REVERE RD LOT 43                                            WEST CHESTER       PA    19382                  Unclaimed Funds       N                                    x                    $22.59
                                                   ATTN: FRAN DOYLE,
 451    FULFILLMENT SPECIALTIES, INC               PRESIDENT                        8002 NE HIGHWAY 99, #B                                          VANCOUVER          WA    98665                  Unclaimed Funds       N                                    x                   $148.06
 452    FUSES UNLIMITED                                                             16216 RAYMAR ST                                                 VAN NUYS           CA    91406                  Unclaimed Funds       N                                    x                    $34.45
 453    G E M SALES INC                            ATTN TIMOTHY L NEUFELD           333 S HOPE ST, 38TH FL                                          LOS ANGELES        CA    90071-1469             Unclaimed Funds       N                                    x                    $38.02
 454    GAMA, JESUS                                                                 9734 VINE ST                                                    BLOOMINGTON        CA    92316                  Unclaimed Funds       N                                    x                    $52.62
 455    GANESH MUKKA                                                                6031 NEW FOREST CT APT 3                                        WALDORF            MD    20603                  Unclaimed Funds       N                                    x                    $39.78
 456    GARCIA, AGUSTIN                                                             9356 EVERGREEN LN                                               FONTANA            CA    92335                  Unclaimed Funds       N                                    x                   $103.70
 457    GARCIA, HILDA DELGADO D                                                     518 20TH STREET                                                 SAN BERNARDINO     CA    92404                  Unclaimed Funds       N                                    x                    $19.56
 458    GARDEN GLORY PRODUCE CO                    ATTN CLAYTON J PELLETIER         P O BOX 22382                                                   SANTE FE           NM    87502                  Unclaimed Funds       N                                    x                    $13.93
 459    GARDENA HARDWARE & SUPPLY                                                   17010 S VERMONT                                                 GARDENA            CA    90247                  Unclaimed Funds       N                                    x                   $309.47
 460    GARRETT GASTON                                                              76 MCWILLIAMS ROAD                                              DUNLAP             TN    37327-8812             Unclaimed Funds       N                                    x                    $22.68
                                                                                                                                                    LA CANADA
 461    GARY KULPER                                                                 320 GISORGIAN RD                                                FLINTRIDGE         CA    91011                  Unclaimed Funds       N                                    x                  $1,040.00
 462    GAVIGAN, THOMAS                                                             1835 ALSACE RD                                                  READING            PA    19604                  Unclaimed Funds       N                                    x                    $177.24




                                                                                                                                 Page 10 of 28
                                                                             Case 18-16487-mkn         Doc 83   Entered 11/14/18 10:56:48     Page 48 of 68



                                                                                               In re: Credit Management Association, Inc.
                                                                                                            Case No. 18-16487
                                                                                                           Schedule E/F, Part 2
                                                                                            Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                Contingent


                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Subject to
                                                                                                                                                                                                   offset
Line    Nonpriority Creditor's Name       Creditor Notice Name         Address 1                        Address 2               City                State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  463   GAYLORD CONTAINER CORP            ATTN CYNTHIA VALENZO         500 LAKE COOK ROAD                                       DEERFIELD           IL    60015                  Unclaimed Funds        N                                   x                    $601.98
                                          FKA TRANSAMERICA
 464    GE BUSINESS CAPITAL CORPORATION   BUSINESS CAPITAL CORP.       500 W. MONROE, 10TH FLOOR                                CHICAGO             IL    60661                  Unclaimed Funds       N                                    x                 $40,778.97
 465    GE POLYMERSHAPES                  KATIE PERHOGAN               25900 TELEGRAPH                                          SOUTHFIELD          MI    48034                  Unclaimed Funds       N                                    x                    $326.64
 466    GEM COURIER                       ATTN: RENAE HOLLAND          2728 S. COLE RD STE 120                                  BOISE               ID    83709                  Unclaimed Funds       N                                    x                      $0.96
 467    GEN ELEC SUPPLY                   DEPT 61232                                                                            EL MONTE            CA    91735                  Unclaimed Funds       N                                    x                     $90.02
 468    GENESYS CONFERENCING, INC.        ATTN: SAMANTHA RULAN         9139 S RIDGELINE BLVD                                    DENVER              CO    80129                  Unclaimed Funds       N                                    x                    $285.90
                                                                       1825 EAST SHORE VILLAS
 469    GEORGE BREYER                                                  DRIVE #21                                                BULLHEAD CITY       AZ    86442                  Unclaimed Funds       N                                    x                   $215.30
                                                                                                                                                                                 Governmental
 470    Georgia Department of Revenue     Unclaimed Property Program   4125 Welcome All Rd Suite 701                            Atlanta             GA    30349-1824             Unclaimed Funds       N        x            x              x                      $0.00
 471    GERALD AND/OR BETTY KIRKLAND                                   889 IH 45 SOUTH                                          HUNTSVILLE          TX    77340-6861             Unclaimed Funds       N                                    x                      $8.92
 472    GERALD D WOOD, DDS                                             595 E COLORADO BLVD., #603                               PASADENA            CA    91101                  Unclaimed Funds       N                                    x                     $10.67
 473    GIANNA ROSE ATELIER INC                                        16560 HARBOR BLVD, STE D                                 FOUNTAIN VALLEY     CA    92708                  Unclaimed Funds       N                                    x                     $13.85
 474    GIBBENS, DAVID                                                 205 ROBINA STREET #B                                     PHILADELPHIA        PA    19116                  Unclaimed Funds       N                                    x                     $11.56
 475    GIBBONS, CHARLES                                               3753 WOODROW AVE                                         PITTSBURGH          PA    15227                  Unclaimed Funds       N                                    x                      $5.74
 476    GITTLEMAN, STEVEN                                              28555 CONEJO VIEW DRIVE                                  AGOURA              CA    91301                  Unclaimed Funds       N                                    x                      $0.21
                                          C/O GUMBINER, SAVETT,
 477    GIVEN FINKEL & CO                 FINKEL                       1723 CLOVERFIELD BLVD                                    SANTA MONICA        CA    90404                  Unclaimed Funds       N                                    x                      $4.72
 478    GK EQUIPMENT                      ATTN: SUSAN KOMBEREC         3207 C. STREET NE                                        AUBURN              WA    98002                  Unclaimed Funds       N                                    x                      $8.93
 479    GLIDDEN PAINTS                    ATTN RAY                     15885 SPRAGUE RD                                         STRONGSVILLE        OH    44136                  Unclaimed Funds       N                                    x                     $48.40
                                                                                                                                PORT
 480    GLOBAL EQUIPMENT CO.              MIKE SPEILLER             22 HARBOR PARK DR                                           WASHINGTON          NY    11050                  Unclaimed Funds       N                                    x                    $18.15
 481    GLOBAL POWER                                                1911 N GAFFE AVE                                            SAN PEDRO           CA    90731                  Unclaimed Funds       N                                    x                    $46.89
 482    GO.COM                            C/O CRS INC               1045 W KATELLA AVE, STE 350                                 ORANGE              CA    92867                  Unclaimed Funds       N                                    x                   $255.03
 483    GOARD, KEITH                                                827 N. IOWA ST.                                             FALLBROOK           CA    92028                  Unclaimed Funds       N                                    x                     $1.23
 484    GODOY, ARMANDO                                              9388 MAGNOLIA AVE                                           RIVERSIDE           CA    92503                  Unclaimed Funds       N                                    x                   $166.00
 485    GOLDEN GATE DISPOSAL                                        900 7TH ST                                                  SAN FRANCISCO       CA    94107                  Unclaimed Funds       N                                    x                    $28.23
 486    GOLER, RAUL                                                 125 E PALACE AVE, #125                                      SANTA FE            NM    87501-2085             Unclaimed Funds       N                                    x                    $20.54
 487    GOMEZ, PEDRO P                                              2156 DEL PLAYA CT                                           STOCKTON            CA    95206-2360             Unclaimed Funds       N                                    x                   $134.00
 488    GOOD HOME                         C/O NCO FINANCIAL SYSTEMS P.O. BOX 7768                                               METAIRIE            LA    70010                  Unclaimed Funds       N                                    x                   $197.16
 489    GORAL, ROBERT                                               2411 WEST BLVD                                              BETHLEHEM           PA    18017                  Unclaimed Funds       N                                    x                    $13.57
                                                                                                                                SANTA FE
 490    GORDON'S INC                                                   P O BOX 2125                                             SPRINGS             CA    90670 0195             Unclaimed Funds       N                                    x                     $59.52
                                                                       74 N. PASADENA AVE 3RD
 491    GOTO.COM                          ATTN VICKI B TUCKER          FLOOR                                                    PASADENA            CA    91103                  Unclaimed Funds       N                                    x                    $271.56
 492    GOULD & ETTENBERG PC              ATTN KATHRYN O'LEARY         370 MAIN ST                                              WORCESTER           MA    01608                  Unclaimed Funds       N                                    x                     $40.95
 493    GOULD, JR., DAVID                                              1361 CENTER AVENUE                                       PITTSBURGH          PA    15229                  Unclaimed Funds       N                                    x                     $46.65
 494    GRAHAM WELBORN                                                 204 EAST NOTTINGHAM ROAD                                 COLUMBIA            SC    29210-4246             Unclaimed Funds       N                                    x                    $136.04
 495    GRANITEVILLE COMPANY              ATTN EDWARD R GREOLISH       P O BOX 640                                              WARRENVILLE         SC    29851                  Unclaimed Funds       N                                    x                 $17,180.93
                                                                       1925 CENTURY PARK E STE
 496    GREAT WEST EGG INDUSTRIES                                      2000                                                     LOS ANGELES         CA    900672721              Unclaimed Funds       N                                    x                  $1,022.08
 497    GREEN EARTH OIL                   C/O PAUL COCO,               72 PATTY BOWKER ROAD                                     TABERNACLE          NJ    08088-9364             Unclaimed Funds       N                                    x                     $43.20
 498    GREG HICKEY                                                    12410 BEXHILL DRIVE                                      HOUSTON             TX    77065-1322             Unclaimed Funds       N                                    x                     $16.02
 499    GRETCHEN HOFFMAN                                               1803 N WILTON PL #203                                    LOS ANGELES         CA    90028                  Unclaimed Funds       N                                    x                      $4.37
 500    GROUND UP CUSTOMS, LLC.           ATTN LE E BANKER             PO BOX 111411                                            ANCHORAGE           AK    99511                  Unclaimed Funds       N                                    x                     $16.96
 501    GST ACTION TELECOM.               JANET PITCOCK                500 CHESTNUT STREET, 5TH FL                              ABILENE             TX    79602                  Unclaimed Funds       N                                    x                 $16,254.93
                                          VERIZON BANKUPTCY
 502    GTE CALIFORNIA - VERIZON WIRELESS ADMINISTRATION               404 BROCK DRIVE ILLLI                                    BLOOMINGTON         IL    61701                  Unclaimed Funds       N                                    x                   $233.66
 503    GTE COMMUNICATION CORP                                         P O BOX 819002                                           HOLLYWOOD           FL    33081                  Unclaimed Funds       N                                    x                     $7.99
        GUANGZHOU AFC TEXTILE & GARMENT                                NO A3 FACTORY BUILDING           XINTANG INDUSTRIAL      SNGCHENG
 504    CO LTD                                                         XINYIN INDUSTRIAL VILLAGE,       AREA XINTANG TOWN       GUANGZHOU                              China     Unclaimed Funds       N                                    x                   $919.38
 505    GUDINO, ROBERT                                                 11053 ROSEWELL AVE, # B                                  POMONA              CA    91766                  Unclaimed Funds       N                                    x                   $150.57
 506    GUERRERO, JOSE NOE                                             3822 COSDEY STREET                                       BALDWIN PARK        CA    91706                  Unclaimed Funds       N                                    x                   $200.00
 507    GUTIERREZ, JUAN                                                7616 JENKIINS AVE                                        HESPERIA            CA    92345                  Unclaimed Funds       N                                    x                   $167.44
 508    H B FULLER COMPANY                ATTN DONNA CARLSON           1200 COUNTY ROAD E WEST                                  ARDEN HILLS         MN    55112-3792             Unclaimed Funds       N                                    x                    $14.41




                                                                                                                Page 11 of 28
                                                                           Case 18-16487-mkn          Doc 83    Entered 11/14/18 10:56:48      Page 49 of 68



                                                                                                 In re: Credit Management Association, Inc.
                                                                                                              Case No. 18-16487
                                                                                                            Schedule E/F, Part 2
                                                                                             Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent


                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                                      Subject to
                                                                                                                                                                                                      offset
Line    Nonpriority Creditor's Name      Creditor Notice Name        Address 1                          Address 2                 City               State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  509   H G DANIELS COMPANY                                          P O BOX 80067                                                SAN DIEGO          CA      92138-0067             Unclaimed Funds        N                                   x                    $731.19
  510   HA LOGISITICS                                                7172 REGIONAL ST PMB 362                                     DUBLIN             CA      94568                  Unclaimed Funds        N                                   x                     $19.80
  511   HAFELE AMERICA CO                                            P O BOX 4000                                                 CHARLOTTE          NC      28275                  Unclaimed Funds        N                                   x                      $2.90
  512   HALFHILL, HOWARD                                             2420 TUSCARAWAS RD                                           BEAVER             PA      15009                  Unclaimed Funds        N                                   x                     $16.77
  513   HALT, GERALD                                                 123 EAST THIRD STREET                                        MEDIA              PA      19063                  Unclaimed Funds        N                                   x                    $259.68
  514   HAMRE, LANDON                                                3640 CHRISTENSEN LANE                                        CASTRO VALLEY      CA      94546                  Unclaimed Funds        N                                   x                     $34.12
  515   HAMRE, MELISSA                                               12621 RANCHERO WAY                                           GRASS VALLEY       CA      95949                  Unclaimed Funds        N                                   x                      $7.99
  516   HANDGUARDS INC                   ATTN RICKI J COMBS          901 HAWKINS BLVD                                             EL PASO            TX      79915                  Unclaimed Funds        N                                   x                     $11.94
  517   HARDCORE, LLC                    ATTN KELLY ADAMS            1716 SOUTH STATE STREET                                      SALT LAKE CITY     UT      84115                  Unclaimed Funds        N                                   x                     $22.49
  518   HARINGA COMPRESSOR               ATTN SCOTT BATHURST         14351 EUCLID AVE                                             ONTARIO            CA      91762                  Unclaimed Funds        N                                   x                     $45.44
  519   HARRY D KOENIG & CO, INC         ATTN: JANET KOENIG          7 MAIN ST                                                    EAST ROCKAWAY      NY      11518                  Unclaimed Funds        N                                   x                     $30.12
  520   HATCH, STEVEN                                                16 SCOTT ROAD                                                DOYLESTOWN         PA      18901                  Unclaimed Funds        N                                   x                     $53.73
  521   HAYNIE, ROGER                                                49 QUAIL COURT #209                                          WALNUT CREEK       CA      94596                  Unclaimed Funds        N                                   x                    $200.13
                                         ATTN: ACCOUNTS              6200 STONERIDGE MALL RD
 522    HEAR ME                          RECEIVABLE                  #3010685 CLYDE AVE                                           PLEASANTON         CA      94588-3705             Unclaimed Funds       N                                    x                   $530.12
 523    HECKMAN, DAEMON                                              4050 EAGLEVILLE RD                                           NORRISTOWN         PA      19403                  Unclaimed Funds       N                                    x                    $38.98
                                                                                                        COMMERCE TUBEWAY
 524    HEGER REALTY CORP                                            4422 EAST OLYMPIC BLVD             CENTER                    LOS ANGELES        CA      90023                  Unclaimed Funds       N                                    x                  $2,802.42
 525    HELLMAN WORLDWIDE LOGISTICS      ATTN STEPHANIE BODNER       10450 DORAL BLVD                                             MIAMI              FL      33178                  Unclaimed Funds       N                                    x                     $97.84
 526    HENDERSON'S MOTOR PARTS                                      1229 SAN PABLO AVE                                           BERKELEY           CA      94706                  Unclaimed Funds       N                                    x                     $66.15
 527    HENNESSEY, NANCY                                             P.O. BOX 86                                                  TYLERSPORT         PA      18971                  Unclaimed Funds       N                                    x                     $58.07
                                                                     3577 STONE CANON RANCH
 528    HENRY CANDLER                                                ROAD                                                         CASTLE ROCK        CO      80104-2185             Unclaimed Funds       N                                    x                     $5.27
 529    HENRY, MICHAEL                                               276 NORTH BALPH AVE                                          PITTSBURGH         PA      15202                  Unclaimed Funds       N                                    x                   $142.37
 530    HERNANDEZ, JOSE G                                            1695 E COLUMBIA AVE                                          POMONA             CA      91767                  Unclaimed Funds       N                                    x                   $143.35
 531    HERNANDEZ, RAMON                                             10722 WELLS                                                  RIVERSIDE          CA      92503                  Unclaimed Funds       N                                    x                   $296.00
 532    HERRERA, CLAUDIA                                             1602 N ROSS #304                                             SANTA ANA          CA      92706                  Unclaimed Funds       N                                    x                   $108.84
 533    HIGHLAND PLASTICS INC            ATTN RAMON LEE              3650 DULLES DRIVE                                            MIRA LOMA          CA      91752                  Unclaimed Funds       N                                    x                    $40.63
                                                                                                                                                                          United
 534    HILL, CHRISTOPHER J                                          168 OXFORD ROAD              MACLESFIELD                     CHESHIRE                   SK118JY      Kingdom   Unclaimed Funds       N                                    x                     $6.14
 535    HKEPRA BEAUTY GROUP LLC          ATTN: ALICE ROUNG           P.O. BOX 66512                                               AMF OHARE          IL      60666                  Unclaimed Funds       N                                    x                    $21.38
 536    HOLIDAY INN SAN PEDRO                                        111 S. GAFFFEY ST.                                           SAN PEDRO          CA      90731                  Unclaimed Funds       N                                    x                   $154.07
 537    HONOLULU FREIGHT SERVICE         ATTN SAM LEWIS              2964 ALVARADO ST, UNIT K                                     SAN LEANDRO        CA      94577                  Unclaimed Funds       N                                    x                    $60.42
 538    HOROWITZ, JOSEPH                                             1832 STRAHLE ST.                                             PHILADELPHIA       PA      19152                  Unclaimed Funds       N                                    x                    $34.00
 539    HOT JOBS.COM                                                 406 WEST 31ST ST., 9TH FLOOR                                 NEW YORK           NY      10001                  Unclaimed Funds       N                                    x                   $574.95
                                                                     20 SOUTH CLARK STREET, 21ST
 540    HOULIHAN LOKEY HOWARD & ZUKIN                                FLOOR                                                        CHICAGO            IL      60603                  Unclaimed Funds       N                                    x                  $5,275.73
 541    HOUSTON MARRIOTT                                             6580 FANNIN ST                                               HOUSTON            TX      77030                  Unclaimed Funds       N                                    x                     $38.93
 542    HSBC BUSINESS CREDIT (USA) INC                               452 5TH AVE                                                  NEW YORK           NY      10018                  Unclaimed Funds       N                                    x                    $192.06
 543    HUERTA, JOSE                                                 15291 ARROW BLVD                                             FONTANA            CA      92335                  Unclaimed Funds       N                                    x                    $113.43
 544    HUISKENS, CALEB                                              21898 PIONEER WAY                                            GRASS VALLEY       CA      95949                  Unclaimed Funds       N                                    x                     $18.23
 545    HUNTER, KATHRYN                                              1841 FAIRHILL ROAD                                           ALLISON PARK       PA      15101                  Unclaimed Funds       N                                    x                     $77.68
                                                                     12A STATION FIELD INDUSTRIAL                                                                         United
 546    HUNTS LITHOPRINT LTD             ATTN REBECCA SELLMAN        ESTATE                       KIDLINGTON                      OXFORD                     OX5 1JD      Kingdom   Unclaimed Funds       N                                    x                     $25.69
 547    HURTADO, JESUS                                               1437 S. PARK AVE. #A                                         POMONA             CA      91766                  Unclaimed Funds       N                                    x                     $67.50
 548    HUYCK, SCHANNA                                               1721SOUTH
                                                                     812  SW 31ST  STREET
                                                                                COURTHOUSE                                        ALLENTOWN          PA      18103                  Unclaimed Funds       N                                    x                      $8.37
 549    HYNAK & ASSO. P C                                            ROAD                                                         ARLINGTON          VA      22204                  Unclaimed Funds       N                                    x                     $17.90
                                                                     111 SW FIFTH AVENUE, STE
 550    HYUNDAI MERCHANT MARINE CO LTD   ATTN JOHN CASEY MILLS       3400                                                         PORTLAND           OR      97204                  Unclaimed Funds       N                                    x                  $8,591.67
                                                                     6100 BLUE LAGOON DR, STE
 551    IBERIA AIRLINE OF SPAIN                                      200                                                          MIAMI              FL      33126                  Unclaimed Funds       N                                    x                     $26.79
 552    ICC EVALUATION SERVICE                                       5360 S WORKMAN MILL RD                                       WHITTIER           CA      90601                  Unclaimed Funds       N                                    x                     $57.26
                                                                                                                                                                                    Governmental
 553    Idaho State Treasurer            Unclaimed Property Office   304 N. 8th St., Suite 208                                    Boise              ID      83702-5834             Unclaimed Funds       N        x            x              x                      $0.00
                                                                                                                                                                          United
 554    IDEALAB! EUROPE                                              58-59 HAYMARKET                                              LONDON                     SW1Y 4QX     Kingdom   Unclaimed Funds       N                                    x                   $827.28




                                                                                                                Page 12 of 28
                                                                                  Case 18-16487-mkn        Doc 83    Entered 11/14/18 10:56:48         Page 50 of 68



                                                                                                    In re: Credit Management Association, Inc.
                                                                                                                 Case No. 18-16487
                                                                                                                 Schedule E/F, Part 2
                                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent


                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                              Subject to
                                                                                                                                                                                                              offset
Line   Nonpriority Creditor's Name           Creditor Notice Name        Address 1                           Address 2                   City                State Zip          Country   Basis for claim     (Y/N)                                               Amount of claim
                                             C/O FOCUS RECEIVABLES       1130 NORTHCHASE PARKWAY,
 555   IDEARC MEDIA CORP                     MANAGEMENT                  STE 150                                                         MARIETTA            GA    30067                  Unclaimed Funds         N                                    x                  $2,350.17
 556   ILFORD IMAGING USA INC.               ATTN ROBERT PUSATERI        518 HOOPER RD                                                   ENDWELL             NY    13760-1960             Unclaimed Funds         N                                    x                    $165.15
                                                                         1 W. Old State Capitol Plaza, Suite                                                                              Governmental
 557   Illinois State Treasurer              Unclaimed Property Division 400                                                             Springfield         IL    62701                  Unclaimed Funds         N        x            x              x                     $0.00
 558   INDIAN MOTORCYCLE SAN LEANDRO         ATTN THOMAS                 767 MARINA BLVD                                                 SAN LEANDRO         CA    94577                  Unclaimed Funds         N                                    x                   $230.38
 559   INDIAN MOTORCYCLE WESTON              ATTN: CALESTINE SCHWARTZ 20660 RT 6, BOX 83                                                 WESTON              OH    43569                  Unclaimed Funds         N                                    x                    $52.25
 560   INDIAN OF OSHKOSH                     ATTN EDWARD PETERS          5158 JACKSON ST                                                 OSHKOSH             WI    54901                  Unclaimed Funds         N                                    x                    $29.06
 561   INDIAN RIDERS GROUP INC               ATTN TOM LEONARD            3963 WEIR RD                                                    LAPEER              MI    48446                  Unclaimed Funds         N                                    x                     $1.88
 562   INDUS ENGRG & EQUIP                   ATTN SHERRY PATRICK         P O BOX 66943                                                   SAINT LOUIS         MO    63166                  Unclaimed Funds         N                                    x                    $79.04
 563   INDY CAR TRAVEL                       BURKE                       7585 E REDFIELD RD, STE 208                                     SCOTTSDALE          AZ    85260                  Unclaimed Funds         N                                    x                     $2.58
 564   INIDAN MOTORCYCLE ST ALBANS                                       200 SWANTON RD                                                  SAINT ALBANS        VT    05478                  Unclaimed Funds         N                                    x                    $38.08
 565   INTELLIGENCE DATA                     TONY MANZO                  TWO GATEWAY CENTER                                              NEWARK              NJ    07102                  Unclaimed Funds         N                                    x                    $28.52
                                             C/O DIALOG CORP-
 566   INTELLIGENCE DATA INC                 ATTN:DEBRA BOWIE 04481      2250 PERIMETER PARK DR                                          MORRISVILLE         NC    27560-8892             Unclaimed Funds         N                                    x                     $67.51
 567   INTELLYSIS GROUP                                                  14949 NE 40TH ST                                                REDMOND             WA    98052                  Unclaimed Funds         N                                    x                     $46.87
                                                                         375 DAIVDSON'S MILL ROAD
 568   INTERCOSMETICS INC                    ATTN CRISTIAN DUMITRIU      SUITE 3                                                         JAMESBURG           NJ    08831                  Unclaimed Funds         N                                    x                   $283.87
 569   INTER-LOGIC ASSO.                     ATTN: HOWARD STRAUS         7600 JERICHO TPKE, STE LL5                                      WOODBURY            NY    11797-1715             Unclaimed Funds         N                                    x                   $494.14
       INTERNAL REVENUE SERVICE (B & V       C/O N OLIVAS, REVENUE       225 WEST BROADWAY, 3RD
 570   FASHION INC)                          OFFICER #3313               FLOOR                                                           GLENDALE            CA    91204                  Unclaimed Funds         N                                    x                    $299.33
 571   INTERPLAY OEM, INC.                   ATTN: DOROTHY FERGUSON      PO BOX 18947                                                    IRVINE              CA    92623-8947             Unclaimed Funds         N                                    x                 $11,833.08
 572   Intra-Glendale Respondents Group                                  c/o Robert Wunderlich               350 S. Grand Ave Ste 2200   Los Angeles         CA    90071                  Environmental Fee       N                                                      $34,779.00
                                                                                                                                                                                          Governmental
 573   Iowa State Treasurer                  Unclaimed Property Division    PO Box 10430                                       Des Moines                    IA    50306-0430             Unclaimed Funds         N        x            x              x                      $0.00
                                                                                                        1730 RHODE ISLAND AVE.
 574   IRWIN, CAMPBELL & TANNEWALD, P.C.                                    SUITE 200                   N.W.                   WASHINGTON                    DC    20036                  Unclaimed Funds         N                                    x                   $492.02
                                                                            10 CHARLTON COURT READING                           WANTAGE OXON                                    United
 575   ISIS CREATIVE MARKETING LIMITED       ATTN IAN GRUMBALL              ROAD                                               UK                                  OX12 8HT     Kingdom   Unclaimed Funds         N                                    x                    $188.00
 576   J P BACHEM VERLAG                                                    URSULAPLATZ 1               POSTFACH               KOLN                                50668        Germany   Unclaimed Funds         N                                    x                      $4.66
 577   J SCOTT                                                              11601 WILSHIRE BLVD                                LOS ANGELES                   CA    90025                  Unclaimed Funds         N                                    x                  $5,153.88
 578   JACKPOT.COM                           ATTN MAX DE BROUWER            15260 VENTURA BLVD STE 2000                        SHERMAN OAKS                  CA    91403                  Unclaimed Funds         N                                    x                     $54.56
 579   JACKSON, ROBERT                                                      1213 BIRCH LANE                                    PERKASIE                      PA    18944                  Unclaimed Funds         N                                    x                     $38.13
 580   JAMES DE WITT                                                        20069 AVE OF THE OAKS                              SANTA CLARITA                 CA    91321-1339             Unclaimed Funds         N                                    x                     $19.93
 581   JAMES GORDON                                                         1618 N. CHARLIE LANE                               SANTA MARIA                   CA    93454                  Unclaimed Funds         N                                    x                     $11.73
 582   JAN PUBLICATIONS INC                  ATTN SYED KARIMULLAH           P O BOX 1205                                       SOUTH AMBOY                   NJ    08879                  Unclaimed Funds         N                                    x                      $3.02
 583   JASON GAMBLE                                                         2812 RACE STREET                                   FORT WORTH                    TX    76111-4102             Unclaimed Funds         N                                    x                      $6.13
 584   JASON GUNDROS                                                        6596 MAUANA WAY                                    CITRUS HEIGHTS                CA    95610                  Unclaimed Funds         N                                    x                      $9.68
 585   JASON MIRANDA                                                        2245 FITZGERALD RD                                 SIMI VALLEY                   CA    93065                  Unclaimed Funds         N                                    x                     $10.50
 586   JAUREGUI, VALENTIN                                                   10701 CEDAR AVE, SPC #1181                         BLOOMINGTON                   CA    92316                  Unclaimed Funds         N                                    x                    $108.51
                                                                                                                               NEW SMYRNA
 587   JAVENS, RONALD                                                       3716 LISA LN                                       BEACH                         FL    32168-8742             Unclaimed Funds         N                                    x                    $24.57
 588   Jaws Management, Consulting & Investment                             6337 Highland Drive         Suite No. 236          Salt Lake City                UT    84121                  Vendor Services         N                                                        $120.00
 589   JEAN D.DUNCAN                            CUSTOMS BROKERS, INC.       P.O.BOX 20696                                      ATLANTA                       GA    30320                  Unclaimed Funds         N                                    x                     $4.51
 590   JEANETTE AND/OR BYRON VORCE                                          9034 LEESBURG PIKE                                 VIENNA                        VA    22182-1723             Unclaimed Funds         N                                    x                   $140.46
 591   JEANNETTE ROMERO                                                     5023 E. 100TH CT.                                  WHEAT RIDGE                   CO    80034                  Unclaimed Funds         N                                    x                    $14.08
 592   JERRY LIPPERT                                                        27233 ROCKGROVE AVE                                CANYON COUNTRY                CA    91351-3313             Unclaimed Funds         N                                    x                     $8.05
 593   JET PROLINK CARGO INC                                                218A EAU GALLIE BLVD #19A                          SATELLITE BEACH               FL    32937                  Unclaimed Funds         N                                    x                    $17.16
 594   JIM BUGNEL                                                           29571 MT BACHELOR WAY                              SUN CITY                      CA    92586                  Unclaimed Funds         N                                    x                     $4.70
 595   JIM, LANDOWSKI                                                       4685 ALBANY CIRCLE #105                            SAN JOSE                      CA    95129                  Unclaimed Funds         N                                    x                    $25.00
 596   JIMENEZ, SERGIO                                                      327 E. PHILLIPS                                    POMONA                        CA    91766                  Unclaimed Funds         N                                    x                   $150.00
 597   JLA CREDIT CORP.                                                     12677 ALCOSTA BLVD #430                            SAN RAMON                     CA    94583                  Unclaimed Funds         N                                    x                   $320.40
                                                                                                                               NORTH
 598   JOE BERRONG                                                          1901 WESTPARK DRIVE                                WILKESBORO                    NC    28659-3564             Unclaimed Funds         N                                    x                     $77.76
 599   JOE KERR                                                             203 PUMPING PLANT ROAD                             BURBANK                       WA    99323-8657             Unclaimed Funds         N                                    x                      $5.39
 600   JOE PETROCELLI                                                       5706 COSTAS COVE                                   AUSTIN                        TX    78759-5529             Unclaimed Funds         N                                    x                      $6.34




                                                                                                                     Page 13 of 28
                                                                               Case 18-16487-mkn       Doc 83   Entered 11/14/18 10:56:48       Page 51 of 68



                                                                                                 In re: Credit Management Association, Inc.
                                                                                                              Case No. 18-16487
                                                                                                             Schedule E/F, Part 2
                                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                         Subject to
                                                                                                                                                                                                         offset
Line    Nonpriority Creditor's Name        Creditor Notice Name          Address 1                     Address 2                  City                State   Zip          Country     Basis for claim   (Y/N)                                               Amount of claim
  601   JOHN C LARKINSON                                                 P O BOX 4005                                             KEY WEST            FL      33041                    Unclaimed Funds        N                                   x                    $211.07
  602   JOHN C. ABEL                                                     2900 OREILLY DRIVE                                       LINCOLN             NE      68502-5742               Unclaimed Funds        N                                   x                     $32.71
  603   JOHN ERVINE                                                      3617 RIO VISTA WAY                                       KLAMATH FALLS       OR      97603-7660               Unclaimed Funds        N                                   x                     $16.93
  604   JOHN KASE                                                        5369 LUWANA DRIVE                                        ROANOKE             VA      24018-3833               Unclaimed Funds        N                                   x                     $15.25
  605   JOHN KOMOROWSKI                                                  P.O. BOX 178                                             COWEN               WV      26206                    Unclaimed Funds        N                                   x                     $11.75
  606   JOHN OGLE                                                        6021 WAKE CREST COURT                                    HAYMARKET           VA      20169-3231               Unclaimed Funds        N                                   x                      $7.20
  607   JOHN RADAN                                                       PO BOX 4337                                              HUACHUCA CITY       AZ      85616-0337               Unclaimed Funds        N                                   x                     $10.64
  608   JOHN SWANSON                                                     473 WEST ELUSIVE DRIVE                                   PAYSON              AZ      85541-8570               Unclaimed Funds        N                                   x                     $19.65
  609   JOHN TARANTO                                                     26239 HIGHWAY 15                                         SAUCIER             MS      39574-9016               Unclaimed Funds        N                                   x                     $15.58
  610   JOLLIFF TRANSPORTATION INC.        ATTN DAVID WINDSOR            401 TRUCK HAVEN RD                                       EAST PEORIA         IL      61611-1300               Unclaimed Funds        N                                   x                      $5.20
  611   JONES, BERTHA                                                    7958 TIOGA ST                                            PITTSBURGH          PA      15208                    Unclaimed Funds        N                                   x                      $0.56
                                                                         2010 PEGGY STEWART WAY
 612    JOSEPH AND NANCY MCGOWAN                                         UNIT 202                                                 ANNAPOLIS           MD      21401-6368               Unclaimed Funds       N                                    x                     $50.96
 613    JOSEPH LEVINSON                                                  510 GLENWOOD AVE. #501                                   RALEIGH             NC      27603                    Unclaimed Funds       N                                    x                    $172.91
 614    JOSEPH M. ANDERSON                                               8100 CANTERBURY DRIVE                                    FREDERICK           MD      21704-6604               Unclaimed Funds       N                                    x                     $66.00
 615    JOSEPH ZWACK                                                     9495 TURKEY RIDGE                                        DUBUQUE             IA      52003-8449               Unclaimed Funds       N                                    x                     $46.36
 616    JUAREZ, GERARDO                                                  4841 CANOGA ST, #K                                       MONTCLAIR           CA      91763                    Unclaimed Funds       N                                    x                    $111.73
 617    JUPITER COMMUNICATIONS                                           21 ASTOR PLACE                                           NEW YORK            NY      10003                    Unclaimed Funds       N                                    x                 $36,077.96
 618    JUSTIN BROWN                                                     306 W. LOUISIANA AVE., APT 34                            RUSTON              LA      71270                    Unclaimed Funds       N                                    x                    $115.83
                                                                                                                                  WESTLAKE
 619    KAMA SUTRA COMPANY                 ATTN CHERYL FLANGEL           2260 TOWNSGATE RD STE 3                                  VILLAGE             CA      91361                    Unclaimed Funds       N                                    x                     $53.59
 620    KANE, FRANCIS                                                    730 GREENLEE RD                                          PITTSBURGH          PA      15227                    Unclaimed Funds       N                                    x                     $16.11
                                           Unclaimed Property – Holder                                                                                                                 Governmental
 621    Kansas State Treasurer             Services                      900 SW Jackson, Suite 201                                Topeka              KS      66612                    Unclaimed Funds       N        x            x              x                      $0.00
 622    KARLOVITZ, MATTHEW                                               1302 LANCASTER AVE.                                      PITTSBURGH          PA      15218                    Unclaimed Funds       N                                    x                      $3.76
 623    KECK MOTOR CO                      ATTN RICHARD KECK             3401 AMY DR                                              MT VERNON           IN      47620                    Unclaimed Funds       N                                    x                    $124.83
 624    KEITH EVANS                                                      22 CEDAR AVENUE                                          SOMERDALE           NJ      08083-1406               Unclaimed Funds       N                                    x                      $5.36
 625    KEITH JOHNSON                                                    5408 DOGWOOD COURT                                       NAPERVILLE          IL      60564-4919               Unclaimed Funds       N                                    x                      $7.37
 626    KEITH SCHUENEMANN                                                3572 LARAMORE ROAD                                       MARIANNA            FL      32448-9259               Unclaimed Funds       N                                    x                     $16.03
 627    KELCO PROPANE GAS SERVICE INC      ATTN WAYNE ALLEN              4908 GREGG RD                                            PICO RIVERA         CA      90660                    Unclaimed Funds       N                                    x                      $3.62
 628    KEN BRACH                                                        PO BOX 211                                               HURST               TX      76053-0211               Unclaimed Funds       N                                    x                  $2,283.35
        KEN MARGOLIS ASSOCIATES/ PREMIUM
 629    NETWORK INC                        ATTN KEN MARGOLIS             120 MONTGOMERY ST #740                                   SAN FRANCISCO       CA      94104                    Unclaimed Funds       N                                    x                  $1,471.26
 630    KENNETH GREEN                                                    1328 HARVARD ST #2                                       SANTA MONICA        CA      90404                    Unclaimed Funds       N                                    x                     $19.23
 631    KENNETH YEUNG                                                    550 MANSION PARK DRIVE #201                              SANTA CLARA         CA      95054                    Unclaimed Funds       N                                    x                  $1,957.32
                                                                         1050 US Highway 127 South, Suite                                                                              Governmental
 632    Kentucky State Treasurer           Unclaimed Property Division   100                                                      Frankfort           KY      40601                    Unclaimed Funds       N        x            x              x                      $0.00
 633    KERRY W. GREEN                                                   517 NEWFIELD ROAD                                        GLEN BURNIE         MD      21061-3321               Unclaimed Funds       N                                    x                    $316.54
 634    KEVIN BARBER                                                     6443 E MARITA ST                                         LONG BEACH          CA      90815                    Unclaimed Funds       N                                    x                    $116.17
 635    KEY3MEDIA EVENTS/COMDEX                                          795 FOLSOM ST                                            SAN FRANCISCO       CA      94107                    Unclaimed Funds       N                                    x                  $1,311.35
 636    KIEFER, LARRY                                                    214 NORTH MADISON STREET                                 ALLENTOWN           PA      18102                    Unclaimed Funds       N                                    x                     $21.75
 637    KIM, YUN-SANG                                                    1875 JENKINTOWN RD. C-102                                JENKINTOWN          PA      19046                    Unclaimed Funds       N                                    x                     $21.96
 638    KIMVALL & STARK INC                                              P O BOX 4100                                             EL MONTE            CA      91731                    Unclaimed Funds       N                                    x                     $24.17
                                                                         RM 618, 6TH FL, METRO TOWER
 639    KING HORN ENTERPRISES LTD          ATTN ALAN TONG                I, 32 LAM HING ST                                        KOWLOON BAY                              Hong Kong   Unclaimed Funds       N                                    x                 $25,742.64
 640    KING, MICHAEL                                                    420 HIGHLAND COURT                                       KENNETT SQ          PA      19348                    Unclaimed Funds       N                                    x                      $5.77
 641    KINKO'S INC                                                      P O BOX 8033                                             OXNARD              CA      93002-8033               Unclaimed Funds       N                                    x                      $9.33
 642    KIPP VISUAL SYSTEMS INC            ATTN ANDREW ANKER             3600 CLIPPER MILL RD, #105                               BALTIMORE           MD      21211                    Unclaimed Funds       N                                    x                    $271.89
 643    KOBAC LLC                          GINA MORGAN                                                                            SILVER SPRINGS      NV      89429-7321               Unclaimed Funds       N                                    x                     $69.02
 644    KOHN, RITA                                                       1190 DRIFTWOOD DR                                        PITTSBURGH          PA      15243                    Unclaimed Funds       N                                    x                     $95.07
 645    KOICHIRO KAMOJI                                                  2843 MCGEE AVE                                           BERKELEY            CA      94703-2065               Unclaimed Funds       N                                    x                  $4,077.28
 646    KOPP, DAVID                                                      120 SAM SNEAD CIR                                        NEWBERRYTOWN        PA      17319                    Unclaimed Funds       N                                    x                     $62.81
 647    KOVANIS, FELIX                                                   223 IGNATIUS ST.                                         CARNEGIE            PA      15106                    Unclaimed Funds       N                                    x                     $31.83
 648    KOZLOWSKI, RAY                                                   966 SPRING RIDGE CR                                      BELVIDERE           IL      61008                    Unclaimed Funds       N                                    x                    $100.93
 649    KRAMER'S THE FASHION STORE         ATTN NORMAN TYAU              1928 REPUBLICAN ST                                       HONOLULU            HI      96819                    Unclaimed Funds       N                                    x                      $1.16
 650    KRISHNA KARI                                                     178 BIRCHWOOD DRIVE                                      WEST CHESTER        PA      19380-7320               Unclaimed Funds       N                                    x                     $15.53




                                                                                                                Page 14 of 28
                                                                              Case 18-16487-mkn         Doc 83   Entered 11/14/18 10:56:48    Page 52 of 68



                                                                                               In re: Credit Management Association, Inc.
                                                                                                            Case No. 18-16487
                                                                                                           Schedule E/F, Part 2
                                                                                            Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent


                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                                     Subject to
                                                                                                                                                                                                     offset
Line    Nonpriority Creditor's Name        Creditor Notice Name       Address 1                          Address 2               City               State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  651   KUBA, JOHN                                                    606 MARYLAND AVE                                           GLASSPORT          PA      15045                  Unclaimed Funds        N                                   x                     $11.79
  652   L & E TRANSPORT INC                                           P O BOX 318023                                             INDEPENDENCE       OH      44131                  Unclaimed Funds        N                                   x                    $231.05
  653   L A VEGETABLE EXCHANGE             ATTN DAVID/CREDIT MANAGER P O BOX 1674                                                SOLANA BEACH       CA      92075-7674             Unclaimed Funds        N                                   x                      $1.58
  654   L.A. DATA PRODUCTS                 ATTN JOHN MORRIS           1178 N KNOLLWOOD CIR                                       ANAHEIM            CA      92801                  Unclaimed Funds        N                                   x                    $143.41
  655   LA CORONA U S A INC                                           1600 E 25TH ST                                             LOS ANGELES        CA      90011                  Unclaimed Funds        N                                   x                     $10.73
  656   LAGASSE INC                        ATTN MONICA LASSETER       1525 KUEBEL STREET                                         NEW ORLEANS        LA      70123                  Unclaimed Funds        N                                   x                    $932.26
  657   LAMINATOR.COM                      ATTN MARK KLAINOS          13777 W LAUREL DR                                          LAKE FOREST        IL      60045                  Unclaimed Funds        N                                   x                      $1.33
  658   LANG, ERIC AND HOPE                                           350 KINGSCLERE DRIVE                                       SOUTHAMPTON        PA      18966                  Unclaimed Funds        N                                   x                    $137.96
  659   LARA'S PRODUCE                     C/O CLIFTON D BLEVINS, ESQ 1168 UNION ST STE 201                                      SAN DIEGO          CA      921013816              Unclaimed Funds        N                                   x                    $102.46
  660   LARRY HEDGER                                                  2426 STRAIGHT STREET, APT 6                                BATAVIA            OH      45103-4485             Unclaimed Funds        N                                   x                    $323.34
                                                                      7125 FRUITVILLE ROAD, LOT
 661    LARRY SIEMEN                                                  1437                                                       SARASOTA           FL      34240-8957             Unclaimed Funds       N                                    x                   $209.30
 662    LASHER, TAMARA                                                457 N. 12TH STREET                                         READING            PA      19604                  Unclaimed Funds       N                                    x                    $13.63
 663    LATINETTE, WILLIAM                                            PO BOX 23 511 SUGAR AVE                                    SHELOCTA           PA      15774                  Unclaimed Funds       N                                    x                     $0.19
 664    LATISH, KRISHNAVENI                                           13297 BLUEBERRY LN, #302B                                  FAIRFAX            VA      22033                  Unclaimed Funds       N                                    x                    $30.00
 665    LAW JOURNAL PRESS                  ATTN MARLENE PRENTICE      705 MADISON AVE                                            NEW YORK           NY      10021                  Unclaimed Funds       N                                    x                    $12.74
                                                                      8 XINXING ROAD, XINDA                                      ZHANG MUTOU
 666    LAW KEUNG WAH                                                 CENTRE 2H                                                  DON GGUANG                              China     Unclaimed Funds       N                                    x                   $167.92
 667    LAWI/CSA CONSOLIDATIONS                                       P O BOX 91-1009                                            LOS ANGELES        CA      90091                  Unclaimed Funds       N                                    x                    $61.36
 668    LAWRENCE AND/OR MARIA HANNON                                  1413 ARBOR TRAIL                                           THE VILLAGES       FL      32162-2247             Unclaimed Funds       N                                    x                     $6.44
                                                                      2001 OLD CONCORD RD SE,
 669    LAWTON, KENNETH                                               APT Q1                                                     SMYRNA             GA      30080                  Unclaimed Funds       N                                    x                      $3.89
                                           C/O NCO FINANCIAL -
 670    LAYERS, INC.                       L7/443982/27844            PO BOX 2180                                                BOONE              NC      28607                  Unclaimed Funds       N                                    x                   $146.47
                                                                      303 N HURSTBOURNE PKWY
 671    LCA CAPITAL CORP                   ATTN BARNETT LIPKIND       STE 250                                                    LOUISVILLE         KY      40222-8524             Unclaimed Funds       N                                    x                   $577.55
 672    LEE, JENNIFER H.                                              880 ALVARADO AVE #229                                      DAVIS              CA      95616                  Unclaimed Funds       N                                    x                     $0.13
 673    LEICA CAMERA INC                   ATTN KAM MILLER            156 LUDLOW AVE                                             NORTHVALE          NJ      07647                  Unclaimed Funds       N                                    x                   $775.67
 674    LEIFHEIT, FRAN                                                612 ATLANTIC AVE                                           MC KEESPORT        PA      15132                  Unclaimed Funds       N                                    x                    $27.77
 675    LEVIN, LAURA                                                  1715 LOOKAWAY COURT                                        NEW HOPE           PA      18938                  Unclaimed Funds       N                                    x                   $102.16
 676    LEVINTHAL, DANIEL                                             235 INDIAN CREEK ROAD                                      WYNNEWOOD          PA      19096                  Unclaimed Funds       N                                    x                   $286.39
                                           C/O DIVERSIFIED CREDIT
 677    LEXIS-NEXIS                        SERVICE INC - 394-89197    P O BOX 21726                                              CLEVELAND          OH      44121                  Unclaimed Funds       N                                    x                    $361.87
 678    LIBERTY MOTORCYCLE, INC.                                      101 GREENBANK RD                                           WILMINGTON         DE      19808                  Unclaimed Funds       N                                    x                  $1,018.35
                                           ATTN SCOTT
 679    LIBERTY MUTUAL INSURANCE CO        SHIELDS/676683308          175 BERKELEY ST                                            BOSTON             MA      02116                  Unclaimed Funds       N                                    x                    $447.23
 680    Lidia Gonzalez                                                34859 Frederick Street, No. 113                            Wildomar           CA      92595                  Vendor Services       N                                    x                      $0.00
 681    LIFT-A-LOFT CORP                   ATTN: WILLIAM BAREFOOT     9501 SOUTH CENTER ROAD                                     MUNCIE             IN      47307                  Unclaimed Funds       N                                    x                  $1,248.81
 682    LIKOVICH, RANDOLPH                                            934 BRADDOCK RD                                            PITTSBURGH         PA      15221                  Unclaimed Funds       N                                    x                      $0.53
 683    LIONBRIDGE TECHNOLOGIES            ATTN BEVERLY MONNIER       950 WINTER ST, STE 2410                                    WALTHAM            MA      02451                  Unclaimed Funds       N                                    x                  $2,423.83
 684    LIONEL URQUIZO                                                27530 CROWNE POINT LN                                      SALINAS            CA      93908-1603             Unclaimed Funds       N                                    x                     $17.60
 685    Littler Mendelson, PC                                         PO Box 45547                                               San Francisco      CA      94145-0547             Legal services        N                                                         $260.00
 686    LOEWER POWERSPORTS                 ATTN AUDREY CORWELLE       5909 COLISEUM BLVD.                                        ALEXANDRIA         LA      71303                  Unclaimed Funds       N                                    x                    $289.04
 687    LONG HAIR ESSENTIALS                                          29 EAST 61ST STREET                                        NEW YORK           NY      10021                  Unclaimed Funds       N                                    x                    $109.55
 688    LOPEZ, JOSE G                                                 517 E SYCAMORE                                             ANAHEIM            CA      92805                  Unclaimed Funds       N                                    x                    $156.32
 689    LOPEZ, TAMMY                                                  1333 RECHE CANYON #1008                                    COLTON             CA      92324                  Unclaimed Funds       N                                    x                     $67.60
                                           c/o RALPH WEISS ATTORNEY 23975 PARK SORRENTO, STE
 690    LOS ANGELES MONO STREET, LLC       AT LAW, INC                200                                                        CALABASAS          CA      91302                  Unclaimed Funds       N                                    x                   $933.06
 691    LOUIS GARNEAU                      ATTN: RUTH SMITH           1352 EAST MAIN STREET                                      NEWPORT            VT      05855                  Unclaimed Funds       N                                    x                     $2.40
 692    LOUIS MCKAY                                                   142 CAROUSEL CIRCLE                                        NEW BRITAIN        PA      18901-5031             Unclaimed Funds       N                                    x                     $5.31
                                                                                                                                                                                   Governmental
 693    Louisiana Department of Treasury   Unclaimed Property Division   P.O. Box 91010                                          Baton Rouge        LA      70821-9010             Unclaimed Funds       N        x            x              x                     $0.00
 694    LOZA, JOSE                                                       3536 HAMPTON DR                                         POMONA             CA      91766                  Unclaimed Funds       N                                    x                   $135.00
 695    LUCATERO, RUBEN                                                  17772 BROWN STREET                                      RIVERSIDE          CA      92503                  Unclaimed Funds       N                                    x                    $29.49
 696    LUCENT TECHNOLOGIES                                              17862 EAST 17TH STREET #103                             TUSTIN             CA      92780-2170             Unclaimed Funds       N                                    x                    $17.60
 697    LUCKY CHICK                        ATTN STEPHANIE SAKOFF         90 WEST DEXTER PLAZA                                    PEARL RIVER        NY      10965                  Unclaimed Funds       N                                    x                    $29.49




                                                                                                                 Page 15 of 28
                                                                          Case 18-16487-mkn      Doc 83    Entered 11/14/18 10:56:48      Page 53 of 68



                                                                                           In re: Credit Management Association, Inc.
                                                                                                        Case No. 18-16487
                                                                                                       Schedule E/F, Part 2
                                                                                        Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent


                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Subject to
                                                                                                                                                                                                 offset
Line    Nonpriority Creditor's Name    Creditor Notice Name          Address 1                  Address 2                   City                State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  698   LUGO, JAVIER                                                 430 N FLORENCE AVE                                     ONTARIO             CA      91764                  Unclaimed Funds        N                                   x                     $50.59
  699   LUNA, EDUARDO                                                16612 SIR BARTON WAY                                   MORENO VALLEY       CA      92551                  Unclaimed Funds        N                                   x                    $279.57
  700   LY,COURTNEY                                                  3254 KIMBER CT. #110                                   SAN JOSE            CA      95124                  Unclaimed Funds        N                                   x                 $1,458.30
  701   M RHEA, JILL                                                 6 TURNER CT                                            LOWER GWYNEDD       PA      19002                  Unclaimed Funds        N                                   x                     $16.47
  702   M H POWELL & CO                                              516 S ANDERSON                                         LOS ANGELES         CA      90033                  Unclaimed Funds        N                                   x                     $10.49
  703   MACIAS, MIGUEL A                                             16490 FRONTLEE LANE                                    ONTARIO             CA      92355                  Unclaimed Funds        N                                   x                    $152.48
  704   MACY'S EAST                                                  180 PEACHTREE ST NW                                    ATLANTA             GA      30303                  Unclaimed Funds        N                                   x                      $1.17
  705   MAGGIANI, DEBRA M                                            97-31 134TH ROAD                                       OZONE PARK          NY      11417                  Unclaimed Funds        N                                   x                      $2.93
  706   MAGGIE KIM                                                   28 W 46TH ST #4F                                       NEW YORK            NY      10036                  Unclaimed Funds        N                                   x                     $13.84
  707   MAGNESS, LISA                                                795 AMERICAN GENERAL DRIVE                             EASTON              PA      18040                  Unclaimed Funds        N                                   x                     $10.61
  708   MALDEN MILLS INDUS INC         ATTN PETER R SOBHA            46 STAFFORD ST                                         LAWRENCE            MA      01841                  Unclaimed Funds        N                                   x                 $3,045.48
                                                                     4675 MACARTHUR COURT
 709    MAMTA BOJJAM                                                 SUITE 100                                              NEWPORT BEACH       CA      92660-8811             Unclaimed Funds       N                                    x                     $12.13
 710    MANANSALA, SIMONETTE                                         1839 SANGER PEAK WAY                                   ANTIOCH             CA      94531                  Unclaimed Funds       N                                    x                     $29.26
        MANIFATTURA TESSUTI SPRUGNA    ATTN GENEVIEVE
 711    BESANA                         BRIDELANCE                    1039 E LAGUNA DRIVE                                    TEMPE               AZ      85282                  Unclaimed Funds       N                                    x                     $12.15
 712    MANUEL HUERTA TRUCKING INC                                   P O BOX 7089                                           NOGALES             AZ      85628-7089             Unclaimed Funds       N                                    x                     $48.67
                                       c/o LAW OFFICES OF ERIC M.    8023 VANTAGE DRIVE, SUITE
 713    MANUEL MONTERREY               BERNAL                        400                                                    SAN ANTONIO         TX      78230                  Unclaimed Funds       N                                    x                     $60.84
 714    MAR COM INC                    ATTN BOB EVERTON              8970 N BRADFORD ST                                     PORTLAND            OR      97203                  Unclaimed Funds       N                                    x                     $76.37
                                                                                                                                                                     United
 715    MARCONI COMMUNICATIONS                                       P O BOX 53                      NEW CENTURY PARK       COVENTRY                    CV3 1HJ      Kingdom   Unclaimed Funds       N                                    x                  $5,249.38
 716    MARCONI, BETTY JEAN                                          310 THIRTIETH STREET                                   MC KEESPORT         PA      15132                  Unclaimed Funds       N                                    x                     $48.67
                                                                     700 WEST 3RD STREET UNIT
 717    MARILYN SLOAN                                                B112                                                   SANTA ANA           CA      92701-5401             Unclaimed Funds       N                                    x                     $8.28
 718    MARINE TRANSPORT CORP          ATTN RAY HENDRICKS            1200 HARBOR BLVD, C-901                                UNION CITY          NJ      07087                  Unclaimed Funds       N                                    x                   $113.06
 719    MARK ANDERSEN                                                3823 MINNESOTA LANE NORTH                              PLYMOUTH            MN      55446-4225             Unclaimed Funds       N                                    x                    $13.48
 720    MARK CUNNINGHAM                                              2 LUPITA LANE                                          ROSWELL             NM      88201-0580             Unclaimed Funds       N                                    x                    $37.25
                                       C/O MARK ESTEE LAKES
 721    MARK ESTEE                     REGION HOLDINGS LLC           219 BRACKETT ROAD                                      NEW DURHAM          NH      03855-2300             Unclaimed Funds       N                                    x                      $5.22
 722    MARK KEITHLEY                                                P O BOX 311                                            MENDHAM             NJ      07945                  Unclaimed Funds       N                                    x                    $471.60
 723    MARKIJOHN, ALBERT                                            217 CAMERON DR                                         IRWIN               PA      15642-9229             Unclaimed Funds       N                                    x                     $21.81
 724    MARKON DR. BLDGS, LLC          ATTN RICHARD S PRICE II       1235 N HARBOR BL, STE 200                              FULLERTON           CA      92832                  Unclaimed Funds       N                                    x                  $2,315.56
 725    MARKSTEIN BEVERAGE CO          ATTN CASSY VISCONTE           60 MAIN AVE                                            SACRAMENTO          CA      95838                  Unclaimed Funds       N                                    x                      $8.34
 726    MARQUEZ, MARIA J                                             1359 S SULTANA AVE                                     ONTARIO             CA      91730                  Unclaimed Funds       N                                    x                     $96.57
 727    MARROQUIN, NATANAEL                                          4121 MENNES AVE                                        RIVERSIDE           CA      92509                  Unclaimed Funds       N                                    x                     $95.87
 728    MARSHA LAYTON                                                1074 NORTHGATE DRIVE                                   POCATELLO           ID      83201-5454             Unclaimed Funds       N                                    x                     $15.89
 729    MARTIN TOBIAS                                                3601 EAST UNION                                        SEATTLE             WA      98122                  Unclaimed Funds       N                                    x                  $2,045.17
 730    MARTINEZ, JOSE A.                                            16594 ARROW BLVD. #74                                  FONTANA             CA      92335                  Unclaimed Funds       N                                    x                    $155.00
 731    MARTINEZ, LUIS ALBERTO                                       1018 SYCAMORE                                          RIALTO              CA      92372                  Unclaimed Funds       N                                    x                    $107.21
                                                                                                                                                                               Governmental
 732    Massachusetts State Treasury   Unclaimed Property Division   1 Ashburton Place, 12th Floor                          Boston              MA      02108                  Unclaimed Funds       N        x            x              x                     $0.00
 733    MATA, MAURICIO A.                                            17264 BLUFF VISTA CT                                   RIVERSIDE           CA      92503                  Unclaimed Funds       N                                    x                   $138.03
 734    MATHESON FAST FREIGHT          ATTN TRACY WICKHAM            P O BOX 910                                            ELK GROVE           CA      95759                  Unclaimed Funds       N                                    x                     $3.34
 735    MATTHEW DURHAM                                               8876 LEUE AVE                                          ORANGEVALE          CA      95662                  Unclaimed Funds       N                                    x                     $9.15
 736    MATTHEW EDEAL                                                147A EDEAL ROAD                                        LOS LUNAS           NM      87031-6739             Unclaimed Funds       N                                    x                    $49.30
                                       C/O RONNA LUCAS, ESQ.         120 W MADISON ST 10TH
 737    MATTHEW PRESSLER               KROHN & MOSS, LTD             FLOOR                                                  CHICAGO             IL      60602                  Unclaimed Funds       N                                    x                   $207.16
 738    MATTHEW ZACHARY                                              1421 ARLINGTON AVENUE EAST                             SAINT PAUL          MN      55106-1433             Unclaimed Funds       N                                    x                     $7.96
 739    MAXWELL, SCOTT                                               814 WHEATLAND CIRCLE                                   BRIDGEVILLE         PA      15017                  Unclaimed Funds       N                                    x                     $2.95
 740    MBA FREEAGENTS.COM             ATTN ROB STEIR                2124 BROADWAY, #233                                    NEW YORK            NY      10023                  Unclaimed Funds       N                                    x                   $265.09
 741    MC ROBERTS, J. PAUL                                          525 BRADYS RIDGE ROAD                                  BEAVER              PA      15009                  Unclaimed Funds       N                                    x                    $70.56
 742    MCCORMACK, ANDREW                                            1918 BRICKELL AVE.#404                                 MIAMI               FL      33129                  Unclaimed Funds       N                                    x                    $33.53
 743    MCDEVITT, ANNE                                               316 E. HIGHLAND AVENUE                                 PHILADELPHIA        PA      19118                  Unclaimed Funds       N                                    x                    $48.00
 744    MCI TELECOMMUNICATIONS                                       PO BOX 841934                                          DALLAS              TX      752841934              Unclaimed Funds       N                                    x                   $346.93
 745    MCL & ASSOCIATES                                             8649 AVIATION BLVD                                     INGLEWOOD           CA      90301                  Unclaimed Funds       N                                    x                    $36.38




                                                                                                           Page 16 of 28
                                                                               Case 18-16487-mkn        Doc 83    Entered 11/14/18 10:56:48       Page 54 of 68



                                                                                                   In re: Credit Management Association, Inc.
                                                                                                                Case No. 18-16487
                                                                                                               Schedule E/F, Part 2
                                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                             Subject to
                                                                                                                                                                                                             offset
Line    Nonpriority Creditor's Name        Creditor Notice Name          Address 1                        Address 2                 City                State   Zip          Country   Basis for claim       (Y/N)                                               Amount of claim
  746   MCMASTER-CARR SUPPLY CO.           ATTN LINDA SCHERCK            9630 NORWALK BLVD                                          PICO RIVERA         CA      90660                  Unclaimed Funds            N                                   x                    $267.68
  747   MEDISPECIALTY.COM                                                P O BOX 18297                                              AUSTIN              TX      78760-8297             Unclaimed Funds            N                                   x                    $184.61
  748   MEDTOX                                                           P O BOX 908                                                BURLINGTON          NC      27216                  Unclaimed Funds            N                                   x                 $1,463.00
  749   MERCURY PRODUCTS CORP              ATTN JUDITH KOLBECK           1201 S MERCURY DR                                          SCHAUMBURG          IL      60193                  Unclaimed Funds            N                                   x                    $322.57
  750   METAL SUPPLY INC                                                 300 ST PAUL PLACE                                          BALTIMORE           MD      21202                  Unclaimed Funds            N                                   x                    $930.02
  751   METRO POWER SPORTS, LLC.           ATTN GEORGE R COX             1203 NEW HOPE ROAD                                         RALEIGH             NC      27610                  Unclaimed Funds            N                                   x                    $197.50
  752   MEZA, OMAR                                                       162 PATERSON AVE, 1ST FL                                   PATERSON            NJ      07502                  Unclaimed Funds            N                                   x                     $30.81
  753   MEZA, RAUL                                                       1812 N PLACEFR                                             ONTARIO             CA      91764                  Unclaimed Funds            N                                   x                    $109.85
  754   MFS INVESTMENT MANAGEMENT(33895)   ATTN: CORPORATE FINANCE       PO BOX 269                                                 BOSTON              MA      02117                  Unclaimed Funds            N                                   x                    $287.50
  755   MGM BUTTON INC                                                   184 WOONASQUATUCKET AVE                                    PROVIDENCE          RI      02911                  Unclaimed Funds            N                                   x                     $52.34
  756   MGR FOOD SERVICES                  ATTN: ARLENE LEONCE           P.O. BOX 4785                                              ATLANTA             GA      30312                  Unclaimed Funds            N                                   x                      $1.37
  757   MIAH, MOHID                                                      114 WAYNE AVE                                              PATERSON            NJ      07502                  Unclaimed Funds            N                                   x                     $30.81
                                                                         7159 LITTLE WOLF ROAD
 758    MICAH SMITH                                                      NORTHWEST                                                  CASS LAKE           MN      56633-3024             Unclaimed Funds           N                                    x                     $8.33
 759    MICHAEL & CARRIE MILLER                                          220 HOLIDAY RD                                             WILLIAMS            OR      97544                  Unclaimed Funds           N                                    x                    $45.24
 760    MICHAEL BASSIN                                                   2801 FRUITVILLE ROAD                                       SARASOTA            FL      34237-5358             Unclaimed Funds           N                                    x                     $6.84
 761    MICHAEL FISHER                                                   8246 WESLEY WOODS CIRCLE                                   CORDOVA             TN      38018-8232             Unclaimed Funds           N                                    x                    $13.53
 762    MICHAEL FOLEY                                                    400 W OCEAN BLVD UNIT 403                                  LONG BEACH          CA      90802-4513             Unclaimed Funds           N                                    x                    $27.00
 763    MICHAEL HIGGINS                                                  2424 CHESTNUT WAY                                          BEDFORD             TX      76022-7760             Unclaimed Funds           N                                    x                    $20.41
 764    MICHAEL J. MCLAUGHLIN                                            2047 JANET CIRCLE                                          OCEANSIDE           CA      92054                  Unclaimed Funds           N                                    x                   $135.54
 765    MICHAEL LOMBARDO ROTH IRA                                        932 N BOYLAN AVENUE                                        RALEIGH             NC      27605                  Unclaimed Funds           N                                    x                    $29.24
                                                                                                                                    NEW
 766    MICHAEL MEEHAN                                                   79 WATER STREET                                            PHILADELPHIA        PA      17959                  Unclaimed Funds           N                                    x                   $174.30
                                                                                                                                    STEVENSON
 767    MICHAEL MITCHELL                                                 26227 READE PLACE                                          RANCH               CA      91381                  Severance Agreement       N        x            x              x                $154,614.72
 768    MICHAEL S BROWN INC                ATTN CARLENE D MOORE          P O BOX 2273                                               PLANT CITY          FL      335642273              Unclaimed Funds           N                                    x                     $13.58
                                                                                                                                                                                       Governmental
 769    Michigan Department of Treasury    Unclaimed Property Division   P.O. Box 30756                                             Lansing             MI      48909                  Unclaimed Funds           N        x            x              x                      $0.00
 770    MICHMICHAEL KLOSTERMAN                                           PO BOX 62082                                               PHOENIX             AZ      85082                  Unclaimed Funds           N                                    x                     $37.90
 771    MICRO WAREHOUSE                    ATTN: CRAIG ZELIN             201 LAUREL RD 7TH FLOOR                                    VOORHEES            NJ      08043-2329             Unclaimed Funds           N                                    x                    $758.48
 772    MICROSOFT (VENDOR)                 ATTN MELISSA GREEN            1 MICROSOFT WAY                                            REDMOND             WA      98052                  Unclaimed Funds           N                                    x                  $1,578.69
 773    MIDWEST BANK NOTE COMPANY          ATTN KRISTINA STODDARD        46001 FIVE MILE ROAD                                       PLYMOUTH            MI      48170                  Unclaimed Funds           N                                    x                     $52.88
 774    MID-WEST GARMENT                   ATTN LINDA ST ONGE            1147 NOTRE DAME AVE                                        WINNIPEG            MB      R3E 3G1      Canada    Unclaimed Funds           N                                    x                     $60.23
 775    MIKE PAVELKO                                                     1675 DIAGONAL ROAD                                         WORTHINGTON         MN      56187-1007             Unclaimed Funds           N                                    x                     $17.22
 776    MIKULLA, JOHN M.                                                 11 PATRICE COURT                                           PITTSBURG           PA      15221                  Unclaimed Funds           N                                    x                     $79.24
 777    MILDRED TOOMBS                                                   1060 LOUISE LANE                                           MOUNT DORA          FL      32757-4700             Unclaimed Funds           N                                    x                    $197.08
 778    MILLER, ROB                                                      11 SUSANNA WAY                                             NEWTOWN             PA      18940                  Unclaimed Funds           N                                    x                     $83.91
                                                                                                                                                                                       Governmental
 779    Minnesota Commerce Department      Unclaimed Property Program    85 7th Place East, Suite 280                               Saint Paul          MN      55101                  Unclaimed Funds           N        x            x              x                      $0.00
                                                                                                                                                                                       Governmental
 780    Missouri State Treasurer           Unclaimed Property            P.O. Box 1272                                              Jefferson City      MO      65102-1272             Unclaimed Funds           N        x            x              x                     $0.00
 781    MODULUS                            ATTN PAMELA GREVES            2023 W CARROLL AVE                                         CHICAGO             IL      60612                  Unclaimed Funds           N                                    x                    $55.09
 782    MOLTON BROWN USA                   ATTN DAVID MAISEL             320 MANVILLE RD                                            PLEASANTVILLE       NY      10570                  Unclaimed Funds           N                                    x                   $192.84
 783    MOMIGLIANO, ALBERTO                                              358 S. ATLANTIC AVE FLR 3                                  PITTSBURGH          PA      15224                  Unclaimed Funds           N                                    x                     $2.17
 784    MONALEE OR KAMAL VYAS                                            175 FARR DRIVE                                             SPRINGBORO          OH      45066-8654             Unclaimed Funds           N                                    x                    $48.17

 785    MONEY BACK AUDIT                   ATTN TAMMY MILES              746 EAST WINCHESTER STE 200                                SALT LAKE CITY      UT      84107                  Unclaimed Funds           N                                    x                     $3.09
 786    MONICA GASTELUM                                                  15766 SEQUOIA ROAD, #2                                     HESPERIA            CA      92345                  Unclaimed Funds           N                                    x                   $456.63
 787    MONROY, ODILA                                                    246 LYNHAVEN DR                                            SPARTANBURG         SC      29303                  Unclaimed Funds           N                                    x                   $183.00
 788    MONTES, TERESA                                                   2488 ANGELA ST., #1A                                       POMONA              CA      91766                  Unclaimed Funds           N                                    x                   $140.00
 789    MORA, FELIX                                                      8888 CITRUS 1-A                                            FONTANA             CA      92335                  Unclaimed Funds           N                                    x                    $52.81
 790    MORA, JORGE                                                      8888 CITRUS 1-A                                            FONTANA             CA      92335                  Unclaimed Funds           N                                    x                    $52.81
 791    MORA, MANUEL                                                     1333 W STONERIDGE, #2                                      ONTARIO             CA      91762                  Unclaimed Funds           N                                    x                    $44.63
 792    MORALES, RENE                                                    2572 BIRCH ST                                              SAN BERNARDINO      CA      92410                  Unclaimed Funds           N                                    x                   $135.11
 793    MOSS ADAMS                                                       865 S FIGUEROA ST, STE 1400                                LOS ANGELES         CA      90017-2543             Unclaimed Funds           N                                    x                   $569.66
 794    MOYNIHAN, SIMON                                                  768 CLAYTON STREET                                         SAN FRANCISCO       CA      94117                  Unclaimed Funds           N                                    x                   $140.18




                                                                                                                  Page 17 of 28
                                                                                       Case 18-16487-mkn            Doc 83    Entered 11/14/18 10:56:48     Page 55 of 68



                                                                                                               In re: Credit Management Association, Inc.
                                                                                                                            Case No. 18-16487
                                                                                                                       Schedule E/F, Part 2
                                                                                                        Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                                                       Subject to
                                                                                                                                                                                                                       offset
Line    Nonpriority Creditor's Name             Creditor Notice Name             Address 1                            Address 2                 City              State   Zip          Country   Basis for claim       (Y/N)                                               Amount of claim
  795   MULLOY, DIANE                                                            35747 PASEO CIRCULO                                            CATHEDRAL CITY    CA      92234                  Unclaimed Funds            N                                   x                      $0.53
  796   MULTEX COM INC                          ATTN TERESA ROUNDTREE            100 WILLIAM ST, 7TH FL                                         NEW YORK          NY      10038                  Unclaimed Funds            N                                   x                    $431.06
  797   MURRIETA, JUAN                                                           8888 CITRUS 1-A                                                FONTANA           CA      92335                  Unclaimed Funds            N                                   x                     $52.81
                                                                                 1375 EAST WOODFIELD ROAD
 798    MYPOINTS.COM INC                        ATTN BILL PENZEL                 STE 300                                                        SCHAUMBURG        IL      60173                  Unclaimed Funds           N                                    x                    $451.43
 799    NACM Business Credit Services                                            PO Box 3665                                                    Seattle           WA      98124                  Vendor Services           N                                                         $276.00
 800    NAGA OR CHANDRA THOTA                                                    8025 OHIO DRIVE APT 10310                                      PLANO             TX      75024-2324             Unclaimed Funds           N                                    x                     $22.40
 801    NASH HARMON STORES, INC.                ATTN: ROBERT GERMOND             20 SAND PARK ROAD                                              CEDAR GROVE       NJ      07009                  Unclaimed Funds           N                                    x                     $39.25
 802    NATHAN STEPHENSON                                                        1522 COUNTY ROAD 620                                           WARREN            MI      48092-2503             Unclaimed Funds           N                                    x                     $27.00
 803    NATIONAL CATALOG CORP                   ATTN JIM HERSH                   75 HOLLY HILL LANE                                             GREENWICH         CT      06830                  Unclaimed Funds           N                                    x                 $15,569.48
                                                ATTN JOSEPHINE P
 804    NATUROPATHICA                           CANTWELL                         74 MONTAUK HIGHWAY                                             EAST HAMPTON      NY      11937                  Unclaimed Funds           N                                    x                    $93.22
 805    NAVARRETTE, ASUNCION                                                     5105 LANOIS AVENUE                                             BALDWIN PARK      CA      91706                  Unclaimed Funds           N                                    x                   $155.00
 806    NEAL HAMIL AGENCY                       ATTN SHIRLEY LAKE                P O BOX 630158                                                 HOUSTON           TX      77263                  Unclaimed Funds           N                                    x                    $60.08
                                                                                                                                                                                                 Governmental
 807    Nebraska State Treasurer                Unclaimed Property Division      809 P St.                                                      Lincoln           NE      68508-1390             Unclaimed Funds           N        x            x              x                      $0.00
 808    NEIMAN SEWING MACH CO INC               ATTN K MICHAEL BARNES            751 E 14TH PLACE                                               LOS ANGELES       CA      90021                  Unclaimed Funds           N                                    x                     $48.57
                                                                                                                                                                                                 Supplemental Income
 809    NELLIA VENIER                                                            3712 PONTIAC STREET                                            LA CRESCENTA      CA      91214                  Agreement                 N        x            x              x                  $9,679.37
 810    NELSON, RICHARD                                                          850 ELEVENTH ST.                                               OAKMONT           PA      15139                  Unclaimed Funds           N                                    x                    $460.72
 811    NESBIT, GARY                                                             1601 PENN AVE APT 423                                          PITTSBURGH        PA      15221-5007             Unclaimed Funds           N                                    x                     $89.20
 812    NESLAB INSTRUMENTS INC                                                   P O BOX 84                                                     PROVIDENCE        RI      02901                  Unclaimed Funds           N                                    x                     $43.98
 813    NETSPOKE INC                            ATTN LYNN OATES                  38 MONTVALE AVE STE 180                                        STONEHAM          MA      02180                  Unclaimed Funds           N                                    x                     $26.33
                                                                                 555 E. Washington Ave, Suite                                                                                    Governmental
 814    Nevada State Treasurer                  Nevada Unclaimed Property        4200                                 Grant Sawyer Building     Las Vegas         NV      89101                  Unclaimed Funds           N        x            x              x                      $0.00
 815    NEW GLOBAL TELECOM, INC.                ATTN JULIE BUCHANAN              1600 JACKSON ST., STE 300                                      GOLDEN            CO      80401                  Unclaimed Funds           N                                    x                  $8,874.74
                                                                                                                                                                                                 Governmental
 816    New Hampshire State Treasury            Unclaimed Property Division      25 Capitol Street, Room 121                                    Concord           NH      03301                  Unclaimed Funds           N        x            x              x                      $0.00
                                                Unclaimed Property                                                                                                                               Governmental
 817    New Jersey Department of Treasury       Administration                   P.O. Box 214                                                   Trenton           NJ      08625-0214             Unclaimed Funds           N        x            x              x                      $0.00
        New Mexico Department of Taxation and                                                                                                                                                    Governmental
 818    Revenue                                 Attn Unclaimed Property Office   P. O. Box 25123                                                Santa Fe          NM      87504-512              Unclaimed Funds           N        x            x              x                      $0.00
                                                                                                                                                                                                 Governmental
 819    New York State Comptroller              Remittance Control               110 State Street, 2nd Floor                                    Albany            NY      12236                  Unclaimed Funds           N        x            x              x                      $0.00
                                                03-83697 (ATTN
 820    NEW YORK STOCK EXCHANGE                 CONTROLLER'S DEPT)               20 BROAD ST, 8TH FL                                            NEW YORK          NY      10005                  Unclaimed Funds           N                                    x                   $385.59
 821    NEWCOURT FINANCIAL USA                  ATTN: MARY DELLA MALVA           111 ANZA BLVD #200                                             BURLINGAME        CA      94010                  Unclaimed Funds           N                                    x                   $252.92
 822    NEWELL COLOUR LAB                                                        221 N WESTMORELAND                                             LOS ANGELES       CA      90004                  Unclaimed Funds           N                                    x                    $32.18
        NEXTEL
 823    COMMUNICATIONS(ACCT#0000358835-7)       ATTN: SHELLEY FEDDERSEN          10002 PARK MEADOWS DRIVE                                       LITTLETON         CO      80124                  Unclaimed Funds           N                                    x                   $500.74
 824    NGUYEN, CHRIS A                                                          32 WESTVIEW DRIVE                                              JACKSON           CA      95642-9504             Unclaimed Funds           N                                    x                   $128.00
 825    NICHOLAS LESSNER                                                         PO BOX 1102                                                    NANTUCKET         MA      02554-1102             Unclaimed Funds           N                                    x                     $8.86
        NISSAN TECHNICAL CENTER NORTH
 826    AMERICA, INC.                           ATTN MICHAEL A SATZ              8900 FREEPORT PARKWAY                                          IRVING            TX      75063                  Unclaimed Funds           N                                    x                  $2,627.63
 827    NOLAN, NANCY M                                                           476 SHADYWOOD DR                                               PITTSBURG         PA      15235                  Unclaimed Funds           N                                    x                      $0.45
 828    NOLD, JORDAN                                                             444 N AMELIA, #1E                                              SAN DIMAS         CA      91773                  Unclaimed Funds           N                                    x                    $265.51
 829    NORMAN COPLON                                                            241 ERICA WAY                                                  PORTOLA VALLEY    CA      94028                  Unclaimed Funds           N                                    x                    $100.00
        North Carolina Department of State                                                                                                                                                       Governmental
 830    Treasurer                               Unclaimed Property Program       3200 Atlantic Avenue                                           Raleigh           NC      27604-1668             Unclaimed Funds           N        x            x              x                     $0.00
 831    NORTHWEST COMPUTER SUPPORT                                               10240 SW NIMBUS, SUITE L7                                      TUCWILKA          OR      97223                  Unclaimed Funds           N                                    x                     $2.18
 832    NORTHWEST PROTECTIVE SERVICES           ATTN: JAMES T. YAND, ESQ.        1301 FIFTH AVE, #2500                                          SEATTLE           WA      98101                  Unclaimed Funds           N                                    x                    $27.54
 833    NORWEST FIN'L LEASING INC                                                319 SEVENTH ST STE 600                                         DES MOINES        IA      50309                  Unclaimed Funds           N                                    x                    $43.17
 834    NORWOOD PUBLIC SCHOOLS                  ATTN JACK TOMLIN                 245 NICHOLS ST                                                 NORWOOD           MA      02062                  Unclaimed Funds           N                                    x                    $54.18
 835    NUARC COMPANY INC                       ATTN G F ZIELINSKI               6200 W HOWARD ST                                               NILES             IL      60714-3404             Unclaimed Funds           N                                    x                     $8.90
 836    NUNEZ, PORFIRIO                                                          8983 INDIANA AVE #C                                            RIVERSIDE         CA      92503                  Unclaimed Funds           N                                    x                   $127.00
 837    OAKLEE INTERNATIONAL                                                     125 RAYNOR AVE.                                                RONKONKOMA        NY      11779                  Unclaimed Funds           N                                    x                    $44.56




                                                                                                                              Page 18 of 28
                                                                                    Case 18-16487-mkn            Doc 83   Entered 11/14/18 10:56:48      Page 56 of 68



                                                                                                        In re: Credit Management Association, Inc.
                                                                                                                     Case No. 18-16487
                                                                                                                    Schedule E/F, Part 2
                                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                              Contingent


                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                                 Subject to
                                                                                                                                                                                                                 offset
Line   Nonpriority Creditor's Name              Creditor Notice Name          Address 1                           Address 2                  City               State Zip          Country     Basis for claim   (Y/N)                                               Amount of claim
                                                                                                                                             HUNTINGTON
 838   OBJECT FOUNDRY, INC.                     ATTN TRACEY DEV               5075 WARNER AVE, STE H                                         BEACH              CA    92649                    Unclaimed Funds       N                                    x                   $159.72
                                                                              UNIT 3-4, 9/F,BLOCK B, CHUNG                                   KWUN TONG
 839   OCEAN FASHION LD/ ATTN CHRISTIE HO                                     MEI CENTRE NO 15 HIN                                           KOWLLON                               Hong Kong   Unclaimed Funds       N                                    x                   $981.94
 840   OCEAN WEALTH INTERNATIONAL INC           ATTN JENNIFER TRAN            P O BOX 889                                                    CHINO              CA    91708-0889               Unclaimed Funds       N                                    x                   $266.79
 841   ODESSA GROUP THE                         ATTN DEBORAH BROWN            523 W SIXTH ST STE 807                                         LOS ANGELES        CA    90014                    Unclaimed Funds       N                                    x                    $65.03
 842   OFFICE DEPOT                             ATTN MICHAEL INGRAM           8200 E 32ND ST N                                               WICHITA            KS    67226                    Unclaimed Funds       N                                    x                     $8.05
 843   OFFICE DEPOT                             ATTN: JACK LUCAS              2200 OLD GERMANTOWN RD                                         DELRAY BEACH       FL    33445                    Unclaimed Funds       N                                    x                    $86.34
                                                                                                                                                                                               Governmental
 844   Office of Indiana Attorney General       Unclaimed Property Division   PO Box 2504                                                    Greenwood          IN    46142                    Unclaimed Funds       N        x            x              x                      $0.00
                                                                              Brian L Sederberg, for SLO
 845   Ogden & Fricks LLP                                                     Buckley Properties                 656 Santa Rosa, Suite 2B    San Luis Obispo    CA    93401                    Litigation            N        x            x              x                  Unknown
                                                                              Darius Ogloza, David C Fortney for
                                                                              Plaintiffs Ken Grover, Dan Horan   535 Pacific Avenue, Suite
 846   Ogloza Fortney LLP re Quantibits, Inc.                                 and Leonard Horan                  201                         San Francisco      CA    94133                    Litigation            N        x            x              x                  Unknown
 847   OH BOY ARTIFACTS                                                       P.O. BOX 805                                                   NASHUA             NH    03061                    Unclaimed Funds       N                                    x                   $345.13
                                                                                                                                                                                               Governmental
 848   Ohio Department of Commerce              Division of Unclaimed Funds   77 South High Street, 20th Floor                               Columbus           OH    43215-6133               Unclaimed Funds       N        x            x              x                     $0.00
 849   OHIO ELECTRIC MOTORS INC                 MFESCHAK JU                   PAINT FORK ROAD                                                BARNARDSVILLE      NC    28709                    Unclaimed Funds       N                                    x                   $167.22
                                                                                                                                                                                               Governmental
 850   Oklahoma State Treasurer                 Unclaimed Property Division   2300 N Lincoln Blvd, Room 217                                  Oklahoma City      OK    73105                    Unclaimed Funds       N        x            x              x                      $0.00
                                                C/O DARLING & ROBERTSON       5 HUTTON CENTRE DR., STE
 851   OLD AMERICAN INCORPORATED                LLP                           1050                                                           SANTA ANA          CA    92707                    Unclaimed Funds       N                                    x                    $528.65
 852   OLYMPUS AMERICA INC                                                    P O BOX 610                                                    CENTER VALLEY      PA    18034-0610               Unclaimed Funds       N                                    x                 $13,680.98
                                                C/O DUN & BRADSTREET
 853   OMAR FASHIONS INC                        (#7943258                     4836 BRECKSVILLE RD #1                                         RICHFIELD          OH    44286-9619               Unclaimed Funds       N                                    x                   $424.30
 854   OMNICHOICE.COM, INC.                                                   1329 ANTHONY WAYNE DR                                          WAYNE              PA    19087                    Unclaimed Funds       N                                    x                   $139.01
 855   OMNIPAK CORP.                            ATTN R ROYSE                  8914 NE ALDERWOOD RD                                           PORTLAND           OR    97220-6802               Unclaimed Funds       N                                    x                     $2.88
 856   OPTRONICS SPECIALTY                                                    8954 COMANCHE AVE                                              CHATSWORTH         CA    91311                    Unclaimed Funds       N                                    x                    $18.99
 857   ORBIT ENGRG                                                            P O BOX 129                                                    HAWTHORNE          CA    90251                    Unclaimed Funds       N                                    x                    $25.09
                                                Unclaimed Property                                                                                                                             Governmental
 858   Oregon Department of State Lands         Administration          775 Summer St. NE, Suite 100                                         Salem              OR    97301-1279               Unclaimed Funds       N        x            x              x                      $0.00
 859   ORION PRECISION INDUSTIRES               Attn: Judy Schwartz     8 Veronica Ave                                                       Somerset           NJ    08873                    Unclaimed Funds       N                                    x                  $1,091.40
 860   OSUNA, GRISELDA                                                  5430 MARLATT ST                                                      MIRA LOMA          CA    91752                    Unclaimed Funds       N                                    x                    $146.16
 861   OUIMET CORP                                                      2967 SIDEO DRIVE                                                     NASHVILLE          TN    37204                    Unclaimed Funds       N                                    x                     $95.09
 862   OVERNITE TRANSP.                                                 P O BOX 905385                                                       CHARLOTTE          NC    28290                    Unclaimed Funds       N                                    x                    $169.05
 863   OVERNITE TRANSPORTATION COMPANY          ATTN REBECCA RICHARDSON 1000 SEMMES AVE                                                      RICHMOND           VA    23218                    Unclaimed Funds       N                                    x                     $40.62
 864   PACIFIC BELL                                                     191 WEST 25TH                                                        SAN MATEO          CA    94403                    Unclaimed Funds       N                                    x                  $2,271.64
 865   PACIFIC BELL DIRECTORY                   ATTN: ANNETTE CRAWFORD  303 2ND STREET, RM#534                                               SAN FRANCISCO      CA    94107                    Unclaimed Funds       N                                    x                  $1,916.17
 866   PACIFIC GATEWAY EXCHANGE                 ATTN PETER PALADINO     500 AIRPORT BLVD, STE 340                                            BURLINGAME         CA    94010                    Unclaimed Funds       N                                    x                 $35,991.89
 867   PACIFIC TRIM & BELT INC                                          3820 SOUTH HILL ST                                                   LOS ANGELES        CA    90037                    Unclaimed Funds       N                                    x                  $2,617.57
 868   PAGEMART - LOS ANGELES                                           765 THE CITY DR S, STE 100                                           ORANGE             CA    92868-4942               Unclaimed Funds       N                                    x                     $46.11
 869   PAIGE PUBLICATIONS INC/YSB MAG                                   1900 W PLACE NE                           ONE BET PLAZA              WASHINGTON DC      MD    20018-1211               Unclaimed Funds       N                                    x                    $108.38
                                                                                                                                             WEST
 870   PAIGE ROBERTS                                                          1033 N CROFT AVE                                               HOLLYWOOD          CA    90069                    Unclaimed Funds       N                                    x                     $76.17
 871   PALMER, CAROLYN                                                        1753 CHESSLAND PLACE                                           PITTSBURGH         PA    15205                    Unclaimed Funds       N                                    x                     $34.87
 872   PALMER, RITA                                                           2623 MILBURN STREET                                            MC KEESPORT        PA    15132                    Unclaimed Funds       N                                    x                      $1.05
 873   PANASPANASONIC SERVICES CO               ATTN LINDA                    50 MEADOWLANDS PKWY                                            SADDLE RIVER       NJ    07458                    Unclaimed Funds       N                                    x                      $6.20
 874   PARAMOUNT STATIONERS INC                                               P O BOX 1420                                                   PARAMOUNT          CA    90723-1420               Unclaimed Funds       N                                    x                     $17.65
 875   PARKYN, JAY                                                            131 TALGRATH CT.                                               EXTON              PA    19341                    Unclaimed Funds       N                                    x                      $3.30
 876   PARRA, ARACELI                                                         11855 LINDEN                                                   BLOOMINGTON        CA    92316                    Unclaimed Funds       N                                    x                     $52.81
 877   PARTIDA, MARIA                                                         17623 MARYGOLD #14                                             BLOOMINGTON        CA    92335                    Unclaimed Funds       N                                    x                     $54.93
                                                                                                                                             SHELBY
 878   PATRICIA MELAND                                                        8550 CRAWFORD                                                  TOWNSHIP           MI    48316                    Unclaimed Funds       N                                    x                   $209.95
 879   PATRICIA MUIR                                                          28532 MARACAIBO ROAD                                           LITTLE TORCH KEY   FL    33042-5517               Unclaimed Funds       N                                    x                    $20.88
 880   PATRICK KINSELLA                                                       1145 SNELLING AVENUE NORTH                                     SAINT PAUL         MN    55108-2726               Unclaimed Funds       N                                    x                   $649.70




                                                                                                                          Page 19 of 28
                                                                                     Case 18-16487-mkn       Doc 83   Entered 11/14/18 10:56:48     Page 57 of 68



                                                                                                     In re: Credit Management Association, Inc.
                                                                                                                  Case No. 18-16487
                                                                                                                 Schedule E/F, Part 2
                                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent


                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                                               Subject to
                                                                                                                                                                                                               offset
Line    Nonpriority Creditor's Name                  Creditor Notice Name       Address 1                     Address 2               City                State   Zip          Country   Basis for claim       (Y/N)                                               Amount of claim
  881   PATRICK M. MCCAULEY                                                     1914 GREENBERRY ROAD                                  BALTIMORE           MD      21209-4539             Unclaimed Funds            N                                   x                      $5.96
  882   PATRICK O'BRIEN                                                         11845 RINEHART DRIVE                                  WAYNESBORO          PA      17268-9180             Unclaimed Funds            N                                   x                     $16.16
  883   PATRICK WEBB                                                            325 WILMONT ROAD, LOT 21                              GREENVILLE          MS      38701-8572             Unclaimed Funds            N                                   x                     $21.03
  884   PAUL FALCHI #44099                           C/O DAVID J. COOK          165 FELL ST                                           SAN FRANCISCO       CA      94102                  Unclaimed Funds            N                                   x                 $1,465.93
  885   PAUL HESS                                                               3000 WESTMINISTER AVENUE                              GODFREY             IL      62035-1964             Unclaimed Funds            N                                   x                      $7.24
  886   PAUL T WORLOCK                                                          618 N. MADISON                                        ROME                NY      13440-4113             Unclaimed Funds            N                                   x                      $7.11
  887   PAULA AND STEPHEN FAWCETT                                               PO BOX 38                                             SMYER               TX      79367-0038             Unclaimed Funds            N                                   x                    $519.58
                                                                                250 WEST 57TH STREET STE
 888    PAULA DORF COSMETICS INC                     ATTN CAROL WEAVER          1716                                                  NEW YORK            NY      10107                  Unclaimed Funds           N                                    x                   $637.08
 889    PAXAR CORPORATION                                                       105 CORPORATE PARK DR                                 WHITE PLAINS        NY      10604-3814             Unclaimed Funds           N                                    x                     $1.82
                                                                                                                                                                                         Underfunded Pension
 890    PBGC                                                                  Office of General Counsel       1200 K St, NW           Washington          DC      20005-4026             Plan                      N                                                        Unknown
 891    PEARSON, TIANNA N                                                     10934 WALNUT ST                                         LOS ALAMITOS        CA      90720                  Unclaimed Funds           N                                    x                    $750.00
 892    PECO ENERGY CO                               C/O AMY HAMILTON         2301 MARKET ST, S23-1                                   PHILADELPHIA        PA      19103                  Unclaimed Funds           N                                    x                  $5,377.69
                                                                              309 NORTH FRANKLIN ST. 1ST
 893    PEKALA, RONALD                                                        FLOOR                                                   W CHESTER           PA      19380                  Unclaimed Funds           N                                    x                    $107.90
 894    PENNYPACKER, ROBERT                                                   19 WALNUT ST APT D                                      POTTSTOWN           PA      19464                  Unclaimed Funds           N                                    x                     $20.16
 895    PERALTA, EDUARDO                                                      121 E BUDD ST., #A                                      ONTARIO             CA      91761                  Unclaimed Funds           N                                    x                     $67.50
 896    PETER CAPUCIATI                                                       P.O. BOX 968                                            BLOCK ISLAND        RI      02807                  Unclaimed Funds           N                                    x                  $1,137.20
 897    PETER MULGREW                                                         2690 PIEDMONT DR                                        BESSEMER            AL      35022                  Unclaimed Funds           N                                    x                      $9.37
                                                                              3016 W CHARLSTON BLVD.,
 898    PFRS PATRICK CENTER CORP                     C/O SYLVESTER & POLEDNAK #195                                                    LAS VEGAS           NV      89102                  Unclaimed Funds           N                                    x                    $977.13
 899    PGI                                                                   PO BOX 404351                                           ATLANTA             GA      30384-4351             Unclaimed Funds           N                                    x                    $920.37
 900    PHILIP B INC                                 ATTN: ALISON AIOSA       8815 W ALCOTT ST                                        LOS ANGELES         CA      90035                  Unclaimed Funds           N                                    x                     $16.76
 901    PICO DYEING AND FINISHING CO                                          733 E PICO BLVD                                         LOS ANGELES         CA      90021                  Unclaimed Funds           N                                    x                    $120.36
 902    PILLSBURY WINTHROP                           ATTN: MICHAEL RATZLAFF   P.O. BOX 60000                                          SAN FRANCISCO       CA      94120                  Unclaimed Funds           N                                    x                  $2,926.64
        PILLSBURY WINTHROP SHAW PITTMAN
 903    LLP                                                                     50 FREEMONT ST                                        SAN FRANCISCO       CA      94105                  Unclaimed Funds           N                                    x                  $5,565.24
 904    PIONEER DENTAL CENTER                                                   732 SW 3RD AVE , 2ND FLOOR                            PORTLAND            OR      97204                  Unclaimed Funds           N                                    x                     $19.10
 905    PIQUA WASTE EQUIPMENT INC                    ATTN: JOHN SCARBROUGH      BOX 911                                               PIQUA               OH      45356                  Unclaimed Funds           N                                    x                  $1,247.44
                                                     C/O PATRICK MOYNIHAN AND
 906    PITCH PINE POINT LLC                         PAUL GEBHARDT,    171 SKINNER ROAD                                               ONEIDA              NY      13421-2814             Unclaimed Funds           N                                    x                     $9.26
 907    Pitney Bowes Global Financial Services LLC                     PO Box 371887                                                  Pittsburgh          PA      15250-7887             Vendor Services           N                                                        $541.26
                                            C/O LTD FINANCIAL SERVICES 7322 SOUTHWEST FREEWAY
 908    PITNEY BOWES PURCHASE POWER         / SANDRA MOUTON            SUITE 1600                                                     HOUSTON             TX      77074                  Unclaimed Funds           N                                    x                     $93.37
 909    PLEASANTON GARBAGE SERVICE INC      ATTN MS ORTIZ              P O BOX 78150                                                  PLEASANTON          CA      92877                  Unclaimed Funds           N                                    x                     $59.59
 910    PLYMOUTH LOCOMOTIVE                 ATTN: SHAWN CARPENTER      607 BELL STREET                                                PLYMOUTH            OH      44865                  Unclaimed Funds           N                                    x                    $462.68
 911    PMI DELTACARE                       ATTN CARLA CHAVEZ          16881 HALE AVE                                                 IRVINE              CA      92606                  Unclaimed Funds           N                                    x                     $50.05
 912    POINT OF SALE IN STORE SERVICES INC                            P O BOX 157                                                    FENTON              MI      48430                  Unclaimed Funds           N                                    x                    $333.66
 913    POLY ONE                            ATTN MARY                  990 E 107TH ST                                                 JOLIET              IL      60435                  Unclaimed Funds           N                                    x                  $3,158.78
 914    POWER PERCEPTIONS                                              3209 WALNUT STREET                                             BOULDER             CO      80301                  Unclaimed Funds           N                                    x                    $548.58
 915    POWER SPORT INDUSTRIES, INC         ATTN MARIANNE KRAFT        704 E 4TH ST                                                   BOYERTOWN           PA      19512-0208             Unclaimed Funds           N                                    x                    $611.43
                                                                                                              HARBORSIDE FINANCIAL
 916    PR NEWSWIRE                                                             806 PLAZA THREE               CTR.                    JERSEY CITY         NJ      07311                  Unclaimed Funds           N                                    x                   $826.90
 917    PRADA, LUIS                                                             665 GARIN AVE                                         HAYWARD             CA      94544                  Unclaimed Funds           N                                    x                    $37.59
                                                                                                                                      LUTHERVILLE
 918    PRAXAIR DISTRIBUTION                         C/O D & B RMS              9690 DEERECO RD, STE 200                              TIMONIUM            MD      21093                  Unclaimed Funds           N                                    x                    $51.21
 919    PRECIADO, RAMON                                                         833 N VERDE AVENUE                                    RIALTO              CA      92376-4109             Unclaimed Funds           N                                    x                   $299.10
 920    PREMIER BUSINESS FORMS INC                   ATTN TRACY IDDINGS         2518 STEPHENSON AVE                                   ROANOKE             VA      24014                  Unclaimed Funds           N                                    x                    $48.66
 921    PRICE WATERHOUSE                             ATTN CARSTEN SCHMITZ       400 S HOPE ST                                         LOS ANGELES         CA      90071-2889             Unclaimed Funds           N                                    x                   $282.28
 922    PRISMA PR                                                               BAHN HOF STR 7                                        ZORNEDINES                  85604        Germany   Unclaimed Funds           N                                    x                    $10.70
 923    PROFESSIONAL IMAGE                           ATTN KRISTI MENDEL         1400 CORPORATE SQUARE                                 SLIDELL             LA      70458                  Unclaimed Funds           N                                    x                     $7.77
 924    PRO-PAC INC                                  ATTN LINDA SARNA           515 E. CENTRALIA ST                                   ELKHORN             WI      53121                  Unclaimed Funds           N                                    x                   $141.88
 925    PROVINCIAL ELECTRONICS                       DEREK KRADEPOHL            1350 ROCHELEAU                                        ST HUBERT           QC      J3Y4SP       Canada    Unclaimed Funds           N                                    x                   $216.99
 926    PROXY COMMUNICATIONS, INC.                                              2200 AVE K STE 300                                    PLANO               TX      75074                  Unclaimed Funds           N                                    x                   $573.75
 927    PSC SOFTWARE, INC (34175)                    ATTN: MIKE TILL            3920 FM 1960 W #360                                   HOUSTON             TX      77068                  Unclaimed Funds           N                                    x                    $21.04




                                                                                                                      Page 20 of 28
                                                                                     Case 18-16487-mkn       Doc 83    Entered 11/14/18 10:56:48      Page 58 of 68



                                                                                                        In re: Credit Management Association, Inc.
                                                                                                                     Case No. 18-16487
                                                                                                                   Schedule E/F, Part 2
                                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                             Subject to
                                                                                                                                                                                                             offset
Line    Nonpriority Creditor's Name               Creditor Notice Name         Address 1                       Address 2                 City               State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
  928   PUBLIC STORAGE                                                         8200 BALBOA BLVD                                          VAN NUYS           CA      91406                  Unclaimed Funds        N                                   x                     $30.84
  929   PUGET SOUND DISPATCH LLC                  ATTN CHRIS GEIB              74 SOUTH HUDSON ST                                        SEATTLE            WA      98134                  Unclaimed Funds        N                                   x                      $0.25
  930   PUIG USA                                  ATTN JERRY JACKSON           9 SKYLINE DR                                              HAWTHORNE          NY      10532                  Unclaimed Funds        N                                   x                    $110.65
  931   Purchase Power                                                         PO Box 371874                                             Pittsburgh         PA      15250-7874             Vendor Services        N                                                     $6,027.00
  932   PUREOLOGY                                                              PO BOX 820                                                WESTFIELD          NJ      07091                  Unclaimed Funds        N                                   x                 $1,098.17
  933   QUAKER OATS CO                            ATTN MARY LINDON             235 N NORWOOD                                             HOUSTON            TX      77011                  Unclaimed Funds        N                                   x                     $42.78
  934   QUALITROL CORP                                                         P O BOX 22057                                             ROCHESTER          NY      14673                  Unclaimed Funds        N                                   x                     $22.18
  935   QUALITY SCREW & NUT CO                    ATTN GERRY WONDRASEK         101 FRONTIER WAY                                          BENSENVILLE        IL      60106                  Unclaimed Funds        N                                   x                     $92.36
  936   QUIKPAK INC                                                            PO BOX 5685                                               LAFAYETTE          IN      47903                  Unclaimed Funds        N                                   x                     $39.27

 937    QWEST                                     ATTN ERIC NANCE              1801 CALIFORNIA ST SUITE 3800                             DENVER             CO      80202-2612             Unclaimed Funds       N                                    x                     $22.44
                                                  ATTN MICHAEL R HEIMBOLD,     2049 CENTURY PARK EAST,
 938    QWEST COMMUNICATIONS INC                  ESQ                          39TH FL                                                   LOS ANGELES        CA      90067                  Unclaimed Funds       N                                    x                  $8,423.41
 939    QWEST INTERPRISE NETWORKING               ATTN CONNIE ROCKWELL         P O BOX 3400                                              OMAHA              NE      68103                  Unclaimed Funds       N                                    x                      $3.60
 940    QWEST TECHNOLOGY FINANCE                  C/O RMS                      55 SHUMAN BLVD                                            NAPERVILLE         IL      60563                  Unclaimed Funds       N                                    x                     $10.32
 941    R E GARRISON TRUCKING INC                 ATTN BUDDY J FRANEY          P O BOX 186                                               CULLMAN            AL      35056-0186             Unclaimed Funds       N                                    x                     $23.76
 942    R.E.C. Commercial Cleaning Services LLC                                2337 Sierra Sunrise Street                                Las Vegas          NV      89156                  Vendor Services       N                                                         $235.00
                                                                               7951 E. MAPLEWOOD AVE, STE                                GREENWOOD
 943    RACE PROMOTION MANAGEMENT                 ATTN DAN MURPHY              328                                                       VILLAGE            CO      80111                  Unclaimed Funds       N                                    x                     $57.90
 944    RAFAEL GUERRA                                                          1640 NATALIE AVE #3                                       WEST COVINA        CA      91792                  Unclaimed Funds       N                                    x                     $48.14
 945    RAG TRADE CLOTHING COMPANY                ATTN HENRY WITTENBERG        325 WEST 6TH AVENUE                                       VANCOUVER          BC      V5Y 1L1      Canada    Unclaimed Funds       N                                    x                  $3,397.31
 946    RAINBOW MILLS DYEING & FINISHI                                         5100 N W 165TH ST                                         HIALEAH            FL      33014                  Unclaimed Funds       N                                    x                     $19.21
 947    RAINDANCE COMMUNICATIONS INC              ATTN PATRICE BOWEN           1157 CENTURY DRIVE                                        LOUISVILLE         CO      80027                  Unclaimed Funds       N                                    x                     $59.80
 948    RAMANDEEP BHATIA                                                       1920 FRONTAGE ROAD APT. 609                               CHERRY HILL        NJ      08034-2220             Unclaimed Funds       N                                    x                      $7.23
 949    RAMIREZ, ALONSO                                                        850 W MISSION, #B22                                       ONTARIO            CA      91767                  Unclaimed Funds       N                                    x                     $70.31
 950    RAMIREZ, CARLOS                                                        707 N EAST END, #15                                       POMONA             CA      91767                  Unclaimed Funds       N                                    x                    $101.59
 951    RAMIREZ, FRANCISCO                                                     1422 W WILLITS                                            SANTA ANA          CA      90703                  Unclaimed Funds       N                                    x                    $113.23
 952    RAMIREZ, LORENZO B                                                     4161 CANYON CIR                                           RIVERSIDE          CA      92509                  Unclaimed Funds       N                                    x                    $162.82
 953    RAMOS, IGNACIO                                                         1033 N SACRAMENTO                                         ONTARIO            CA      91761                  Unclaimed Funds       N                                    x                    $110.72
 954    RANCHERO PRODUCE INC                      JEFFREY SAM BENON            2200 MATTHEWS AVE, #2                                     REDONDO BEACH      CA      90278                  Unclaimed Funds       N                                    x                     $14.22
 955    RAPID AIR FREIGHT, INC                    ATTN KATHY LYNN              P O BOX 30145                                             CANTON             OH      44730-0145             Unclaimed Funds       N                                    x                      $0.50
                                                                               7616 GRAND CENTRAL PKWY
 956    RAVINDRA WANKAR                                                        APT 2A                                                    FLUSHING           NY      11375                  Unclaimed Funds       N                                    x                     $41.73
 957    RAY A JORDAN                                                           4945 COMANCHE DR #F                                       LA MESA            CA      91941                  Unclaimed Funds       N                                    x                    $720.38
 958    RAYMOND GARRETT                                                        1685 H STREET APT. 789                                    BLAINE             WA      98230-5110             Unclaimed Funds       N                                    x                      $9.95
 959    RAYMOND, CAMYRE                                                        7717 KILMARNOK DR                                         SAN JOSE           CA      95135                  Unclaimed Funds       N                                    x                     $74.93
 960    RAYMOND, MAROON                                                        PO BOX 190                                                SOLANA BEACH       CA      92075                  Unclaimed Funds       N                                    x                     $50.40
 961    RCS INDUSTRIES                            ATTN RAY SCHILE              PO BOX 444                                                ETIWANDA           CA      91739                  Unclaimed Funds       N                                    x                    $207.99
 962    REAL APPLICATIONS LTD                                                  21051 WARNER CENTER LANE                                  WOODLAND HILLS     CA      91367                  Unclaimed Funds       N                                    x                    $369.86
 963    RED ROCK PACKAGING                        ATTN JENNIFER EPENSHADE      1634 NORTH TOPPING                                        KANSAS CITY        MO      64120                  Unclaimed Funds       N                                    x                  $1,520.13
 964    REDICK, JENNIFER                                                       303 NELBON AVENUE                                         PENN HILLS         PA      15235                  Unclaimed Funds       N                                    x                     $39.56
 965    REED SMITH LLP                                                         375 PARK AVE                                              NEW YORK           NY      10152                  Unclaimed Funds       N                                    x                     $88.83
 966    REGGIE WEAKLEY                                                         42 ARCHWAY LN                                             PUEBLO             CO      81005                  Unclaimed Funds       N                                    x                     $35.17
 967    RELIABLE CRANE & RIGGING                                               801 LINDBERG LANE                                         PETALUMA           CA      94952                  Unclaimed Funds       N                                    x                     $39.25
 968    RENA M WHEATON                                                         5759 ALADDIN ST                                           LOS ANGELES        CA      90008                  Unclaimed Funds       N                                    x                    $266.78
 969    RENTOKIL (37) - SAN JOSE                  ATTN: RYAN TIMMONS           PO BOX 93348                                              CHICAGO            IL      60673                  Unclaimed Funds       N                                    x                     $15.37
 970    RESTEX COMPANY INC                                                     350 FIFTH AVENUE                                          NEW YORK           NY      10118                  Unclaimed Funds       N                                    x                  $3,123.01
                                                                               215 SOUTH VALLEY VIEW
 971    REX BUTTOLPH                                                           ROAD, LOT 201                                             DONNA              TX      78537-7250             Unclaimed Funds       N                                    x                     $7.54
 972    REYNOLDS ALUMINUM SUPPLY CO.              ATTN: PAULA WHIPPLE          201 ISABELLA ST, 3-A-10                                   PITTSBURGH         PA      15212                  Unclaimed Funds       N                                    x                   $763.69
        Rhode Island Office of the General                                                                                                                                                 Governmental
 973    Treasurer                                 Operations – Unclaimed Property 50 Service Ave                                         Warwick            RI      02886                  Unclaimed Funds       N        x            x              x                      $0.00
 974    RICH FROG INDUSTRIES                      ATTN: SUSAN ARTHUR              ONE MILL ST, B-2                                       BURLINGTON         VT      05401-1532             Unclaimed Funds       N                                    x                     $29.65
 975    RICHARD "DICK" FRY                                                        118 EAST 1ST STREET                                    OIL CITY           PA      16301-8302             Unclaimed Funds       N                                    x                     $32.48
 976    RICHARD ATTENBERG                                                         1535 18TH ST, #2                                       SANTA MONICA       CA      90404                  Unclaimed Funds       N                                    x                     $62.38




                                                                                                                       Page 21 of 28
                                                                        Case 18-16487-mkn     Doc 83     Entered 11/14/18 10:56:48      Page 59 of 68



                                                                                         In re: Credit Management Association, Inc.
                                                                                                      Case No. 18-16487
                                                                                                     Schedule E/F, Part 2
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                              Contingent


                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Subject to
                                                                                                                                                                                                 offset
Line    Nonpriority Creditor's Name       Creditor Notice Name     Address 1                      Address 2               City                State Zip          Country   Basis for claim       (Y/N)                                               Amount of claim
                                                                                                                                                                           Supplemental Income
 977    RICHARD KAUFMAN                                            813 MORNINGSIDE DR                                     FULLERTON           CA    92835-3509             Agreement                 N        x            x              x                 $11,666.69
 978    RICHARD P KENNEDY                                          21 W CENTURY AVE                                       HAMMONTON           NJ    08037                  Unclaimed Funds           N                                    x                     $28.62
 979    RICHARD, FRIEDMAN                                          1098 EASTWOOD CT                                       LOS ALTOS           CA    94024                  Unclaimed Funds           N                                    x                    $512.19
 980    RICHARDSON, EDWARD                                         11574 BROOKDALE DRIVE                                  WAYNESBORO          PA    17268                  Unclaimed Funds           N                                    x                     $61.16
 981    RICHMOND, TODD                                             105 SOUTH HANOVER ST.                                  HUMMELSTOWN         PA    17036                  Unclaimed Funds           N                                    x                     $79.51
 982    RIDGE MANUFACTURING INC (34198)   ATTN: AMBER CARPENTER    109 AIKEN STREET                                       LEESVILLE           SC    29006                  Unclaimed Funds           N                                    x                     $54.05
 983    RIVERA, JOSE                                               8957 INDIANA AVE., APT B                               RIVERSIDE           CA    92503-5761             Unclaimed Funds           N                                    x                    $127.00
 984    RIVERA, MAXIMILIANO                                        12450 MARSHALL AVE, #209                               CHINO               CA    91710                  Unclaimed Funds           N                                    x                     $91.35
 985    RIVIERA CONCEPTS OF AMERICA INC   ATTN ALICE ROUND         P O BOX 66512                                          AMF OHARE           IL    60666                  Unclaimed Funds           N                                    x                     $97.48
 986    RLI ENTERPRISES                   ATTN JACKIE GARDNER      P.O.BOX 27732                                          SALT LAKE CITY      UT    84127                  Unclaimed Funds           N                                    x                      $1.17
 987    ROADWAY EXPRESS INC                                        2323 LAKE CLUB DR                                      COLUMBUS            OH    43232                  Unclaimed Funds           N                                    x                      $4.96
        ROBERT A. AND/OR TERESA S.
 988    WHITEHURST                                                 28 CAPTAINS WALK                                       PALM COAST          FL    32137-4505             Unclaimed Funds           N                                    x                     $70.00
 989    ROBERT C. ANTHONY                                          247 MORNING GLORY LANE                                 SANDPOINT           ID    83864                  Unclaimed Funds           N                                    x                      $5.94
 990    ROBERT CAMBRON                                             266 SPRUCE DRIVE                                       GOLETA              CA    93117-1102             Unclaimed Funds           N                                    x                      $8.41
 991    ROBERT CHICOINE                                            3812 N CLARK ST                                        CHICAGO             IL    60613                  Unclaimed Funds           N                                    x                     $60.55
 992    ROBERT GESSWIN                                             49 BRIANNA ROAD                                        HOLLAND             PA    18966-5003             Unclaimed Funds           N                                    x                      $5.28
 993    ROBERT HARRIS                                              10 EAST 50TH STREET                                    NEW YORK            NY    10022                  Unclaimed Funds           N                                    x                  $8,180.68
 994    ROBERT J. ROSE                                             4019 EAST MAIN STREET ROAD                             ATTICA              NY    14011-9650             Unclaimed Funds           N                                    x                     $31.68
 995    ROBERT L. TAYLOR                                           11140 US HIGHWAY 1                                     SEBASTIAN           FL    32958-4721             Unclaimed Funds           N                                    x                      $8.06
 996    ROBERT L. WARD, ESQ.              ATTN: BETTY              610 SIXTEENTH ST., SUITE 423                           OAKLAND             CA    94612                  Unclaimed Funds           N                                    x                     $51.64
 997    ROBERT MACMILLAN                                           84 WEST WALNUT STREET #303                             ASHEVILLE           NC    28801-2373             Unclaimed Funds           N                                    x                     $59.96
 998    ROBERT NORTON                                              1487 ESTUARY TRAIL                                     DELRAY BEACH        FL    33483-5962             Unclaimed Funds           N                                    x                    $228.78
 999    ROBERT QUONG                                               5108 CORONADO RIDGE                                    BOCA RATON          FL    33486-1444             Unclaimed Funds           N                                    x                    $910.64
                                                                   4201 LEXINGTON AVE NORTH,
 1000   ROBERT RUDELIUS                   MEDIA DVX, LLC           #1205                                                  SAINT PAUL          MN    55126                  Unclaimed Funds           N                                    x                  $2,045.17
 1001   ROBERTSON STEPHENS                ATTN: KEN KERMAN         100 FEDERAL ST, STE 1M                                 BOSTON              MA    02110                  Unclaimed Funds           N                                    x                 $16,665.95
 1002   ROBERTSON, DIANE                                           404 EAST ALLENS LANE                                   PHILADELPHIA        PA    19119                  Unclaimed Funds           N                                    x                     $43.00
 1003   ROBINWOOD INC                     ATTN CHARLES QUINN       242 E BERKLEY, #5                                      BOSTON              MA    02118                  Unclaimed Funds           N                                    x                     $19.78
 1004   ROCKET COSMETICS                  ATTN: REBECCA L. ADAMS   5631 PALMER WAY, STE B                                 CARLSBAD            CA    92008                  Unclaimed Funds           N                                    x                  $1,863.06
 1005   RODRIGUEZ, SALVADOR                                        3695 MYERS STREET                                      RIVERSIDE           CA    92503-4228             Unclaimed Funds           N                                    x                    $344.70
 1006   RODRIGUEZ, VALENTE                                         9769 MISSION BL                                        RIVERSIDE           CA    92509                  Unclaimed Funds           N                                    x                    $108.41
 1007   RODRIQUEZ, ESTEBAN                                         10410 AMHERS AVE., #3                                  MONTCLAIR           CA    91763                  Unclaimed Funds           N                                    x                    $135.00
 1008   RODRIQUEZ, GERADO                                          4934 BOGART AVE                                        MONTCLAIR           CA    91763                  Unclaimed Funds           N                                    x                    $135.00
 1009   RODRIQUEZ, HECTOR E.                                       832 W. CITRUS                                          COLTON              CA    92324                  Unclaimed Funds           N                                    x                    $145.00
 1010   RODRIQUEZ, TRINDAD                                         13833 LOS ANGELES ST                                   BALDWIN PARK        CA    91706                  Unclaimed Funds           N                                    x                    $140.00
 1011   ROGERS, MICHELLE                                           2510 PENNSLYVANIA AVE.                                 WEST MIFFLIN        PA    15122                  Unclaimed Funds           N                                    x                     $36.38
 1012   ROGERS, ROBIN                                              633 HASTINGS ST.                                       PITTSBURGH          PA    15206                  Unclaimed Funds           N                                    x                     $17.69
 1013   ROMAN, CARLOS                                              602 N FLORENCE                                         ONTARIO             CA    91764                  Unclaimed Funds           N                                    x                     $52.81
 1014   ROMERO, TINA                                               1890 BROOKWOOD DRIVE                                   VACAVILLE           CA    95687                  Unclaimed Funds           N                                    x                     $75.20
 1015   RON AND ROBIN WYLIE                                        1901 MARATHON ROAD                                     ABILENE             TX    79601-2669             Unclaimed Funds           N                                    x                     $21.41
 1016   RONNIE BOSMAN                                              7144 MAUFORD DRIVE                                     HUBER HEIGHTS       OH    45424-3155             Unclaimed Funds           N                                    x                     $18.45
 1017   ROSEMARY DURKIN                                            7 WEST 65TH TERRACE                                    KANSAS CITY         MO    64113                  Unclaimed Funds           N                                    x                    $359.95
 1018   ROSS PIPE WORKS                   ATTN ROSS ORR            325 N. ADAMS                                           COQUILLE            OR    97423                  Unclaimed Funds           N                                    x                    $667.22
 1019   ROYAL COIL INC                    ATTN: JIM LOIZZO         P O BOX 15310                                          LOVES PARK          IL    61132-5310             Unclaimed Funds           N                                    x                     $65.10
 1020   ROYAL ORCHARDS                                             3521 S E RD 13                                         OTHELLO             WA    99344                  Unclaimed Funds           N                                    x                     $54.33
 1021   RUIZ, JOSE                                                 657 LORRAINE AVE                                       POMONA              CA    91768                  Unclaimed Funds           N                                    x                     $75.56
 1022   RUNNING PRESS BOOKS               ATTN: DIANE TIEGS        1300 BELMONT                                           PHILADELPHIA        PA    19104                  Unclaimed Funds           N                                    x                    $985.69
 1023   RUSHTON, KARLA V                                           13760 SW 111 STREET                                    MIAMI               FL    33186                  Unclaimed Funds           N                                    x                      $3.30
                                                                   12700 NORTH SHORELAND
 1024   RUSS WHITFORD                                              PARKWAY                                                MEQUON              WI    53092-2410             Unclaimed Funds           N                                    x                    $15.26
 1025   RUSTRIAN, JOSE LUIS                                        15522 ORANGE #5                                        PARAMOUNT           CA    90723                  Unclaimed Funds           N                                    x                   $139.00
                                                                                                                          SANTA FE
 1026   SAFEGUARD BUSINESS SYSTEMS        ATTN: GENE COMBS         12342 BELL RANCH DR                                    SPRINGS             CA    90670-3356             Unclaimed Funds           N                                    x                     $20.52




                                                                                                         Page 22 of 28
                                                                            Case 18-16487-mkn       Doc 83    Entered 11/14/18 10:56:48         Page 60 of 68



                                                                                              In re: Credit Management Association, Inc.
                                                                                                           Case No. 18-16487
                                                                                                           Schedule E/F, Part 2
                                                                                            Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent


                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                                     Subject to
                                                                                                                                                                                                     offset
Line    Nonpriority Creditor's Name     Creditor Notice Name      Address 1                   Address 2                             City              State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
                                                                  10260 CAMPUS POINT DR MS RB
 1027   SAIC                            ATTN: CHRIS CHLEBEK       1-N                                                               SAN DIEGO         CA    92121                  Unclaimed Funds       N                                    x                    $52.40
 1028   SAIKALYAN KOTHA                                           861 RIVER SONG PLACE                                              CARY              NC    27519-0882             Unclaimed Funds       N                                    x                    $15.10
 1029   SALAS, MARIO                                              12831 YORBA, #10                                                  CHINO             CA    91710                  Unclaimed Funds       N                                    x                   $133.51
 1030   SALDANA, SALVADOR                                         304 OLIVE ST., #10                                                POMONA            CA    91766                  Unclaimed Funds       N                                    x                   $145.00
 1031   SALINAS, FELIX                                            949 HAWTHOR PL.                                                   POMONA            CA    91767                  Unclaimed Funds       N                                    x                   $135.00
                                                                  13191 CROSSROADS PKWY N
 1032   SAMEDAY.COM INC                                           STE 205                                                           LA PUENTE         CA    91746                  Unclaimed Funds       N                                    x                    $940.76
 1033   SAMUEL YOUNG                                              1149 PARAMOUNT DRIVE                                              BERTHOUD          CO    80513-9452             Unclaimed Funds       N                                    x                     $78.77
 1034   SANCHEZ, RUBEN                                            643 E 'D' ST                                                      ONTARIO           CA    91764                  Unclaimed Funds       N                                    x                    $104.40
 1035   SARA KELLER                                               5526 CRANBROOK WAY                                                FAIR OAKS
                                                                                                                                    HUNTINGTON        CA    95628                  Unclaimed Funds       N                                    x                      $3.30
 1036   SAUCEDO, BENJAMIN                                         2469 CALIFORNIA ST                                                PARK              CA    90255                  Unclaimed Funds       N                                    x                    $139.00
 1037   SBC SMART YELLOW PAGES                                    101 SPEAR ST. RM 535                                              SAN FRANCISCO     CA    94105                  Unclaimed Funds       N                                    x                    $264.00
 1038   SCHLESSINGER, MARC                                        3806 BENSALEM BLVD. #95                                           BENSALEM          PA    19020                  Unclaimed Funds       N                                    x                      $4.61
 1039   SCHLUMBERGER                    ATTN CRAIG HITESHEW       40 TWOSOME DR STE 7                                               MOORESTOWN        NJ    08057-136              Unclaimed Funds       N                                    x                 $19,962.93
                                        C/O NCO FINANCIAL SYSTEMS 5665 NEW NORTHSIDE DR, STE
 1040   SCIENTIFIC SPRAY AND FINISHES   INC                       300                                                               ATLANTA           GA    30328                  Unclaimed Funds       N                                    x                   $320.85
 1041   SCULLEY, THOMAS                                           2606 WHITTIER AVE                                                 SINKING SPRING    PA    19608                  Unclaimed Funds       N                                    x                    $36.32
 1042   SEAGRAVE, ROBERT                                          2111 CUMMINGS ST.                                                 WILLIAMSPORT      PA    17701                  Unclaimed Funds       N                                    x                     $8.77
                                        DEPARTMENT OF BUSINESS
 1043   SECRETARY OF STATE              SERVICES                                                                                    SPRINGFIELD       IL    62756                  Unclaimed Funds       N                                    x                     $25.00
        SECRETARY OF STATE-BUSINESS
 1044   FILINGS                                                       1500-11TH STREET                                              SCRAMENTO         CA    95814                  Unclaimed Funds       N                                    x                      $8.00
                                        COMMONWEALTH OF
 1045   SECRETARY OF THE COMMONWEALTH   MASSACHUSETTS             ONE ASHBURTON PLACE                                               BOSTON            MA    02108-1512             Unclaimed Funds       N                                    x                    $100.00
 1046   SECURITY OF LOS ANGELES INC                               PO BOX 34685                                                      SEATTLE           WA    98124                  Unclaimed Funds       N                                    x                     $27.73
 1047   SERNA, SERGIO                                             15521 CASTELLION                                                  FONTANA           CA    92335                  Unclaimed Funds       N                                    x                     $21.13
 1048   SHAH, DHIREN                                              2154 LAUREL LANE                                                  ALLISON PARK      PA    15101                  Unclaimed Funds       N                                    x                     $41.99
 1049   SHAKER EXPRESS                                            2357 AIRLINE                                                      SAN DIEGO         CA    92112                  Unclaimed Funds       N                                    x                      $8.29
 1050   SHAWN, RAND                                               661 CINNABAR PL                                                   SIMI VALLEY       CA    93065-7209             Unclaimed Funds       N                                    x                    $139.98
 1051   SHERMAN, CRAIG                                            5200 HILLTOP DR #E9                                               BROOKHAVEN        PA    19015                  Unclaimed Funds       N                                    x                      $4.39
 1052   SHOP TIL YOU.COM                                          P.O. BOX 271004                                                   FLOWER MOUND      TX    75027                  Unclaimed Funds       N                                    x                      $0.58
 1053   SHRED-IT                        ATTN JOCEYN GREVES        8868 RESEARCH BLVD, STE 208                                       AUSTIN            TX    78758                  Unclaimed Funds       N                                    x                     $10.51
 1054   SIERRA SALES                    ATTN DON BURMINGHAM       833 TOWNE CENTER DR                                               POMONA            CA    91767                  Unclaimed Funds       N                                    x                     $41.42
 1055   SIGMA CORPORATION OF AMERICA    ATTN: VICTORIA SCHWARTING 15 FLEETWOOD COURT                                                RONKONKOMA        NY    11779                  Unclaimed Funds       N                                    x                  $1,483.02
 1056   Simplifile LC                                             5072 North 300 West                                               Provo             UT    84604                  Vendor Services       N                                                         $181.00
 1057   SINCO ELECTRONICS                                         P O BOX 92702                                                     LOS ANGELES       CA    90009                  Unclaimed Funds       N                                    x                     $10.66
                                                                  P O BOX 7004, DEPT 53-
 1058   SIR SPEEDY CREDIT CARD PLAN                               33010058877                                                       DES MOINES        IA    50368                  Unclaimed Funds       N                                    x                    $37.19
 1059   SLANE & SLANE                                             48 W 25TH ST                                                      NEW YORK          NY    10010                  Unclaimed Funds       N                                    x                   $246.20
 1060   SLAVKIN, JON                                              3101 GAYLORD AVE                                                  PITTSBURGH        PA    15216                  Unclaimed Funds       N                                    x                    $71.23
 1061   SMITH, CHARLES                                            448 GLENDALE CIRCLE                                               SPRINGFIELD       PA    19064                  Unclaimed Funds       N                                    x                     $7.99
 1062   SNAP ON TOOLS CORP              ATTN: TONY CURTO          655 LEWELLING BLVD #300                                           SAN LEANDRO       CA    94579                  Unclaimed Funds       N                                    x                     $3.62
 1063   SNEHAL MUNSHI                                             9608 AMBERLEIGH LANE, APT K                                       PERRY HALL        MD    21128-9686             Unclaimed Funds       N                                    x                    $11.98
 1064   SNELLING PERSONNEL              CUST# 0000181 1           1846 FALLOW RUN                                                   SAN ANTONIO       TX    78248                  Unclaimed Funds       N                                    x                     $9.07
 1065   SNIPERMAIL.COM                  ATTN MAGDIEL CASTRO       2000 W GLADES RD, STE 312                                         BOCA RATON        FL    33431                  Unclaimed Funds       N                                    x                    $93.75
 1066   SO CALIF EDISON                                           P O BOX 600                                                       ROSEMEAD          CA    91771                  Unclaimed Funds       N                                    x                    $91.93
 1067   SOHAYLA PRUITT                                            809 WICKHAM RIDGE ROAD                                            APEX              NC    27539-9045             Unclaimed Funds       N                                    x                   $406.48
                                                                                                      34859 Frederick Street, No.
 1068   Solar Management Services LLC                                 c/o Lidia Gonzalez              113                           Wildomar          CA    92595                  Vendor Services       N                                    x                      $0.00
                                                                      1805 LITTLE ORCHARD ST. STE
 1069   SOLUTIONS TECHNOLOGIES, INC.                                  149                                                           SAN JOSE          CA    95125                  Unclaimed Funds       N                                    x                     $13.26
 1070   SOSA, JAVIER                                                  1018 W BISHOP #D                                              SANTA ANA         CA    92703                  Unclaimed Funds       N                                    x                     $52.81
 1071   SOTO, JESUS                                                   13157 9TH STREET #12                                          CHINO             CA    91710                  Unclaimed Funds       N                                    x                     $67.50
                                                                                                                                                                                   Governmental
 1072   South Dakota State Treasurer    Unclaimed Property Division   500 E. Capitol Ave.                                           Pierre            SD    57501-5070             Unclaimed Funds       N        x            x              x                      $0.00




                                                                                                              Page 23 of 28
                                                                               Case 18-16487-mkn   Doc 83     Entered 11/14/18 10:56:48      Page 61 of 68



                                                                                              In re: Credit Management Association, Inc.
                                                                                                           Case No. 18-16487
                                                                                                          Schedule E/F, Part 2
                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent


                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                                    Subject to
                                                                                                                                                                                                    offset
Line    Nonpriority Creditor's Name         Creditor Notice Name      Address 1                        Address 2               City                State   Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
 1073   SPEED 55                            C/O FURST & FURST         31229 CEDAR VALLEY DR                                    WESTLAKE VLG        CA      91362                  Unclaimed Funds        N                                   x                     $37.97
 1074   SPEEDY PAK                                                    PO BOX 1922                                              MYRTLE BEACH        SC      29578                  Unclaimed Funds        N                                   x                      $0.61
 1075   SPENCER STUART                      ATTN TRICIA STUART        401 N MICHIGAN AVE, #3300                                CHICAGO             IL      60611                  Unclaimed Funds        N                                   x                      $4.64
 1076   SPORTS STREET MARKETING             ATTN: GREG WERTS          1221 8TH STREET                                          BERKELEY            CA      94710                  Unclaimed Funds        N                                   x                      $5.09
 1077   SPRINT                                                        1420 E ROCHELLE BLVD                                     IRVING              TX      75039-4307             Unclaimed Funds        N                                   x                      $6.18
 1078   SPRINT & SPRINT NATIONAL ACCOUNT    TODD SUTTON               3100 CUMBERLAND BLVD                                     ATLANTA             GA      30339                  Unclaimed Funds        N                                   x                 $8,979.20
 1079   SRIKANTH TASUPALLI                                            9849 JEFFERSON PKWY.                                     ENGLEWOOD           CO      80112-5972             Unclaimed Funds        N                                   x                      $7.33
 1080   SRINIVAS AVATAPALLI                                           12232 PARKVIEW LN                                        FISHERS             IN      46038                  Unclaimed Funds        N                                   x                      $9.77
 1081   STABEN EQUIPMENT CO                 CLARK CREDIT CORP         P.O. BOX 119                                             SOUTH BENC          IN      46624                  Unclaimed Funds        N                                   x                      $2.64
 1082   STACK, GEOFFREY                                               BOX 281                                                  KIMBERTON           PA      19442                  Unclaimed Funds        N                                   x                     $55.63
 1083   STANDARD OFFICE SUPPLY CO                                     609 S CENTRAL AVE                P O BOX 21841           LOS ANGELES         CA      90021-0841             Unclaimed Funds        N                                   x                      $1.99
 1084   STAPLES                                                       P O BOX 6721                                             THE LAKES           NV      88901-6721             Unclaimed Funds        N                                   x                      $8.66
 1085   STAPLES CREDIT PLAN                                           P O BOX 20432                                            KANSAS CITY         MO      64195-0432             Unclaimed Funds        N                                   x                      $1.55
 1086   STAPLES, INC.                       ATTN TRACY JOHNSON        500 STAPLES DR, 5TH WEST                                 FRAMINGHAM          MA      01702                  Unclaimed Funds        N                                   x                    $681.14
 1087   STAPLES/CITI CARDS                  ATTN: TONY MARTINEZ       PO BOX 9098                                              DES MOINES          IA      50368                  Unclaimed Funds        N                                   x                      $1.95
 1088   STARLITE LIMOUSINE SERVICE          DAVID A JOHNSON/ACCT #238 16161 NORDHOFF ST, STE 230                               NORTH HILLS         CA      91343                  Unclaimed Funds        N                                   x                      $3.79
 1089   STATE OF DELAWARE                                             15 EAST NORTH ST                                         DOVER               DE      19901                  Unclaimed Funds        N                                   x                 $2,145.04
                                            Department of Budget and                                                                                                              Governmental
 1090   State of Hawaii                     Finance                   P.O. Box 150                     Unclaimed Property Program Honolulu         HI      96810                  Unclaimed Funds       N        x            x              x                      $0.00
 1091   STATE OF LOUISIANA                  DEPARTMENT OF REVENUE     POST OFFICE BOX 201                                         BATON ROUGE      LA      70821                  Unclaimed Funds       N                                    x                      $1.78
                                            DEPT OF LABOR - UNEMPLY
 1092   STATE OF NEW YORK                   DIV                       BUILDING 12 ROOM 260                                     ALBANY              NY      12240                  Unclaimed Funds       N                                    x                  $1,625.73
                                                                                                                                                                                  Governmental
 1093   State Treasurer of South Carolina   Unclaimed Property Division
                                                                     1200 Senate Street - Suite 214 Wade Hampton Building      Columbia            SC      29201                  Unclaimed Funds       N        x            x              x                      $0.00
                                                                     173 WEST 78TH STREET STE 5-
 1094   STEPHANIE ALBERTSON JEWLERY         ATTN STEPHANIE ALBERTSON D                                                         NEW YORK            NY      10024                  Unclaimed Funds       N                                    x                      $3.51
                                                                     6155 NORTH RAVENSWOOD
 1095   STEPHEN AND/OR TRACY MCNAMARA                                AVENUE, APT 3                                             CHICAGO             IL      60660-4082             Unclaimed Funds       N                                    x                   $280.70
 1096   STERLING TRUST                                               7901 FISH POND ROAD                                       WACO                TX      76710                  Unclaimed Funds       N                                    x                    $13.75
                                                                     1905 NORTH OCEAN BLVD #                                   FORT
 1097   STEVE MERRITT                                                EPHD                                                      LAUDERDALE          FL      33305-3737             Unclaimed Funds       N                                    x                     $16.66
                                                                                                                               HUNTINGTON
 1098   STEVE STREICH                                                     7 EVEREST COURT                                      STATION             NY      11746-4603             Unclaimed Funds       N                                    x                    $20.26
 1099   STEVEN & RICCI                                                    7660 E. BROADWAY SUITE 106                           TUCSON              AZ      85710                  Unclaimed Funds       N                                    x                   $300.00
                                                                          20 GREENWAY PLAZA, SUITE
 1100   STEVEN ADCOCK                                                     800                                                  HOUSTON             TX      77046-2019             Unclaimed Funds       N                                    x                      $5.67
 1101   STEWART, WILIAM                                                   195 WILLIAM PENN BLVD                                WEST CHESTER        PA      19382                  Unclaimed Funds       N                                    x                     $10.94
 1102   STORE RUNNER NETWORK                ATTN EDIE LITTLEFIELD         P O BOX 8189                                         LA JOLLA            CA      92038                  Unclaimed Funds       N                                    x                      $5.48
 1103   STORERUNNER                         ATTN: EDITH LITTLEFIELD       2665 ARIANE DR STE 207                               SAN DIEGO           CA      92117                  Unclaimed Funds       N                                    x                      $7.98
 1104   STRAWBRIDGE & CLOTHIER                                            P O BOX 1879                                         LAUREL SPRINGS      NJ      08021-8879             Unclaimed Funds       N                                    x                     $31.37
 1105   STRUCTURAL ENGINEERS INC            ATTN: JEROME FISHPAW          153 SECOND STREET #102                               LOS ALTOS           CA      94022                  Unclaimed Funds       N                                    x                      $7.51
 1106   SUNSET SCAVENGER COMPANY                                          PO BOX 7360                                          SAN FRANCISCO       CA      94120-7360             Unclaimed Funds       N                                    x                     $85.93
 1107   SUZANNE HOFFMAN                                                   PO BOX 769                                           CHATSWORTH          GA      30705-0769             Unclaimed Funds       N                                    x                      $9.00
                                            C/O GMAC COMMERICAL           ONE PENNSYLVANIA PLAZA 9TH
 1108   SWEDA COMPANY, LLC                  CREDIT                        FLR                                                  NEW YORK            NY      10019                  Unclaimed Funds       N                                    x                    $21.77
 1109   SWEENEY, TIMOTHY                                                  740 CALLA AVE #D                                     IMPERIAL BEACH      CA      91932                  Unclaimed Funds       N                                    x                     $0.73
 1110   TALCO FREIGHT SYSTEMS INC           ATTN CAROL BROOKHEART         305 WINSTON CREEK PKY                                LAKELAND            FL      33809                  Unclaimed Funds       N                                    x                     $9.47
 1111   TAMIKA GOTCH OR KYRON HUNTER                                      304 WALL BLVD.                                       GRETNA              LA      70056-7329             Unclaimed Funds       N                                    x                    $27.51
 1112   TANITA J FRIERSON                                                 444 C MONTCLAIR AVENUE                               OAKLAND             CA      94606                  Unclaimed Funds       N                                    x                    $35.30
 1113   TARIN, PATRICIA                                                   16585 AQUAMARINE CT                                  CHINO HILLS         CA      91709                  Unclaimed Funds       N                                    x                   $133.01
                                                                          145 HUGUENOT STREET, SUITE
 1114   TCA FULFILLMENT SERVICE, INC.       ATTN: DIANE CAREY             105                                                  NEW ROCHELLE        NY      10801                  Unclaimed Funds       N                                    x                   $368.16
 1115   TECH SERVICES INT S                 ATTN: DAVID CHAPMAN           421 MCFARLAND ROAD                                   KINNETT SQUARE      PA      19348                  Unclaimed Funds       N                                    x                     $1.77
 1116   TENAQUIP INC                        ATTN L M SAUVE                P O BOX 538                                          CHAMPLAIN           NY      12919                  Unclaimed Funds       N                                    x                    $44.86
                                                                                                                                                                                  Governmental
 1117   Tennessee Department of Treasury    Unclaimed Property Division   PO Box 198649                                        Nashville           TN      37219-8649             Unclaimed Funds       N        x            x              x                      $0.00




                                                                                                              Page 24 of 28
                                                                               Case 18-16487-mkn      Doc 83    Entered 11/14/18 10:56:48       Page 62 of 68



                                                                                                In re: Credit Management Association, Inc.
                                                                                                             Case No. 18-16487
                                                                                                             Schedule E/F, Part 2
                                                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent


                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                                     Subject to
                                                                                                                                                                                                     offset
Line    Nonpriority Creditor's Name         Creditor Notice Name          Address 1                     Address 2                City                 State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
 1118   TESTON GAUGE LTD                                                  3325 N SERVICE RD             BURLINGTON               ONTARIO              ON    L7N 3G2      Canada    Unclaimed Funds        N                                   x                     $54.35
                                                                                                                                                                                   Governmental
 1119   Texas Comptroller                   Unclaimed Property Division   PO Box 12046                                           Austin               TX    78711                  Unclaimed Funds       N        x            x              x                     $0.00
 1120   THAVATCHAI TONGBUNREUNG                                           1624 WALLACE ST                                        SIMI VALLEY          CA    93065                  Unclaimed Funds       N                                    x                     $6.25
 1121   THE COPY HOUSE                      ATTN CHARLES S GILBERT        3232 MCKINNEY AVE, STE 1000                            DALLAS               TX    75204                  Unclaimed Funds       N                                    x                    $70.71
 1122   THE DESIGN TEX GROUP                ATTN LLOYD YATES              2002 ORVILLE DRIVE NORTH                               RONKONKOMA           NY    11779                  Unclaimed Funds       N                                    x                    $10.84
 1123   THE ESTATE OF LEASING SOLUTIONS                                   9850 S MARYLAND PKWY STE 5                             LAS VEGAS            NV    89123                  Unclaimed Funds       N                                    x                   $236.29
 1124   THE GOOD HOME CO.                   ATTN ARNI HALLING             134 W 26TH STREET #1008                                NEW YORK NY          NY    10001                  Unclaimed Funds       N                                    x                    $80.07
                                            ATTN JOANNE PATRICK
 1125   THE J M SMUCKER CO                  TROGDON                       ONE STRAWBERRY LANE                                    ORRVILLE             OH    44667                  Unclaimed Funds       N                                    x                     $71.24
                                            C/O MITCHELL R SCHRAGE &
 1126   THE MWW GROUP                       ASSOCIATES                    126 E 56TH ST, TOWER 56                                NEW YORK             NY    10022                  Unclaimed Funds       N                                    x                   $691.34
        THE PRUDENTIAL INSURANCE
 1127   COMPANY OF AMERICA                  ATTN: LOUIS ROBINSON          250 GIBRALTOR ROAD                                     HORSHAM              PA    19044                  Unclaimed Funds       N                                    x                     $88.20
 1128   THE SEE GROUP LLC                   ATTN PAUL T SEE               3336 163RD ST                                          HAMMOND              IN    46323                  Unclaimed Funds       N                                    x                     $10.12
 1129   THERESA ATAYDE                                                    3664 HARRIS STREET                                     LA MESA              CA    91941                  Unclaimed Funds       N                                    x                    $250.25
 1130   THERMAL TECHNOLOGIES INC                                          630 PKY 1ST FL                                         BROOMALL             PA    19008                  Unclaimed Funds       N                                    x                      $1.57
 1131   THIRAPHAN SOURVIVONG                                              3273 PEPPERRIDGE DR                                    ANTELOPE             CA    95843                  Unclaimed Funds       N                                    x                     $17.79
 1132   THODER, SHEILA                                                    141 UPPER STUMP RD.                                    CHALFONT             PA    18914                  Unclaimed Funds       N                                    x                    $375.64
 1133   THOMAS MILLER                                                     1618 N. CHARLIE LANE                                   SANTA MARIA          CA    93454                  Unclaimed Funds       N                                    x                      $1.55
 1134   THOMAS PHILLIPS                                                   P.O.BOX 1198                                           CORSICANA            TX    75151-1198             Unclaimed Funds       N                                    x                      $8.60
 1135   THOMAS SPRAGUE                                                    197 GRAYHACKLE DRIVE                                   BAYFIELD             CO    81122-9357             Unclaimed Funds       N                                    x                      $8.05
 1136   THOMAS TRANSPORT SYSTEM INC                                       P O BOX 16707                                          GREENSBORO           NC    27416-0707             Unclaimed Funds       N                                    x                    $801.10
 1137   TIFCO INDUSTRIES                    ATTN APRIL WALLIN             P.O. BOX 40277                                         HOUSTON              TX    77240-0277             Unclaimed Funds       N                                    x                  $2,005.29
 1138   TIM LANGDON                                                       1580 KING MILL ROAD                                    FOUR OAKS            NC    27524-9048             Unclaimed Funds       N                                    x                     $12.42
 1139   TIMOTHY DISMANG                                                   3983 ORLEANS AVE                                       SPRINGDALE           AR    72762-0212             Unclaimed Funds       N                                    x                     $37.60
 1140   TIMOTHY MORAN                                                     1716 SILVERSIDE DRIVE                                  GRAPEVINE            TX    76051-2951             Unclaimed Funds       N                                    x                      $6.95
 1141   TIMOTHY NICOLAS                                                   10675 COUNTY ROAD 476                                  ISHPEMING            MI    49849-8811             Unclaimed Funds       N                                    x                     $98.42
 1142   TIPPET-RICHARDSON LIMITED           ATTN CHRISTINE HAYDAY         79 EAST DON ROADWAY                                    TORONTO              ON    M4M 2A5      Canada    Unclaimed Funds       N                                    x                      $1.71
 1143   T-Mobile                                                          PO Box 790047                                          St. Louis            MO    63179-0047             Vendor Services       N                                                         $517.55
 1144   TNCI                                ATTN EDWARD ARIEL             2 CHARLESGATE WEST                                     MANSFIELD            MA    02048                  Unclaimed Funds       N                                    x                    $141.46
 1145   TODD BREWER                                                       108 TANSSI CT., #436                                   LOUDON               TN    37774                  Unclaimed Funds       N                                    x                    $623.93
 1146   TOM CAVE                                                          13541 OLD ANNAPOLIS ROAD                               MOUNT AIRY           MD    21771-7730             Unclaimed Funds       N                                    x                     $42.48
 1147   TOM FITZGERALD                                                    1308 ROCKWOOD DRIVE                                    EDMOND               OK    73013-6007             Unclaimed Funds       N                                    x                     $10.50
                                                                                                                                 WEST PALM
 1148   TOMBSTONE CYCLES, INC.              ATTN FRANK JACOBELLIS         1890 S MILITARY TRAIL                                  BEACH                FL    33415                  Unclaimed Funds       N                                    x                    $113.55
 1149   TOPPS SAFETY APPAREL                ATTN: BEVERLY FLOOR           PO BOX 750                                             ROCHESTER            IN    46975                  Unclaimed Funds       N                                    x                    $357.62
 1150   TORRES, JAVIER                                                    12831 YORBA AVE #59                                    CHINO                CA    91710                  Unclaimed Funds       N                                    x                     $67.50
 1151   TORRES, JOSE CRUZ                                                 5495 CLAIR ST, #A                                      ONTARIO              CA    91762                  Unclaimed Funds       N                                    x                    $101.49
 1152   TORRES, NURI                                                      1407 N BUSH #105                                       SANTA ANA            CA    92701                  Unclaimed Funds       N                                    x                     $42.25
 1153   TORRES-SALOMON, JUAN                                              12831 YORBA AVE #59                                    CHINO                CA    91710                  Unclaimed Funds       N                                    x                    $180.00
 1154   Toshiba Financial Services                                        PO Box 51043                                           Los Angeles          CA    90051-5343             Vendor Services       N                                                       $1,619.94
 1155   TOTAL LOGISTICS AND FINISHING INC                                 1930 E. 51ST STREET                                    VERNON               CA    90058                  Unclaimed Funds       N                                    x                    $213.29
 1156   TOTAL QUALITY MAINTENANCE           ATTN LIANA BRICKEN            995 A STREET                                           LOS ALTOS            CA    94024                  Unclaimed Funds       N                                    x                     $11.14
 1157   TOTALFUNDS by Hasler                                              PO Box 6813                                            Carol Stream         IL    60197-6813             Vendor Services       N                                                         $239.00
 1158   TOVAR, FRANCISCO J                                                5578 34TH , #18                                        RIVERSIDE            CA    92509                  Unclaimed Funds       N                                    x                    $112.63
 1159   TRADEWINDS                          ATTN VINCENT TRICOLI          2187 ATLANTIC ST                                       STAMFORD             CT    06902                  Unclaimed Funds       N                                    x                      $5.39
 1160   TRANS FIRST MERCHANT SERVICES       ATTN ASHLEY CANOY             371 CENTENNIAL PARKWAY                                 LOUISVILLE           CO    80027                  Unclaimed Funds       N                                    x                      $2.92
 1161   TRANS WESTERN LABEL COMPANY                                       9603 S MAIN ST                                         LOS ANGELES          CA    90003                  Unclaimed Funds       N                                    x                    $172.40
                                            ATTN: ALLEN SAILER CUST #
 1162   TRANSAMERICA TECH FINANCE           147                           76 BATTERSON PARK ROAD                                 FARMINGTON           CT    06032                  Unclaimed Funds       N                                    x                 $18,839.97
 1163   TRANSGROUP EXPRESS INC              ATTN DEANNA KANNAUR           18810 8TH AVE S, STE 100                               SEATTLE              WA    98148                  Unclaimed Funds       N                                    x                     $47.55
 1164   TRANSPORTATION ADVISORY GROUP       ATTN LINDA LEONARD            8300 RUGBY PL                                          LOS ANGELES          CA    90046                  Unclaimed Funds       N                                    x                      $3.34
 1165   TREVOR HALLENBECK                                                 130 EAST COMSTOCK                                      CHANDLER             AZ    85225                  Unclaimed Funds       N                                    x                     $69.02
 1166   TRILLIUM DESIGN IMPORTS INC         ATTN CHRIS COREY              P O BOX 2476                                           VASHON               WA    98070                  Unclaimed Funds       N                                    x                     $72.91
 1167   TRITON MOBILE STORAGE, INC.         ATTN DIANE CECIL              9600 W 47TH ST                                         LA GRANGE            IL    60525                  Unclaimed Funds       N                                    x                      $7.29




                                                                                                               Page 25 of 28
                                                                               Case 18-16487-mkn     Doc 83    Entered 11/14/18 10:56:48       Page 63 of 68



                                                                                               In re: Credit Management Association, Inc.
                                                                                                            Case No. 18-16487
                                                                                                            Schedule E/F, Part 2
                                                                                             Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                 Contingent


                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                                    Subject to
                                                                                                                                                                                                    offset
Line    Nonpriority Creditor's Name         Creditor Notice Name          Address 1                   Address 2                 City                 State Zip          Country   Basis for claim   (Y/N)                                               Amount of claim
 1168   TROJAN BATTERIES                    ATTN: CLAUDIA SMITH           22 LOOMIS STREET                                      SAN FRANCISCO        CA    94124                  Unclaimed Funds        N                                   x                    $206.76
 1169   TRUCK AND CARGO LOGISTICS, LLC      ATTN BETH A COONRADT          75 BANK ST, STE 3                                     SPARKS               NV    89431                  Unclaimed Funds        N                                   x                    $240.45
        TRUSTEE, BANKRUPTCY ESTATE OF       PALMER BIEZUP &               956 PUBLIC LEDGER BLDG, 620
 1170   DATA CENTER DIRECT I                HENDERSON, LLP                CHESTNUT ST                                           PHILADELPHIA         PA    19106-3409             Unclaimed Funds       N                                    x                  $1,859.08
 1171   TWEEZERMAN CORP                     ATTN C SALVEY                 55 SEA CLIFF AVE                                      GLEN COVE            NY    11542                  Unclaimed Funds       N                                    x                     $10.38
 1172   TYNDALL CREEK                                                     6420-B WINDMILL WAY                                   WILMINGTON           NC    28405                  Unclaimed Funds       N                                    x                     $36.12
 1173   UNDERWRITERS LABORATORIES INC       ATTN CHARLES A REGO           333 PFINGSTEN ROAD                                    NORTHBROOK           IL    60062                  Unclaimed Funds       N                                    x                    $277.81
                                                                                                      FULI JINXIN BUSINESS      HAIZHU DISTRICT
 1174   UNIQUE GARMENTS TRADING CO., LTD.   ATTN SUNNY ZENG               ROOM 2906-2909              BLDG., NO.5 FU            GUANGZHOU                               China     Unclaimed Funds       N                                    x                  $2,242.77
 1175   UNISOURCE WORLDWIDE, INC.           ATTN ROBERT D NEWTON          2690 S E MAILWELL DRIVE                               PORTLAND             OR    97222                  Unclaimed Funds       N                                    x                    $885.09
 1176   UNITED PACIFIC INSURANCE CO                                       ONE TOWER SQUARE - 3PB                                HARTFORD             CT    01683                  Unclaimed Funds       N                                    x                    $100.12
 1177   UNITED PARCEL SERVICE               ATTN BRANDI CHRISTENSEN       241 W SCHROCK RD                                      WESTERVILLE          OH    43081                  Unclaimed Funds       N                                    x                    $250.57
 1178   UNITED TESTING SYSTEM INC           ATTN KERRY SHAFFER            5171 EXCHANGE DRIVE                                   FLINT                MI    48503                  Unclaimed Funds       N                                    x                     $22.03
                                                                          135-798 14TH FL ASEM TOWER                            KANGNAM-KU
 1179   UNITEL CO LTD                                                     WORLD TRADE CTR             159-1 SAMSUNG-DONG        SEOUL                                   KOREA     Unclaimed Funds       N                                    x                   $535.13
 1180   UPS - 87834E                                                      PO Box 894820                                         Los Angeles          CA    90189-4820             Vendor Services       N                                                         $50.00
 1181   UPS - E9667W                                                      PO Box 894820                                         Los Angeles          CA    90189-4820             Vendor Services       N                                                         $35.26
 1182   USF REDDAWAY TRUCK LINE             ATTN: PATRICIA KNIPE          1730 SE 72ND                                          PORTLAND             OR    97215                  Unclaimed Funds       N                                    x                     $8.09
                                                                                                                                                                                  Governmental
 1183   Utah State Treasurer                Unclaimed Property Division   168 N 1950 W Suite 102      PO Box 140530             Salt Lake City       UT    84116                  Unclaimed Funds       N        x            x              x                      $0.00
 1184   UTILAGENT                           ROBERT KRAMB                  791 PRICE ST, STE 188                                 PISMO BEACH          CA    93449                  Unclaimed Funds       N                                    x                    $496.94
 1185   UUNET                               ATTN: HEATHER JAMES           22001 LOUDOUN COUNTY PKWY                             ASHBURN              VA    20147                  Unclaimed Funds       N                                    x                    $397.90
 1186   VALDEZ, SALVADOR                                                  310 E PHILADELPHIA, SPC #79                           ONTARIO              CA    91761                  Unclaimed Funds       N                                    x                     $98.37
 1187   VANGUARD LEGATO                     ATTN: JAMES M. HILLIS         2121 WILLIAMS ST.                                     SAN LEANDRO          CA    94577                  Unclaimed Funds       N                                    x                  $2,928.83
 1188   VARO, JESUS H                                                     1345 SATINWOOD RD                                     COLTON               CA    92324                  Unclaimed Funds       N                                    x                    $209.00
                                            COUNTY MARKLIND
 1189   VARO, JOSE S                        MANUFACTURING                                                                       SANTA ANA            CA    92705                  Unclaimed Funds       N                                    x                    $100.00
 1190   VARSITY TRANSP                                                    P O BOX 2148                                          WHITTIER             CA    90610                  Unclaimed Funds       N                                    x                    $171.43
 1191   VASQUEZ, ROBERT                                                   279 PASSAIC ST. #1                                    GARFIELD             NJ    07026                  Unclaimed Funds       N                                    x                    $187.07
 1192   VAZQUEZ, JESUS Z.                                                 3847 ELLIS STREET                                     CORONA               CA    91719                  Unclaimed Funds       N                                    x                    $158.00
 1193   VELAZQUEZ, MARIA R.                                               18864 10TH STREET                                     BLOOMINGTON          CA    92316                  Unclaimed Funds       N                                    x                    $135.00
 1194   VENKATA PENTAKOTA                                                 7 HALSTEAD PL                                         PRINCETON            NJ    08540                  Unclaimed Funds       N                                    x                     $61.00
 1195   VENTURA, JUAN                                                     766 S DUDLEY STREET                                   POMONA               CA    91766                  Unclaimed Funds       N                                    x                    $135.00
 1196   VENTURE DIRECT WORLDWIDE INC                                      60 MADISON AVENUE                                     NEW YORK             NY    10010                  Unclaimed Funds       N                                    x                  $1,975.36
 1197   VENTURE FOURTH                                                    1562 CENTRE POINT DRIVE                               MILPITAS             CA    95035                  Unclaimed Funds       N                                    x                      $0.60
                                                                                                       STENSON ROAD,                                                    United
 1198   VEPRO LTD                                                         UNIT 15, THE COURTYARD       COALVILLE                LEICESTERSHIRE             LE67 4JP     Kingdom   Unclaimed Funds       N                                    x                  $1,050.41
 1199   VERIO                               ATTN: GREG IMMEL              1950 STEMMONS STE 2001                                DALLAS               TX    75207                  Unclaimed Funds       N                                    x                  $7,391.77
                                            C/O ADVANTAGE RECEIVABLE
 1200   VERIZON WIRELESS                    SOLUTIONS                P O BOX 6617 DEPT 47                                       OMAHA                NE    68106                  Unclaimed Funds       N                                    x                   $142.95
                                                                                                                                                                                  Governmental
 1201   Vermont Office of the Treasurer     Unclaimed Property Division   109 State Street                                      Montpelier           VT    05609                  Unclaimed Funds       N        x            x              x                     $0.00
 1202   VESTCOM NORTHWEST INC               DBA MANUS DIRECT              PO BOX 34011                                          SEATTLE              WA    98124                  Unclaimed Funds       N                                    x                    $49.72
 1203   VICTOR BERGUIA                      M. UVIAS                      P O BOX 1390                                          ARROYO GRANDE        CA    93421                  Unclaimed Funds       N                                    x                    $14.18
 1204   VICTORIANO, FRANCISCO                                             783 BUENA VISTA AVE.                                  POMONA               CA    91766                  Unclaimed Funds       N                                    x                    $67.50
 1205   VICTORIANO, MARIO                                                 923 W. 3RD. STREET                                    POMONA               CA    91766                  Unclaimed Funds       N                                    x                   $135.00
 1206   VIGGIANO, SAMUEL                                                  2515 COLLINS RD                                       CHURCHILL            PA    15235                  Unclaimed Funds       N                                    x                   $103.27
 1207   VIJAY KUMAR                                                       5070 EAHEART CIRCLE                                   BEAUMONT             TX    77706-7638             Unclaimed Funds       N                                    x                     $6.81
 1208   VILLADA, JAMINTO                                                  192 SUSSEX ST #1                                      PATERSON             NJ    07503                  Unclaimed Funds       N                                    x                   $145.00
 1209   VILLALOBOS, JUAN                                                  804 S ELEANOR ST                                      POMONA               CA    91766                  Unclaimed Funds       N                                    x                   $105.50
 1210   VINCENT LONGO INC                   ATTN RUSSELL HUNTLEY          611 BROADWAY STE 712                                  NEW YORK             NY    10011                  Unclaimed Funds       N                                    x                   $332.47
 1211   VOICE LOG                           ATTN: KATHLEEN JENNER         7411 JOHN SMITH STE 1500                              SAN ANTONIO          TX    78229-6034             Unclaimed Funds       N                                    x                   $117.26
 1212   VOICE STREAM WIRELESS               ATTN JESSE BALLONGER          3407 W MLK BLVD                                       TAMPA                FL    33607                  Unclaimed Funds       N                                    x                    $12.20
 1213   VORTEX INDUSTRIES                   ATTN ANNA M CHRISTENSEN       5462 JILLSON ST                                       COMMERCE             CA    90040                  Unclaimed Funds       N                                    x                     $1.80
 1214   W ROBERT CURTIS                                                   155 DUANE ST                                          NEW YORK             NY    10013                  Unclaimed Funds       N                                    x                   $125.00




                                                                                                              Page 26 of 28
                                                                               Case 18-16487-mkn       Doc 83    Entered 11/14/18 10:56:48       Page 64 of 68



                                                                                                 In re: Credit Management Association, Inc.
                                                                                                              Case No. 18-16487
                                                                                                              Schedule E/F, Part 2
                                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                           Contingent


                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                              Subject to
                                                                                                                                                                                                              offset
Line    Nonpriority Creditor's Name         Creditor Notice Name          Address 1                      Address 2                City                 State Zip          Country       Basis for claim       (Y/N)                                               Amount of claim

 1215   WALTCO ENGINEERING CO               H2 SYSTEMS                    2785 PACIFIC COAST HWY, #334                            TORRANCE             CA    90505                      Unclaimed Funds           N                                    x                   $743.21
 1216   WALTER LAMONT                                                     P.O. BOX 10                                             LINCOLNVILLE         ME    04849-0010                 Unclaimed Funds           N                                    x                   $264.19
 1217   WANG XIAO DONG                                                    228 ROUTE DE LAUSANNE        1292 CHAMBESY              GENEVA                                  Switzerland   Unclaimed Funds           N                                    x                     $5.74
 1218   WANG, HUIYING                                                     9824 SW 2ND AVENUE                                      PORTLAND             OR    97219                      Unclaimed Funds           N                                    x                    $71.13
 1219   WARD, JONATHAN                                                    404 HAZELNUT DRIVE                                      MONROEVILLE          PA    15146                      Unclaimed Funds           N                                    x                     $0.13
 1220   WARNSDORFER, JANET & WARREN                                       2370 HARMONYVILLE RD                                    ELVERSON             PA    19520                      Unclaimed Funds           N                                    x                    $15.29
                                                                                                                                                                                        Supplemental Income
 1221   WARREN PAUL                                                       7518 S HOBART BLVD                                      LOS ANGELES          CA    90047                      Agreement                 N        x            x              x                   $340.83
                                                                                                                                                                                        Governmental
 1222   Washington Department of Revenue    Unclaimed Property Section    PO Box 34053                                            Seattle              WA    98124-1053                 Unclaimed Funds           N        x            x              x                     $0.00
 1223   WASHINGTON MUTUAL BANK FA           ATTN ELSBETH WINTERMUTH       1201 THIRD AVE, 8TH FL                                  SEATTLE              WA    98101                      Unclaimed Funds           N                                    x                   $546.77
 1224   WASTE MGMT of AJAX                                                172 98TH AVE                                            OAKLAND              CA    94603                      Unclaimed Funds           N                                    x                     $0.89
 1225   WATTAGE MONITOR                     ATTN: KRISTI GRUND            316 CALIFORNIA AVE #12                                  RENO                 NV    89509                      Unclaimed Funds           N                                    x                   $287.28
 1226   WEESE, RANDAL                                                     3802 ROTHERFIELD LANE                                   CHADDS FORD          PA    19317                      Unclaimed Funds           N                                    x                    $40.69
 1227   WEGMANS MARKETS, INC.               ATTN: PAM MULCAHY             BOX 30844                                               ROCHESTER            NY    14603                      Unclaimed Funds           N                                    x                    $89.43
 1228   WERTZ, RICHARD                                                    2112 WENDOVER PLACE                                     PITTSBURGH           PA    15217                      Unclaimed Funds           N                                    x                    $14.12
 1229   WESLEY B. LASHER INVESTMENT CORP.   ATTN A J KILLIAN              5858 FLORIA ROAD                                        SACRAMENTO           CA    95823                      Unclaimed Funds           N                                    x                   $384.36
 1230   WEST COAST MARINE CLEANING INC      ATTN GLORIA FOWLER            P O BOX 61944                                           VANCOUVER            WA    98666                      Unclaimed Funds           N                                    x                    $23.96
 1231   WEST EX INC                                                       P O BOX 15400                                           PHOENIX              AZ    85060                      Unclaimed Funds           N                                    x                    $78.21
                                            ATTN: ROBERT E. MONAGHAN -
 1232   WESTERN ALLIED SERVICE              ACCT# W1540                1180 O'BRIEN DRIVE                                         MENLO PARK           CA    94025                    Unclaimed Funds             N                                    x                    $28.20
 1233   WESTERN EXTERMINATOR COMPANY                                   P O BOX 26909                                              LOS ANGELES          CA    90026                    Unclaimed Funds             N                                    x                     $2.60
 1234   WESTERN GREENHOUSES INC             ATTN NORMAN ALLEN          P O BOX 64263                                              LUBBOCK              TX    79464                    Unclaimed Funds             N                                    x                    $48.59
 1235   WESTERN GROWERS ASSOC/MKTG SVC      ATTN THOMAS OLIVERI        17620 FITCH ST                                             IRVINE               CA    92714                    Unclaimed Funds             N                                    x                    $14.99
 1236   WESTERN LEGAL ASSOCIATES            ATTN ROBERT W MYERS        P O BOX 2130                                               NEWPORT BEACH        CA    92658                    Unclaimed Funds             N                                    x                     $3.62
 1237   WESTERN WASH & DYE                                             3460 WILSHIRE BLVD STE 310  AKA WESTERN LAUNDRY            LOS ANGELES          CA    90010                    Unclaimed Funds             N                                    x                   $616.71
 1238   WESTPOINT MARKETING INT'L INC                                  1030 E 29TH ST                                             LOS ANGELES          CA    90011                    Unclaimed Funds             N                                    x                   $324.53
 1239   WEST-WALKER MCCABE                                             P O BOX 215                                                WELLINGTON                              New Zealand Unclaimed Funds             N                                    x                     $3.36
 1240   WEYERHAEUSER PAPER CO               ATTN ROGER WHITE           2641 EAST 24TH ST                                          YUMA                 AZ    85365                    Unclaimed Funds             N                                    x                   $854.74
        WHITE BROTHERS PERFORMANCE          C/O NCO FINANCIAL SYSTEMS
 1241   PRODUCTS INC                        INC                        8625 SW CASCADE BL, STE 300                                BEAVERTON       OR         97008                      Unclaimed Funds           N                                    x                   $348.56
 1242   WILL ANDERSON                                                  1999 WEST HOUSTON AVENUE                                   APACHE JUNCTION AZ         85120-7158                 Unclaimed Funds           N                                    x                     $8.63
 1243   WILLAMETTE INDUSTRIES INC                                      1300 SW 5TH AVE, STE 3700                                  PORTLAND        OR         97201                      Unclaimed Funds           N                                    x                    $72.50
                                            C/O LAW OFFICES OF KINKLE
 1244   WILLIAM HANER                       RODIGER                    3333 FOURTEENTH STREET                                     RIVERSIDE            CA    92501                      Unclaimed Funds           N                                    x                   $339.36
 1245   WILLIAM HARTER                                                 632 CORTE ROSALINDA                                        CAMARILLO            CA    93010-9231                 Unclaimed Funds           N                                    x                     $6.30
 1246   WILLIAM HAWLEY                                                 1016 HERON RUN DRIVE                                       LELAND               NC    28451-7691                 Unclaimed Funds           N                                    x                    $40.84
                                                                                                                                  COLORADO
 1247   WILLIAM LIVINGSTON                                                7385 SNOW MASS DRIVE                                    SPRINGS              CO    80908-2813                 Unclaimed Funds           N                                    x                     $22.52
 1248   WILLIAM LUEDTKE, JR.                                              2144 FRANCE ST.                                         CASPER               WY    82601                      Unclaimed Funds           N                                    x                  $1,077.44
 1249   WILLIAM M COUDEN                                                  320 PIMLICO DRIVE                                       WALNUT CREEK         CA    94596                      Unclaimed Funds           N                                    x                  $1,738.55
 1250   WILLIAM RIPLEY                                                    17084 NEW ROCHELLE WAY                                  SAN DIEGO            CA    92127                      Unclaimed Funds           N                                    x                      $7.79
 1251   WILLIAM, MACKO                                                    2428 BONNIE DELL DR                                     SOUTH PARK           PA    15129                      Unclaimed Funds           N                                    x                    $197.72
 1252   WILLIAMS, DETTE                                                   721 CHATHAM RD                                          WEST GROVE           PA    19390                      Unclaimed Funds           N                                    x                     $41.24
 1253   WILSON, WILMA                                                     7319 BELDEN STREET                                      PHILADELPHIA         PA    19111                      Unclaimed Funds           N                                    x                     $52.33
 1254   WINCUP HOLDINGS                                                   P O BOX 844256                                          DALLAS               TX    75284                      Unclaimed Funds           N                                    x                     $70.89
 1255   WINTERLAND PRODUCTION               ATTN: MICHAEL HAND            100 HARRISON STREET                                     SAN FRANCISCO        CA    94105-1605                 Unclaimed Funds           N                                    x                      $5.85
 1256   WINTLE & KANE                                                     99 ALMADEN BLVD STE 710                                 SAN JOSE             CA    95113                      Unclaimed Funds           N                                    x                      $2.43
 1257   WIRTHLIN WORLDWIDE                  ATTN JOHN J KENNEDY           708 THIIRD AVE                                          NEW YORK             NY    10017                      Unclaimed Funds           N                                    x                    $483.34
                                                                                                                                                                                        Governmental
 1258   Wisconsin Department of Revenue     Unclaimed Property Division   P.O. Box 8982                                           Madison              WI    53708                      Unclaimed Funds           N        x            x              x                      $0.00
 1259   WIZARD ENTERPRISE                                                 1522 W 135TH ST                                         GARDENA              CA    90249                      Unclaimed Funds           N                                    x                      $6.03
 1260   WOO LEE PRODUCE CO                                                P O BOX 862096                                          LOS ANGELES          CA    90086                      Unclaimed Funds           N                                    x                      $1.53
                                                                          1001 SW FIFTH AVE. 13TH
 1261   WOOD TATUM SANDERS & MURPHY         ATTN RUTH S COYNE             FLOOR                                                   PORTLAND             OR    97204                      Unclaimed Funds           N                                    x                     $26.58




                                                                                                                Page 27 of 28
                                                                              Case 18-16487-mkn      Doc 83    Entered 11/14/18 10:56:48     Page 65 of 68



                                                                                                In re: Credit Management Association, Inc.
                                                                                                             Case No. 18-16487
                                                                                                          Schedule E/F, Part 2
                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                               Contingent


                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                  Subject to
                                                                                                                                                                                                  offset
Line    Nonpriority Creditor's Name        Creditor Notice Name     Address 1                   Address 2                        City              State Zip          Country   Basis for claim   (Y/N)                                                Amount of claim
                                                                    6801 N. CAPITOL OF TEXAS
 1262   WORKS.COM                                                   HWY.                        BUILDING 1                       AUSTIN            TX    78731                  Unclaimed Funds       N                                     x                    $889.25
 1263   WORLD ACCESS COMMUNICATION         ATTN: HENRY SEWELL, JR.  303 PEACHTREET ST, STE 5300                                  ATLANTA           GA    30308                  Unclaimed Funds       N                                     x                 $11,422.97
                                                                    22001 LAUDOUN COUNTY
 1264   WORLDCOM                           ATN HEATHER JAMES        PARKWAY                                                      ASHBURN           VA    20147                  Unclaimed Funds       N                                     x                     $10.93
 1265   WORLDCOM COMPANY                                            P O BOX 85 XU20569                                                                                          Unclaimed Funds       N                                     x                  $6,046.32
                                                                    2825 E COTTONWOOD PKWY
 1266   WORLDXCHANGE COMMUNICATIONS        ATTN: MONICA SUGTEHRLAND STE 500                                                      SALT LAKE CITY    UT    84121-7060             Unclaimed Funds       N                                     x                  $1,274.14
                                                                    1230 KENNESTONE CIRCLE,
 1267   WR INTERNATIONAL                   ATTN SHERRY SMITH        STE E                                                        MARIETTA          GA    30066                  Unclaimed Funds       N                                     x                     $26.43
                                                                                                                                                                                Governmental
 1268   Wyoming State Treasurer’s Office   Unclaimed Property Division   200 West 24th Street                                    Cheyenne          WY    82002                  Unclaimed Funds       N        x            x               x                      $0.00
 1269   YAMATO SCIENTIFIC AMERICA INC      ATTN SATOSHI MATSU            33 CORPORATE DRIVE                                      ORANGEBURG        NY    10962                  Unclaimed Funds       N                                     x                    $607.50
 1270   YASHICA                            ATTN FRANK CAPRICCIO          2301 COTTONTAIL LANE                                    SOMERSET          NJ    08873                  Unclaimed Funds       N                                     x                 $10,074.53
                                                                                                                                 LUTHERVILLE
 1271   YELLOW FREIGHT SYSTEMS             C/O D & B/RMS                 P.O. BOX 4126                                           TIMONIUM          MD    21094                  Unclaimed Funds       N                                     x                     $12.76
                                                                                                       BEIYUAN INDUSTRIAL
 1272   YIWU STYLER WIGS (FACTORY) CO., LTD ATTN FORREST LIN             NO. 8 DANCHEN ERLY ROAD       ZONE                      YIWU, ZHEJIANG                       China     Unclaimed Funds       N                                     x                   $329.83
 1273   YONASHIRO, MARCO A                                               267 UNION AVE                                           PATERSON          NJ    07502                  Unclaimed Funds       N                                     x                   $177.00
 1274   YOR THAO                                                         7568 TAMOSHANTER WAY                                    SACRAMENTO        CA    95822                  Unclaimed Funds       N                                     x                     $3.30
 1275   YOUNG, VALERIE A.                                                611 LANCASTER AVE 3FL                                   READING           PA    19611                  Unclaimed Funds       N                                     x                    $31.67
 1276   YOUNGWOOD ELEC IND                                               P O BOX 890                                             GREENSBURG        PA    15601                  Unclaimed Funds       N                                     x                   $753.97
 1277   YUKI SHARONI                                                     9960 L SANTA MONICA BLVD                                BEVERLY HILLS     CA    90212                  Unclaimed Funds       N                                     x                   $571.55
 1278   YUMPO, JUAN                                                      94 REDWOOD AVE                                          PATERSON          NJ    07522                  Unclaimed Funds       N                                     x                   $100.00
 1279   YURCHENKO, BELLA                                                 441 TOMLINSON ROAD                                      PHILADELPHIA      PA    19116                  Unclaimed Funds       N                                     x                    $25.00
 1280   ZAMBRANO, MARIO                                                  327 E. PHILLLIPS                                        POMONA            CA    91766                  Unclaimed Funds       N                                     x                    $67.50
 1281   ZARATE, MARCELA                                                  1034 HOLLOW WAY ST                                      ONTARIO           CA    91762                  Unclaimed Funds       N                                     x                    $95.36
 1282   ZAZUETA, CARLOS A                                                3883 BUCHANAN AVE SPC 34                                RIVERSIDE         CA    92503-4824             Unclaimed Funds       N                                     x                   $342.00
 1283   ZEE MEDICAL SERVICE                 ATTN MARILIN                 107 S BRYANT ST                                         OJAI              CA    93023                  Unclaimed Funds       N                                     x                     $3.60
 1284   ZESSARAS, PATRICIA                                               1767 MANCHESTER DRIVE                                   BUSHKILL          PA    18324                  Unclaimed Funds       N                                     x                   $269.96
 1285   ZONES INC                           ATTN DEBRA COLMAN            707 S GRADY WAY                                         RENTON            WA    98055                  Unclaimed Funds       N                                     x                   $256.39
 1286   ZORROSA, MAURICIO                                                8970 MANGO                                              FONTANA           CA    92335                  Unclaimed Funds       N                                     x                    $52.81
 1287   ZURITA, NOE B                                                    3148 GARNET                                             FULLERTON         CA    92831                  Unclaimed Funds       N                                     x                    $89.23

                                                                                                                                                                                                                            TOTAL:                           $996,754.58




                                                                                                               Page 28 of 28
                                                                             Case 18-16487-mkn          Doc 83       Entered 11/14/18 10:56:48           Page 66 of 68


                                                                                                   In re: Credit Management Association, Inc.
                                                                                                                Case No. 18-16487
                                                                                                                    Schedule G
                                                                                                     Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                         List the contract
     Name of other parties with whom                                                                                                                                                 State what the contract or lease                    number of any
     the debtor has an executory                                                                                                                                                     is for and the nature of the     State the term     government
Line contract or unexpired lease              Creditor Notice Name             Address 1                       Address 2                 City       State           Zip    Country   debtor's interest                remaining          contract
1    ADP                                                             One ADP Boulevard                                             Roseland        NJ        7068                    Payroll Service                  Month to Month

2    Alarm Co                                                        2007 Las Vegas Blvd                                           Las Vegas       NV        89104-2522              Las Vegas Security                 10 Months
3    American Check Management                                       2811 Corporate Way                                            Miramar         FLO       33025                   Royalty Agreement
                                                                                                                                                                                     Mutual Interest Agreement to
4    Ansonia Credit Data                                             2108 Caton Way SW                                             Olympia         WA        98502                   provide credit reports             3 Months
                                                                                                         320 W. Arden
5    Brand & Broadway Rental Trust                                   C/- Trumark Property Management     Avenue, #110              Glendale        CA        91203                   Rent of Office Space               29 Months
                                                                                                         320 W. Arden                                                                Repayment of Tenant
6    Brand & Broadway Rental Trust                                   C/- Trumark Property Management     Avenue, #110              Glendale        CA        91203                   Improvements per lease             29 Months
                                                                                                                                                                                                                        19 Years & 4
7    C&S Associates                      Mary Cowan                  729 Miner Road                                                Highland Heights OH       44143                   Exclusive provider agreement       Months
8    Corelogic                                                       PO BOX 847239                                                 Dallas           TX       75284-7239                                                 Month to Month
                                                                                                                                   City of                                United     Provider of international trade
9    CreditSafe USA Inc                                              2711 Centerville Road               Suite 400                 Wilmington                19808        Kingdom    data                               Open
     Cutting Edge Business Resources &
10   Solutions                                                       4212 East Los Angeles Avenue        No. 3872                  Simi Valley     CA        93065                   Referral commission agreement      Open

11   Dun & Bradstreet                                                PO BOX 75434                                                  Chicago         IL        60675-5434              Hoovers Database                   8 Months

12   Dun & Bradstreet                                                PO BOX 75434                                                  Chicago         IL        60675-5434              On-line License Agreement          2 Months
13   Eagle One Protection                                            4515 Ocean View Blvd, #170                                    La Canada       CA        91011                   Glendale security                  Month to Month

14   Equifax                                                         1550 Peachtree Street, N.W.                                   Atlanta         GA        30309                   Reseller Agreement                 1 Month

15   Equifax                                                         1550 Peachtree Street, N.W.                                   Atlanta         GA        30309                   Reseller Agreement - Anscers X     4 Months
                                                                                                                                                                                     Event billing platform for
16   Eventbrite, Inc                                                 155 5th Street                      7th Floor                 San Francisco   CA        94103                   education programs                 10.5 Months

17   Experian                                                        475 Anton Blvd                                                Costa Mesa      CA        92626                   Reseller of Canadian Reports       1 Month

18   Experian                                                        475 Anton Blvd                                                Costa Mesa      CA        92626                   Reseller of credit reports         2 Months
                                                                                                                                                                                     Directors & Officers, EPLI &
                                                                                                                                                                                     Fiduciary Insurance
19   Hallmark Specialty Insurance Co                                 777 Main Street                     Suite1000                 Fort Worth      TX        76102                   (#74NP0002750)                     7 Months
                                                                                                                                                                                     Las Vegas Fire Sprinkler
20   Harmony Fire Protection                                         3805 Rockbottom St                                            North Las Vegas NV        89030                   Inspection                         6 Months
21   IBM                                                             PO BOX 534151                                                 Atlanta         GA        30353-4151              AS400 / E-Server Maintenance       2 Months
                                                                                                                                                                                     Errors & Ommissions insurance
22   Indian Harbor Ins Co.                                           Seaview House                       70 Seaview Avenue         Stamford        CT        06902-6040              (#MPP903091004)                    6 Months
23   Juliet Churchill                                                21129 Cross Creek Drive                                       Santa Clarita   CA        91350                   Employment Agreement               27 Months
24   Kimberly Lamberty                                               5816 Reeves Springs Avenue                                    Las Vegas       NV        89131                   Employment Agreement               27 Months
                                                                                                                                                                                     TPA for Defined Benefit Plan and
25   Kravitz                                                         PO BOX 102062                                                 Pasadena        CA        91189-2062              401K                               6 Months
26   Kurtzman Carson Consultants                                     2335 Alaska Ave                                               El Segundo      CA        90245                   Noticing Agent                     Open
     Lincoln National Life Insurance
27   Company                                                         100 N Greene Street                 PO Box 21008              Greensboro      NC        27420-1008              Life Insurance (David Macomber)
                                                                                                         1551 N. Tustin                                                              Earthquake insurance
28   Lloyds of London                                                C/- AmWINS Group                    Avenue, Ste 700           Santa Ana       CA        92705                   (#EQP00107402)                  12 Months
                                                                                                                                                                                     DNS Host for Outlook Exchange
29   Lunar Pages                                                     1908 N. Enterprise Street                                     Orange          CA        92865                   and assorted websites           4 Months

                                                                                                                                                                                     Accounting tax service with
30   Macias, Gini & O'Connell                                        3000 S Street, Suite 300                                      Sacramento      CA        95816                   respect to year ended 4/30/2018    4/30/2019




                                                                                                                     Page 1 of 3
                                                                        Case 18-16487-mkn            Doc 83      Entered 11/14/18 10:56:48          Page 67 of 68


                                                                                            In re: Credit Management Association, Inc.
                                                                                                         Case No. 18-16487
                                                                                                              Schedule G
                                                                                               Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                                      List the contract
     Name of other parties with whom                                                                                                                                            State what the contract or lease                      number of any
     the debtor has an executory                                                                                                                                                is for and the nature of the     State the term       government
Line contract or unexpired lease        Creditor Notice Name                Address 1                     Address 2                    City     State       Zip       Country   debtor's interest                remaining            contract

                                                                                                                                                                                Mail pick up & delivery of PO Box
31   Mail Dispatch                                             9710 Distribution Avenue                                        San Diego       CA       92121                   mail and pick
                                                                                                                                                                                Postage   and up of outbound
                                                                                                                                                                                              Folding         mail 12 Months
                                                                                                                                                                                                       Equipment
32   MailFinance                                               Dept. 3682                            P.O. Box 123682           Dallas          TX       75312-3682              Lease - #N15011022                 17.5 Months

33   Netnation Communications Inc.                             Bentall 5, Suite 200                  550 Burrard Street        Vancouver       BC       V6C 2B5      Canada     Host for anscers website             Month to Month
                                                                                                                                                                                Life Insurance (Richard
34   Ohio National Financial Services                          One Financial Way                                               Cincinnati      OH       45242                   Kaufmann)

35   Panterra Networks, Inc.                                   4655 Old Ironsides Drive, Suite 300                             Santa Clara     CA       95054                   Telephone (Voice Over IP)            4.5 Months




36   PGi                                                       P.O. Box 404351                                                 Atlanta         GA       30384-4351              Telephone Conferencing Service 4 Months
     Pitney Bowes Global Financial                                                                                                                                              Postage Equipment Lease -
37   Services LLC                                              P.O. Box 371887                                                 Pittsburgh      PA       15250-7887              #9975997                         2.5 Months
                                                                                                                                                                                Financing of Errors & Ommissions
38   Premium Assignment Corporation                            P.O. Box 8000                                                   Tellahassee     FL       32314-8000              Insurance Policy                 4 Months

                                                                                                                                                                                Financing of Directors & Officers,
39   Premium Assignment Corporation                            P.O. Box 8000                                                   Tellahassee     FL       32314-8000              EPLI & Fiduciary Insurance           5 Months
                                                                                                                                                                                Financing of Earthquake and
40   Premium Assignment Corporation                            P.O. Box 8000                                                   Tellahassee     FL       32314-8000              Crime Policies                       9 Months
41   Purchase Power                                            PO BOX 371874                                                   Pittsburgh      PA       15250-7874              Prepaid postage                      Month to Month
                                                                                                                                                                                Annual license and support
                                                                                                                                                                                Agreement for accounting
42   Sage                                                      1715 North Brown Road                                           Lawrenceville   GA       30043                   software                             3.5 Months
                                                                                                                                                                                Software Development tool
43   SentryOne                                                 8936 NorthPointe Executive Drive      Suite 200                 Huntersville    NC       28078                   license                              6 Months
44   Siemens                                                   C/- Citibank (Bldg Tech)              P.O. Box 2134             Carol Stream    IL       60132-2134              Fire Alarm Service Agreement         16.5 Months

                                                                                                                                                                                Lien Notice Filing software -
45   Simplifile                                                4844 North 300 West                   Suite 202                 Provo           UT       84604                   Annual license fee                   9 Months
                                                                                                                                                                                Workers Compensation Insurance
46   Technology Insurance Company                              C/o Amtrust North America             P.O. Box 5849             Cleveland       OH       44101-1939              (#TWC3749106)                        12 Months
47   Toshiba                                                   P.O. Box 51043                                                  Los Angeles     CA       90051-5343              Copier Lease - #CBH322965            31 Months
48   Toshiba                                                   P.O. Box 51043                                                  Los Angeles     CA       90051-5343              Copier Lease - #CSAF24329            31 Months
49   Toshiba                                                   P.O. Box 51043                                                  Los Angeles     CA       90051-5343              Copier Lease - #CSJE22658            31 Months
     TPX Communications (formerly
50   Telepacific)                                              P.O. Box 509013                                                 San Diego       CA       92150-9013              Internet Service                     5 Months
     TPX Communications (formerly
51   Telepacific)                                              P.O. Box 509013                                                 San Diego       CA       92150-9013              Telephone Service (analog lines) 5 Months
     TPX Communications (formerly
52   Telepacific)                                              P.O. Box 509013                                                 San Diego       CA       92150-9013              Microsoft Exchange                   10 Months

53   Trade Information Exchange LLC                            28248 North Tatum Blvd                Site B-1                  Cave Creek      AZ       85331                   Mutual Interest Agreement            3 Months
54   Transamerica Policy                                       1400 Centerview Drive                 PO Box 8063               Little Rock     AR       72203-8063              Life Insurance (Melvyn Davis)
55   Transamerica Policy                                       1400 Centerview Drive                 PO Box 8063               Little Rock     AR       72203-8063              Life Insurance (Holly Malzhan)

                                                                                                                                                                                Life Insurance (Other Policies May
56   Transamerica Policy                                       1400 Centerview Drive                 PO Box 8063               Little Rock     AR       72203-8063              Exist - the Company Investigating)




                                                                                                                 Page 2 of 3
                                                                       Case 18-16487-mkn    Doc 83     Entered 11/14/18 10:56:48          Page 68 of 68


                                                                                       In re: Credit Management Association, Inc.
                                                                                                    Case No. 18-16487
                                                                                                        Schedule G
                                                                                         Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                       List the contract
     Name of other parties with whom                                                                                                                                 State what the contract or lease                  number of any
     the debtor has an executory                                                                                                                                     is for and the nature of the     State the term   government
Line contract or unexpired lease         Creditor Notice Name              Address 1              Address 2                   City    State       Zip      Country   debtor's interest                remaining        contract
     Travelers Casualty & Surety Co of
57   America                                                    1 Tower Square                                       Hartford        CT       06183                  Crime insurance (#105687108)         12 Months
                                                                                                                                                                     General Liability, Employee
                                                                                                                                                                     Benefits Liability & Inland Marine
                                                                                                                                                                     Insurance
58   Travellers Indemnity                                       P.O. Box 660317                                      Dallas          TX       75266-0317             (#P6305835C236TCT18)                 12 Months




                                                                                                       Page 3 of 3
